

EXHIBIT 10.02


APS CONTRACT NO. 2253-419.00


ANPP VALLEY TRANSMISSION SYSTEM


Participation


Agreement


Execution Copy
July 6, 1981







--------------------------------------------------------------------------------






ANPP VALLEY TRANSMISSION SYSTEM
PARTICIPATION AGREEMENT
 
 
 
 
Section
 
 
 
Page
 
 
 
 
1
 
PARTIES   
1
 
 
 
 
 
 
 
2
 
RECITALS   
1
 
 
 
 
 
 
 
3
 
AGREEMENT   
3
 
 
 
 
 
 
 
4
 
DEFINITIONS
 
 
 
 
 
 
 
 
 
 
4.1
Accounts   
3
 
 
 
4.2
Accounting Practice   
3
 
 
 
4.3
Administrative Committee   
3
 
 
 
4.4
ANPP High Voltage Switchyard   
3
 
 
 
4.5
ANPP Participation Agreement   
4
 
 
 
4.6
Arizona Nuclear Power Project (“ANPP”)    
4
 
 
 
4.7
Auditing Committee   
4
 
 
 
4.8
Capacity   
4
 
 
 
4.9
Capital Improvements   
4
 
 
 
4. 10
Common Facilities   
5
 
 
 
4.11
Component(s)    
5
 
 
 
4.12
Construction Agreement   
5
 
 
 
4.13
Construction Costs   
5
 
 
 
4. 14
Construction Funds   
6
 
 
 
4.15
Construction Insurance   
6
 
 
 
4. 16
Construction Schedule   
6
 
 
 
4. 17
Construction Work   
6
 
 
 
4. 18
Cost Responsibility   
7
 
 
 
4.19
Engineering and Operating Committee   
7
 
 
 
4.20
Date of Firm Operation   
7
 
 
 
4.21
Energy   
7
 
 
 
4.22
Entitlement Share   
7
 
 
 
4.23
Final Completion Report   
7
 
 
 
4.24
FERC System of Accounts   
8
 
 
 
4.25
Load Center   
8
 
 
 
4.26
Materials and Supplies   
8
 
 
 
4.27
Microwave System   
8
 
 
 
4.28
Operating Agent   
8
 
 
 
4.29
Operating Emergency   
8
 
 
 
4.30
Operating Funds   
9
 
 
 
4.31
Operating Insurance   
9
 
 
 
4.32
Operating Work   
9
 
 
 
4.33
Palo Verde-East 500 kV Transmission Line   
9
 
 
 
4.34
Participant   
10
 
 
 
4.35
Payroll Taxes   
10
 
 
 
4.36
Power   
10
 
 
 
4.37
Project Agreements   
10
 
 
 
4.38
Project Insurance   
10
 






--------------------------------------------------------------------------------






Section
 
 
 
Page
 
 
 
 
 
 
 
4.39
Project Manager   
10
 
 
 
4.40
Spare Parts   
10
 
 
 
4.41
Transmission System   
10
 
 
 
4.42
Units of Property   
11
 
 
 
4.43
Willful Action   
11
 
 
 
4.44
Work Liability   
13
 
 
 
 
 
 
5
 
OWNERSHIP OF AND TITLE TO THE COMPONENTS   
13
 
 
 
 
 
 
6
 
USE OF COMPONENTS   
15
 
 
 
 
 
 
7
 
ADMINISTRATION AND COMMITTEES   
19
 
 
 
 
 
 
8
 
PERFORMANCE AND COMPLETION OF CONSTRUCTION WORK;
28
 
 
 
 PROJECT MANAGER (S)    
 
 
 
 
 
 
 
9
 
OPERATING AGENT   
41
 
 
 
 
 
 
10
 
CURTAILMENT OF TRANSMISSION CAPACITY IN THE
51
 
 
 
TRANSMISSION SYSTEM   
 
 
 
 
 
 
 
11
 
OPERATING EMERGENCY   
52
 
 
 
 
 
 
12
 
SPARE PARTS   
54
 
 
 
 
 
 
13
 
CONSTRUCTION COSTS   
55
 
 
 
 
 
 
14
 
OPERATION AND MAINTENANCE COSTS   
56
 
 
 
 
 
 
15
 
ADVANCEMENT OF FUNDS   
57
 
 
 
 
 
 
16
 
TAXES   
63
 
 
 
 
 
 
17
 
NONPARTITIONMENT   
65
 
 
 
 
 
 
18
 
MORTGAGE AND TRANSFER OF INTEREST   
66
 
 
 
 
 
 
19
 
DESTRUCTION   
69
 
 
 
 
 
 
20
 
SEVERANCE OF IMPROVEMENTS   
71
 
 
 
 
 
 
21
 
CAPITAL IMPROVEMENTS   
71
 
 
 
 
 
 
22
 
PROJECT INSURANCE   
76
 
 
 
 
 
 
23
 
GENERAL PROVISIONS AFFECTING PROJECT INSURANCE   
84
 
 
 
 
 
 
24
 
LIABILITY   
91
 
 
 
 
 
 
25
 
AUTHORIZATIONS AND APPROVALS   
96
 






--------------------------------------------------------------------------------






Section
 
 
Page
 
 
 
 
26
 
DEFAULTS AND COVENANTS REGARDING OTHER  
98
 
 
 
AGREEMENTS  
 
 
 
 
 
 
 
27
 
ARBITRATION   
104
 
 
 
 
 
 
28
 
ACTIONS PENDING RESOLUTION OF DISPUTES   
109
 
 
 
 
 
 
29
 
REMOVAL OF PROJECT MANAGER OR OPERATING AGENT   
110
 
 
 
 
 
 
30
 
RELATIONSHIP OF PARTICIPANTS   
113
 
 
 
 
 
 
31
 
FEES   
114
 
 
 
 
 
 
32
 
ENVIRONMENTAL PROTECTION   
114
 
 
 
 
 
 
33
 
UNCONTROLLABLE FORCES   
115
 
 
 
 
 
 
34
 
GOVERNING LAW   
116
 
 
 
 
 
 
35
 
BINDING OBLIGATIONS   
116
 
 
 
 
 
 
36
 
NONDEDICATION OF FACILITIES   
119
 
 
 
 
 
 
37
 
GENERAL PROVISIONS GOVERNING PROJECT AGREEMENTS   
119
 
 
 
 
 
 
38
 
TERM AND TERMINATION   
121
 
 
 
 
 
 
39
 
ASSIGNMENT OF INTERESTS   
122
 
 
 
 
 
 
40
 
EQUAL OPPORTUNITY   
122
 
 
 
 
 
 
41
 
NOTICES   
127
 
 
 
 
 
 
42
 
EXECUTION   
128
 






--------------------------------------------------------------------------------






APPENDICES
 
 
Section
 
 
 
A
DESCRIPTION OF ANPP TRANSMISSION SYSTEM
B
PARTICIPANTS’ RESPONSIBILITY FOR COSTS (% TOTAL COSTS)
C
CONSTRUCTION SCHEDULE
D
CONSTRUCTION COSTS
E
EXPENSES OF OPERATING WORK
F
PAYROLL TAX RATIO
G
BENEFITS RATIO
H
WORKER’S COMPENSATION RATIO
I
OPERATION AND MAINTENANCE A&G RATIO
J
CAPITAL IMPROVEMENTS A&G RATIO
K
O&M RATIO AND CONSTRUCTION RATIO
L
ALLOCATION OF OVERHEAD EXPENSES
M
MICROWAVE SYSTEM








--------------------------------------------------------------------------------





ANPP VALLEY TRANSMISSION SYSTEM


PARTICIPATION AGREEMENT


1.
PARTIES: The Parties to this ANPP Valley Transmission System Participation
Agreement, hereinafter referred to as “Participation Agreement” or “Agreement”,
are: ARIZONA PUBLIC SERVICE COMPANY, a corporation organized and existing under
and by virtue of the laws of the State of Arizona, hereinafter referred to as
“Arizona”, SALT RIVER PROJECT ARICULTURAL IMPROVEMENT AND POWER DISTRICT, an
agricultural improvement district organized and existing under and by virtue of
the laws of the State of Arizona, hereinafter referred to as “Salt River
Project”, PUBLIC SERVICE COMPANY OF NEW MEXICO, a corporation organized and
existing under and by virtue of the laws of the State of New Mexico, hereinafter
referred to as “PNM”, and EL PASO ELECTRIC COMPANY, a corporation organized and
existing under and by virtue of the laws of the State of Texas, hereinafter
referred to as “El Paso”, all hereinafter referred to singularly as Participant
or collectively as Participants.

2.
RECITALS: This Participation Agreement is made with reference to the following
facts, among others:

2.1 The Participants are engaged in the development of the Arizona Nuclear Power
Project.


-1-

--------------------------------------------------------------------------------




2.2 The Participants recognize that it is in their mutual interest to
participate in the ownership, construction, maintenance and operation of the
Transmission System described in this Participation Agreement to insure that the
Transmission System and the Palo Verde-East 500 kV Transmission Line are capable
of delivering certain planned Capacity and Energy from the Arizona Nuclear Power
Project to the Participants’ designated points of delivery described in Section
6.6 hereof.
2.3 The Participants executed the Letter Agreement-Construction Work Associated
with the Palo Verde-Westwing 500 kV Transmission Line, dated October 24, 1978,
for the construction of the Palo Verde-Westwing 500 kV Line and expansion of the
Westwing 500 kV Switchyard. On July 24, 1980, the Participants executed the
Letter Agreement-Construction Work and Operating Work Associated with the Palo
Verde-Westwing 500 kV Transmission Line, Westwing 500 kV Switchyard Expansion,
Palo Verde-Kyrene 500 kV Transmission Line, the Kyrene 230 kV Switchyard
Expansion, and the New Kyrene 500/230 kV Switchyard, superseding the Letter
Agreement dated October 24, 1978, for the construction, operation and
maintenance of the named facilities. The Participants desire to terminate,
simultaneously with the execution of this Participation Agreement, the Letter
Agreement dated


-2-

--------------------------------------------------------------------------------




July 24, 1980. The Participants further desire that any differences between this
Participation Agreement and the Letter Agreements, referred to above, be
governed by this Participation Agreement.
3.
AGREEMENT: In consideration of the mutual covenants herein, the Parties agree as
follows:

4.
DEFINITIONS: The following terms, when used herein and in the Appendices
attached hereto, shall have the meanings specified:

4.1 Account(s): Any bank account or accounts selected and established by the
Project Manager and Operating Agent to receive and disburse funds, pursuant to
Section 15 hereof, for Construction Work, Operating Work and Capital
Improvements.
4.2 Accounting Practice: Generally accepted accounting principles in accordance
with the FERC System of Accounts.
4.3 Administrative Committee: The committee established pursuant to Section
7.1.1.1 hereof.
4.4 ANPP High Voltage Switchyard: The facilities, also referred to herein as the
“Palo Verde 500 kV Switchyard,” described generally in the ANPP Participation
Agreement and more specifically in the ANPP High Voltage Switchyard
Participation Agreement among: Arizona, Salt River Project, PNM, El Paso and the
Southern California Edison Company.


-3-

--------------------------------------------------------------------------------




4.5 ANPP Participation Agreement: The Arizona Nuclear Power Project
Participation Agreement, dated August 23, 1973, as amended and supplemented,
which provides the basic principles related to participation in the Arizona
Nuclear Power Project.
4.6 Arizona Nuclear Power Project (“ANPP”): Three nuclear steam electric
generating units, together with all facilities and structures used or to be used
therewith or related thereto, all as described generally in Appendix A to the
ANPP Participation Agreement, and sometimes referred to herein as “PVNGS”.
4.7 Auditing Committee: The committee established pursuant to Section 7.1.1.3
hereof.
4.8 Capacity: Electrical rating expressed in megawatts electric (MWe) or
kilowatts electric (KWe).
4.9 Capital Improvements: Any Units of Property, land or land rights which are
added to the Transmission System or the Microwave System, the betterment of land
or land rights or the enlargement or betterment of any Units of Property
constituting a part of the Transmission System or the Microwave System, and the
replacement of any Units of Property for other Units of Property or the
replacement of land or land rights constituting a part of the Transmission
System or the Microwave System, irrespective of whether such replacement
constitutes an enlargement or betterment of that which it replaces,


-4-

--------------------------------------------------------------------------------




which additions, betterments, enlargements and replacements in accordance with
Accounting Practice would be capitalized and are not included or reflected in
the Final Completion Report.
4.10 Common Facilities: Those facilities required for a total switchyard in
general including, but not limited to: site preparation - grading, fencing,
surfacing; grounding; trenching and conduit; yard lighting; control house and
equipment therein (except certain terminal related equipment); switchyard
service power facilities; and power and control cables.
4.11 Component(s): Any component(s) of the Transmission System described in
Appendix A hereto, including associated land and land rights.
4.12 Construction Agreement: Any agreement entered into by the Project Manager
for the design, engineering, construction or installation of the Microwave
System or of any Component of the Transmission System including without
limitation engineering, design, construction, supervisory, licensing or
consulting services in connection with the Construction Work, corridor studies,
pre-operational environmental studies or reports, and for any other services or
things necessary or useful in the performance of the Construction Work.
4.13 Construction Costs: The costs of constructing the Transmission System or
the Microwave System as


-5-

--------------------------------------------------------------------------------




described in Section 13 hereof.
4.14 Construction Funds: Monies advanced to the Project Manager for Construction
Work by or on behalf of the Participants in accordance with this Participation
Agreement.
4.15 Construction Insurance: Policies of insurance to be procured and maintained
or caused to be procured and maintained by the Project Manager in accordance
with Sections 22 and 23 hereof.
4.16 Construction Schedule: The schedule of Construction Work to be updated as
required and approved by the Engineering and Operating Committee as set forth in
Appendix C hereto.
4.17 Construction Work: All engineering, design, contract preparation,
purchasing, construction, excess material and equipment disposal, supervision,
negotiation, preparation and performance of Construction Agreements, acquisition
of land rights, expediting, inspection, accounting, testing and start-up of each
Component or the Microwave System and preparation of operating and equipment
manuals, all reports required by regulatory authorities and the conduct of
hearings, conferences and other activities incidental to obtaining requisite
permits, licenses and certificates for the construction and operation of each
Component or the Microwave System prior to the completion of Construction


-6-

--------------------------------------------------------------------------------




Work for such Component or the Microwave System.
4.18 Cost Responsibility: The percentage financial liability of each Participant
for Construction Costs and Operating Funds concerning each Component or
Components of the Transmission System or for the Microwave System, as shown in
Appendix B hereto.
4.19 Engineering and Operating Committee: The committee established pursuant to
Section 7.1.1.2 hereof.
4.20 Date of Firm Operation: The date with respect to each Component on which
the Engineering and Operating Committee determines such Component to be reliable
for the transmission of Power and such Component can be expected to operate
continuously at any load up to its Capacity.
4.21 Energy: Megawatt-hours (mwh) or kilowatt-hours (kwh) .
4.22 Entitlement Share: The percentage ownership interest of each Participant in
units one, two and three of ANPP at the time of execution of this Agreement.
Each Participant’s generation entitlement share as of the effective date of this
Agreement is as follows:
 
 
 
 
 
4.22.1
Arizona
 
=
29.10 %
4.22.2
Salt River Project
 
=
29.1%
4.22.3
PNM
 
=
10.2%
4.22.4
El Paso
 
=
15.8%

4.23 Final Completion Report: A complete summary of Construction Costs, a
description of the Transmission System and the Microwave System and a summary of
each


-7-

--------------------------------------------------------------------------------




Participant’s contributions to Construction Costs.
4.24 FERC System of Accounts: The Federal Energy Regulatory Commission’s
“Uniform System of Accounts Prescribed for Public Utilities and Licensees (Class
A and Class B)”, in effect as of the date of this Participation Agreement, and
as such system of accounts may be in effect from time to time. References in
this Participation Agreement to any specific FERC Account number shall mean the
FERC Account number in effect as of the effective date of this Participation
Agreement or any successor FERC Account.
4.25 Load Center: A point at which the load of a given party is assumed to be
concentrated.
4.26 Materials and Supplies: Materials and supplies which are stocked as defined
in FERC Account 154.
4.27 Microwave System: The communication equipment as generally described in
Appendix M hereto which is necessary to control the operation of the ANPP High
Voltage Switchyard and Transmission System.
4.28 Operating Agent: The Participant responsible for the performance of
Operating Work and making Capital Improvements as more particularly described in
Section 9 hereof.
4.29 Operating Emergency: An unplanned event or circumstance which reduces or
may reduce the amount of


-8-

--------------------------------------------------------------------------------




transmission Capacity in the Transmission System that would otherwise be made
available to the Participants under normal system operating conditions.
4.30 Operating Funds: Monies advanced to the Operating Agent for Operating Work
and/or Capital Improvements by or on behalf of the Participants in accordance
with this Participation Agreement.
4.31 Operating Insurance: Policies of insurance to be procured and maintained or
caused to be procured and maintained by the Operating Agent in accordance with
Sections 22 and 23 hereof.
4.32 Operating Work: Engineering, contract preparation, purchasing, repair,
supervision, recruitment, training, expediting, inspection, accounting, testing,
protection, operation, use, management, retirement, reconstruction, and
maintenance associated with operating the Transmission System or the Microwave
System, including any work undertaken by the Operating Agent pursuant to Section
19 hereof and any work necessitated by an Operating Emergency, but exluding all
work undertaken to make any Capital Improvements.
4.33 Palo Verde-East 500 kV Transmission Line: A 500 kV Transmission line to be
constructed from a bay position within the ANPP High Voltage Switchyard to a
termination point, the location of which is presently under study by the
Engineering and Operating Committee,


-9-

--------------------------------------------------------------------------------




located east of the ANPP High Voltage Switchyard.
4.34 Participant: Any Party hereto and any Successor assignee of such Party
under Section 18 hereof.
4.35 Payroll Taxes: Taxes of a Participant based on remuneration paid to its
employees.
4.36 Power: Megawatts electric (MWe).
4.37 Project Agreements: An agreement for the Transmission System or the
Microwave System including this Participation Agreement, any Construction
Agreement, any agreements between the Participants or any of them and any third
party for associated land or land rights, as such agreements are originally
executed or as they may thereafter be supplemented or amended, and any other
agreements as the Participants agree to designate as Project Agreements.
4.38 Project Insurance: Construction Insurance and Operating Insurance.
4.39 Project Manager: The Participant responsible for the performance of
Construction Work as more particularly described in Section 8 hereof.
4.40 Spare Parts: Spare parts or equipment, the cost of which is capitalized,
which are stocked for the Transmission System or the Microwave System.
4.41 Transmission System: The following transmission facilities including
associated land and land rights, as described in Appendix A hereto, to be


-10-

--------------------------------------------------------------------------------




constructed and operated by the Participants: (i) the Palo Verde-Westwing 500 kV
Line, (ii) the Palo Verde-Kyrene 500 kV Line, (iii) the Westwing 500 kV
Switchyard expansion and the Westwing 230 kV Switchyard expansion, and (iv) the
Kyrene existing and new 230 kV Switchyard expansion/construction (including any
such 500 kV equipment or facilities which are required to terminate the Palo
Verde-Kyrene 500 kV Line at Kyrene) .
4.42 Units of Property: Units of property as described in the Federal Energy
Regulatory Commission’s “List of Units of Property for Use in Connection with
Uniform System of Accounts Prescribed for Public Utilities and Licensees” in
effect as of the date of this Participation Agreement, and as such list may be
amended from time to time.
4.43 Willful Action:
4.43.1 Action taken or not taken by a Participant at the direction of its
directors, officers or employees having management responsibility affecting its
performance under any of the Project Agreements, which action is knowingly or
intentionally taken or failed to be taken with conscious indifference to the
consequences thereof or with intent that injury or damage would result or would
probably result therefrom. Willful Action does not include any act or failure to
act which is


-11-

--------------------------------------------------------------------------------




merely involuntary, accidental or negligent.
4.43.2 Action taken or not taken by a Participant at the direction of its
directors, officers or employees having management responsibility affecting its
performance under any of the Project Agreements, which action has been
determined by final arbitration award or final judgment or judicial decree to be
a material default under any of the Project Agreements and which occurs or
continues beyond the time specified in such arbitration award or judgment or
judicial decree for curing such default or, if no time to cure is specified
therein, occurs or continues thereafter beyond a reasonable time to cure such
default.
4.43.3 Action taken or not taken by a Participant at the direction of its
directors, officers or employees having management responsibility affecting its
performance under any of the Project Agreements, which action is knowingly or
intentionally taken or failed to be taken with the knowledge that such action
taken or failed to be taken is a material default under any of the Project
Agreements.
4.43.4 The phrase “employees having management responsibility” as used in this
Section 4.43 means employees of a Participant who are


-12-

--------------------------------------------------------------------------------




responsible for one or more of the executive functions of planning, organizing,
coordinating, directing, controlling and supervising such Participant’s
peformance under any of the Project Agreements.
4.44 Work Liability: Liability of one or more Participants for damage suffered
by anyone other than a Participant, whether or not resulting from the negligence
of any Participant, its directors, officers, employees or any other person or
entity whose negligence could be imputed to such Participant, resulting from:
4.44.1 The performance or non-performance of Construction Work, Operating Work
or construction, operation and maintenance of Capital Improvements.
4.44.2 The use or ownership of the Transmission System or the Microwave System.
5.
OWNERSHIP OF AND TITLE TO THE COMPONENTS

5.1 Each Participant shall accept and hold title to an undivided interest as a
tenant in common in the Transmission System and all Project Agreements in
proportion to its Cost Responsibility in each Component.
5.2 The ownership of and title to the Components described in this Participation
Agreement and all Capital Improvements shall vest simultaneously in the
Participants so that the estate of each of them shall be deemed to be concurrent
as to time, right and priority.


-13-

--------------------------------------------------------------------------------




5.3 At any time as any Participant may reasonably demand in writing, the
Participants shall jointly make, execute and deliver one or more supplements to
this Participation Agreement in recordable form which shall describe with such
particularity and detail as may be appropriate under the circumstances the
property and facilities then constituting the Transmission System and the
rights, titles and interests of each Participant therein.
5.4 In the event any Participant transfers or assigns any of its rights, title
or interest in and to the Transmission System in accordance with Section 18
hereof and other terms and conditions of this Participation Agreement, the
Participants and any successor shall jointly make, execute and deliver a
supplement to this Participation Agreement in recordable form which shall
describe with such particularity and detail as may be appropriate under the
circumstances the rights, titles and interests of each Participant and any
successor following such transfer or assignment.
5.5 The portion of the Microwave System as described in Appendix M hereto, all
Capital Improvements thereto, and all equipment, apparatus, machinery, Materials
and Supplies and Spare Parts necessary for the performance of Operating Work and
Capital Improvements associated with the portion of the Microwave System


-14-

--------------------------------------------------------------------------------




described in Appendix M hereto shall be solely owned by Salt River Project.
6.
USE OF COMPONENTS

6.1 It is agreed the Participants have designed the Transmission System and the
Palo Verde-East 500 kV Transmission Line in conjunction with the existing
Arizona-New Mexico-West Texas transmission systems functioning as a part of the
interconnected transmission system of the Western United States to be adequate
under single contingency conditions to deliver power and associated energy from:
(i) resources existing as of the effective date of this Participation Agreement;
and (ii) the below named generating units, to the Participants’ Load Centers:
6.1.1 Arizona’s Generation Entitlement Share of ANPP Units 1-3 and associated
Energy.
6.1.2 El Paso’s Generation Entitlement Share of ANPP Units 1-3 and associated
Energy.
6.1.3 PNM’s Generation Entitlement Share of ANPP Units 1-3 and associated
Energy.
6.1.4 Salt River Project’s Generation Entitlement Share of ANPP Units 1-3 and
associated Energy.
6.2 Under normal operating conditions, each Participant shall have the right to
use the Components to the extent such Components are useful for transmitting


-15-

--------------------------------------------------------------------------------




Capacity referred to in Sections 6.1.1 through 6.1.4 hereof to its designated
points of delivery as described in Section 6.6 hereof, or direct substitution
therefor at the switchyard of the generator for which the substitution is made,
without regard to origin, source or ownership of such substituted Capacity.
6.3 Any Participant may make firm use of Capacity in a Component(s) between its
designated points of delivery in proportion to its Cost Responsibility in said
Component(s), provided that such use does not materially interfere with the
right of any other Participant to utilize its entitlement as provided in Section
6.2 hereof.
6.4 Any Participant may make non-firm use of a Component(s) in which it has a
Cost Responsibility in addition to its use under Sections 6.2 and 6.3 hereof to
the extent that Capacity is determined to be available by the Operating Agent(s)
in accordance with criteria to be developed by the Engineering and Operating
Committee.
6.5 If two or more Participants concurrently desire to make non-firm use of
Capacity in the same Component(s) pursuant to Section 6.4 hereof and the
available Capacity in such Component(s) is not adequate to satisfy all such
requests, the available Capacity will be shared by those Participants
concurrently requesting such Capacity in proportion to their Cost Responsibility
in such


-16-

--------------------------------------------------------------------------------




Component(s).


6.6 The Participants’ designated points of delivery with respect to the
Transmission System shall be as follows:
6.6.1 Arizona: The Palo Verde 500 kV Switchyard, Kyrene new and existing 230 kV
Switchyards, Westwing 500 kV Switchyard, and Westwing 230 KV Switchyard.
6.6.2 Salt River Project: The Palo Verde 500 kV Switchyard, Westwing 500 kV
Switchyard, Westwing 230 kV Switchyard, Kyrene new and existing 230 KV
Switchyards.
6.6.3 PNM: The Palo Verde 500 kV Switchyard, Westwing 500 kV Switchyard,
Westwing 230 kV Switchyard, and Kyrene new and existing 230 kV Switchyards.
6.6.4 El Paso: The Palo Verde 500 kV Switchyard, Westwing 500 kV Switchyard, and
Kyrene new and existing 230 kV Switchyards.
6.7 Each Participant shall be entitled to interconnect its transmission system
with the Components at Kyrene if Kyrene is a designated point of delivery for
such Participant under the following conditions:
6.7.1 Such Participant shall pay all costs of the interconnection, including,
where applicable, a proportionate share of the cost of common facilities




-17-

--------------------------------------------------------------------------------




previously installed.


6.7.2 Such Participant shall secure the consent of any other Participant which
owns or otherwise controls the use of the real property on which facilities
required for the interconnection are to be installed, and such consent shall not
be unreasonably withheld (but such consent shall not be required when all real
property is owned or controlled by the Participants in proportion to their Cost
Responsiblity in the Component);
6.7.3 Such Participant shall reach agreement with any third party where
required.
6.8 Upon written agreement with the Participants affected, a Participant may at
its expense make interconnections to the Transmission System at points other
than its designated points of delivery. Such agreement shall specify the terms
and conditions under which such interconnections may be made, the charges, if
any, to the interconnecting Participant, and the distribution of the proceeds
therefrom to the other Participants.
6.9 Unless otherwise agreed by the Engineering and Operating Committee, when the
Capacity available to the Participants in any Component is insufficient to
accommodate all of the firm rights to Capacity pursuant to Section 6.2 hereof,
then the use of the available Capacity of that Component will be allocated in




-18-

--------------------------------------------------------------------------------




proportion to each Participant’s Cost Responsibility in such Component.
7.
ADMINISTRATION AND COMMITTEES

7.1 As a means of securing effective cooperation and interchange of information
and of providing consultation on a prompt and orderly basis among the
Participants in connection with various administrative and technical matters
which may arise from time to time in connection with the terms and conditions of
the Project Agreements, the Participants establish the committees described in
this Section 7. The chairman for each of the Committees shall be the
representative of the Project Manager or Operating Agent of the Palo
Verde-Westwing 500 kV Line and shall be responsible for calling meetings and
establishing agendas, at his discretion or upon the request of another
Participant.
7.1.1 The following committees are hereby established and shall have the
functions and responsibilities described herein and in the Project Agreements.
7.1.1.1 An Administrative Committee consisting of one representative appointed
by each Participant, which representative shall be an officer or the general
manager of said Participant or the authorized designee of the officer or the
general manager of the




-19-

--------------------------------------------------------------------------------




Participant.
7.1.1.2 An Engineering and Operating Committee consisting of not more than two
(2) representatives appointed by each Participant; provided, however, in respect
to each matter brought before the committee, that if any Participant appoints
two (2) representatives, only one of such representatives shall have the right
to vote thereon.
7.1.1.3 An Auditing Committee consisting of not more than two (2)
representatives appointed by each Participant; provided that in respect to each
matter brought before the committee, if any Participant appoints two (2)
representatives, only one of such representatives shall have the right to vote.
7.2 The Administrative Committee shall have the following functions, among
others:
7.2.1 Provide liaison between the Participants at the management level.
7.2.2 Exercise general supervision over the Engineering and Operating Committee,
the Auditing Committee and any other standing or ad hoc committees established
pursuant to Section 7.13 hereof.




-20-

--------------------------------------------------------------------------------




7.2.3 Consider and resolve matters referred to it by the other Committees and
standing or ad hoc committees.
7.2.4 Perform such other functions and duties as may be assigned to it in the
Project Agreements.
7.2.5 Review, discuss, resolve or make recommendations relating to disputes
among the Participants arising under the Project Agreements.
7.2.6 Provide liaison between the Participants, the Project Manager(s) and the
Operating Agent(s) with respect to the progress, performance and completion of
Construction Work, the performance of Operating Work, and the progress,
performance and completion of Capital Improvements and the financial and
accounting aspects thereof.
7.2.7 At the request of any Participant, on such terms and conditions as the
Administrative Committee may deem appropriate, authorize the installation on the
property comprising the Transmission System of any structures, facilities or
equipment by any one or more Participants or any third party for its or their
own use, which structures, facilities or equipment shall not become a part of
the Transmission System.
7.3 The Engineering and Operating Committee shall have the following functions:




-21-

--------------------------------------------------------------------------------




7.3.1 Provide liaison between the Participants and the Project Manager(s) with
regard to Construction Work and perform such functions as indicated in Sections
8.5.4, 8.5.16, 8.5.30, 8.9 hereof and Sections B.II and D.2 hereto.
7.3.2 Review and approve, modify or otherwise act upon recommendations of the
Operating Agent(s) concerning the following items related to the performance of
Operating Work or making Capital Improvements:
7.3.2.1 The annual capital expenditures budget, annual manpower table and
budget, and annual operation and maintenance budget.
7.3.2.2 The planned outages for scheduled maintenance.
7.3.2.3 The policies for establishing the Spare Parts inventory and Materials
and Supplies inventory.
7.3.2.4 The written statistical and administrative reports, written budgets, and
information and other similar records, and the form thereof, to be kept and
furnished by the Operating Agent (excluding accounting records used internally
by the Operating Agent for the purpose of accumulating financial and




-22-

--------------------------------------------------------------------------------




statistical data, such as books of original entry, ledgers, work papers and
source documents).
7.3.2.5 The policies, criteria and procedures for determining Capacities of
facilities.
7.3.2.6 The procedures for Power and Energy accounting.
7.3.2.7 The Operating Agent’s analysis of the total expenditures caused by an
Operating Emergency.
7.3.2.8 The written statement of operating practices and procedures.
7.3.2.9 The practices and procedures for the delivery of Power and Energy by the
Components in accordance with the Participants’ schedules. Such practices and
procedures shall provide for modifying said schedules to meet the needs of
day-to-day or hour-by-hour operation, including emergencies on a Participant’s
system.
7.3.2.10 The establishment of procedures for dealing with Operating Emergencies
or curtailed operations of the Components.




-23-

--------------------------------------------------------------------------------




7.3.2.11 The establishment of procedures and calculations for determining energy
losses of the Components.
7.3.3 Determine the Date of Firm Operation for each Component.
7.3.4 Perform such other duties as may be assigned to it by the Administrative
Committee.
7.3.5 Establish the minimum balance to be maintained in the Account for
Operating Funds pursuant to Section 15 hereof.
7.3.6 Review and approve, modify or otherwise act upon the Project Manager’s
recommended list of acceptable architects, engineers, and/or constructors within
ten (10) working days of receipt by the Engineering and Operating Committee
members. Should the Engineering and Operating Committee fail to reach agreement
within the allowed ten (10) working days after receipt, the Project Manager
shall proceed with the above lists as recommended.
7.3.7 Review and approve, modify or otherwise act upon the recommendation of the
Project Manager for revision of the Construction Schedule.
7.3.8 By May 1 of each year determine and set for at least the next two calendar
years the Capacity of each Component of the Transmission System.


-24-

--------------------------------------------------------------------------------




7.4 The Auditing Committee shall have the following functions:
7.4.1 Development of procedures for accounting and auditing Construction Costs,
and costs of Operating Work and Capital Improvements and advances of
Construction Funds and Operating Funds consistent with the provisions hereof and
Accounting Practices and development of procedures for making forecasts and
requests for funds pursuant to Sections 15 and 21 hereof.
7.4.2 Audit or cause to be audited the books of the Project Manager, Operating
Agent and any other Participant or contractor relevant to the performance of
Construction Work and Operating Work or the construction of Capital
Improvements.
7.4.3 Review and approve the Project Manager’s and Operating Agent’s Account for
Construction Funds and Account for Operating Funds.
7.4.4 Perform such other duties as may be assigned to it in any Project
Agreement or by the Administrative Committee.
7.5 Within thirty (30) days after the execution of this Participation Agreement,
each Participant shall designate its representatives on the Committees hereby
established, with notice thereof given to the other Participants.


-25-

--------------------------------------------------------------------------------




7.6 Any action or determination of a Committee must be unanimous.
7.7 The Administrative Committee, the Engineering and Operating Committee and
the Auditing Committee shall keep written minutes and records of all meetings
and all actions, agreements or determinations made by such Committee shall be
reduced to writing and shall be signed by a representative of each Participant
on said Committee or an authorized alternate.
7.8 The Committees shall have no authority to modify any of the terms, covenants
or conditions of the Project Agreements except as specifically authorized in
this Participation Agreement.
7.9 If the Engineering and Operating Committee or the Auditing Committee fails
to reach agreement while performing the functions and duties delegated to it in
this Participation Agreement or in the Project Agreements, then such
disagreement shall be referred to the Administrative Committee for resolution.
7.10 If the Administrative Committee fails to reach agreement while performing
the respective functions and duties assigned to it in this Participation
Agreement or in the other Project Agreements, then such disagreement shall be
referred to higher authority within each Participant’s organization before
proceeding to arbitration as provided in Section 27 hereof.


-26-

--------------------------------------------------------------------------------




7.11 In the event any Committee established in accordance with this Section 7 is
unable or fails to agree in respect of any matter which such Committee is
authorized to determine, approve or otherwise act upon after a reasonable
opportunity so to do, then the Project Manager or the Operating Agent, as
appropriate, shall take such action as in its discretion is necessary, pending
the resolution of any such inability or failure to agree by arbitration pursuant
to Section 27 hereof or otherwise, to the successful and proper construction,
operation and maintenance of the Transmission System as contemplated hereby.
7.12 Each Participant shall notify the other Participants promptly of any change
in the designation of its representatives on the Committees. A Participant may
designate an alternate to act as its representative on any Committee in the
absence of the regular member or to act on specified occasions with respect to
specified matters. Any alternate representative appearing at a Committee meeting
shall be deemed to have authority to act on behalf of the Participant he
represents unless the Committee chairman is furnished with written notice to the
contrary.
7.13 The Participants, acting through the Administrative Committee, shall have
the right to establish standing or ad hoc committees. The authority


-27-

--------------------------------------------------------------------------------




and duties of any such committee shall be set forth in writing by the
Administrative Committee and shall be subject to the provisions of the Project
Agreements.
7.14 Any expenses incurred by any member of the Administrative Committee or any
standing or ad hoc committees in connection with his duties on such committee
shall be paid and borne by the Participant whom he represents and shall not be
included in Construction Costs or in costs for Operating Work or costs of
Capital Improvements.
8.
PERFORMANCE AND COMPLETION OF CONSTRUCTION WORK; PROJECT MANAGER(S)

Construction Work shall be performed and completed as follows:
8.1 The Transmission System shall be designed and constructed in accordance with
practices generally accepted in the electric utility industry with the objective
of permitting each Participant to transmit under normal operating conditions its
share of entitlement in generation as described in Section 6.1 hereof to its
designated points of delivery in a manner which will not unreasonably affect the
operation of the electric systems of the Participants, and so that when operated
in parallel with such systems, the loss of any one circuit of the Transmission
System will not cause any other circuit or element of any of the parallel


-28-

--------------------------------------------------------------------------------




transmission systems of a Participant to carry Power in excess of the short-time
rating of such parallel transmission system as may be established by the owner
of such system. The Project Manager(s) shall coordinate the design and
construction of the Transmission System and the Microwave System.
8.2 Salt River Project shall be the Project Manager for the Microwave System
described in Appendix M hereto and for the following Components described in
Appendix A hereto:
8.2.1 Palo Verde-Westwing 500 kV Line
8.2.2 Palo Verde-Kyrene 500 kV Line
8.2.3 Existing and New Kyrene 230 kV
Switchyard expansion/construction (including any such 500 kV equipment or
facilities which are required to terminate the Palo Verde-Kyrene 500 kV Line at
Kyrene).
8.3 Arizona shall be Project Manager for the following Components described in
Appendix A hereto:
8.3.1 Westwing 500 kV Switchyard Expansion
8.3.2 Westwing 230 kV Switchyard Expansion
8.4 The Participants hereby appoint the Project Managers as their agents, and
the Project Managers shall undertake as their agents and as principals on their
own behalf to perform the Construction Work and to carry out the duties and
responsibilities provided hereunder.


-29-

--------------------------------------------------------------------------------




8.5 The Project Manager(s) shall on behalf of the Participants:
8.5.1 Negotiate and enter into any Construction Agreement and purchase and
procure such equipment, apparatus, machinery, materials, tools, supplies and
services as it in its sole discretion may deem necessary or useful for the
performance and completion of the Construction Work from any source or sources
it may select, subject to Section 7.3.6 hereof.
8.5.2 Execute, perform and enforce all Construction Agreements in the name of
the Project Manager, acting as principal on its own behalf and as agent for all
Participants, in which all Participants shall have undivided interests as
tenants in common equal to their respective Cost Responsibility in each
Component.
8.5.3 Furnish each member of the Administrative Committee upon request with
copies of all contracts with the architect, engineer, constructor, contractors
and principal subcontractors, vendors and consultants.
8.5.4 Notwithstanding the provisions of Section 8.5.1, review with the
Engineering and Operating Committee in a timely manner the Project Manager’s bid
evaluation process and all major


-30-

--------------------------------------------------------------------------------




design aspects in advance of action involving a commitment for major equipment
at either a meeting called for such purpose by the Project Manager or by
conference telephone call.
8.5.5 Arrange for placement of Construction Insurance pursuant to Sections 22
and 23 hereof.
8.5.6 Determine which contractors, if any, shall be required to furnish any
portion of the Construction Insurance, other insurance and faithful performance
and payment bonds.
8.5.7 Assist any insurer in the investigation, adjustment and settlement of any
loss or claim covered by Construction Insurance.
8.5.8 Present and prosecute claims against insurers and indemnitors providing
Construction Insurance or indemnities with respect to any loss of or damage to
any property of the Transmission System or the Microwave System or liability of
any Participant to third parties covered by Construction Insurance or indemnity
agreement, and to the extent that any such loss or damage is not covered by
Construction Insurance, present and prosecute claims therefor against any
parties who may be liable therefor. In the event the cost of repair, replacement
or correction of such loss or damage arising out of a single incident or event
exceeds


-31-

--------------------------------------------------------------------------------




$250,000, the Project Manager shall not make any settlement of any claims in
respect thereof without the written consent and approval of the Administrative
Committee.
8.5.9 Subject to the provisions of Section 24 hereof and except as hereinafter
provided in this Section 8.5.9, investigate, adjust, defend and settle third
party claims against any or all Participants arising out of or attributable to
Construction Work, or the past or future performance or non-performance of the
obligations and duties of any Participant, including the Project Manager, under
or pursuant to this Participation Agreement, including but not limited to any
claim resulting from death or injury to persons or damage to property, when said
claims are not covered by valid and collectible Construction Insurance or other
valid and collectible insurance carried by any Participant, and whenever and to
the extent warranted, present and prosecute claims against any third party,
including insurers, for any costs, losses and damages incurred in connection
with said claims. The approval of the Administrative Committee shall be obtained
by the Project Manager before any said claim or combination of said claims
against any or all Participants arising out of the


-32-

--------------------------------------------------------------------------------




same transaction or incident is settled for more than $250,000 unless it shall
be established that the entire amount of the settlement in excess of $250,000 is
recoverable from an insurer providing Construction Insurance.
8.5.10 Comply with (i) any and all laws applicable to the performance of
Construction Work, including without limitation all applicable laws, rules and
regulations for protection of the environment and all applicable provisions of
any worker’s compensation laws; and (ii) the terms and conditions of any
contract, permit or license relating to the Transmission System or the Microwave
System.
8.5.11 Expend the funds advanced to the Project Manager only in the manner and
for the purposes set forth in Sections 13 and 15 hereof.
8.5.12 Keep and maintain records of monies received and expended, obligations
incurred, credits accrued, estimates of Construction Costs (excluding, subject
to Section 16.3 hereof, ad valorem taxes or payments in lieu thereof and
allowance for funds used during construction) and contracts entered into in the
performance of Construction Work, and make such records available for inspection
by the Auditing Committee at reasonable times and places.


-33-

--------------------------------------------------------------------------------




8.5.13 Not suffer any liens to remain in effect unsatisfied against the
Transmission System or the Microwave System (other than liens permitted under
the Project Agreements, liens for taxes or assessments not yet delinquent, liens
for labor and material not yet perfected, or undetermined charges or liens
incidental to the performance of Construction Work); provided, however, that the
Project Manager shall not be required to pay or discharge any such lien as long
as the Project Manager in good faith shall be contesting the same, which contest
shall operate during the pendency thereof to prevent the collection or
enforcement of such lien so contested.
8.5.14 Obtain or cause to be obtained necessary construction permits, temporary
access rights and other licenses and approvals requisite to the performance and
completion of Construction Work and initiation of Operating Work.
8.5.15 As soon as practicable after the completion of Construction Work on each
Component and the Microwave System, provide each Participant with a summary of
the Construction Costs classified to appropriate FERC Accounts.
8.5.16 Provide the Participants with all necessary and required records and
information


-34-

--------------------------------------------------------------------------------




Pertaining to the performance of Construction Work, including progress reports
at such regular intervals as the Administrative Committee or the Engineering and
Operating Committee shall determine.
8.5.17 Keep the Participants fully and promptly informed of any known default by
any Participant under the provisions of this Participation Agreement.
8.5.18 As soon as practicable after the commencement of Construction Work,
furnish each Participant an estimate of total Construction Costs broken down by
major categories of equipment and services and a forecast of the cash
requirements of each Participant to meet such Construction Costs. Such forecast
shall set forth such cash requirements (i) for each quarterly period commencing
on the first day of January, April, July and October in which Construction Costs
will become due and (ii) for each month of the first two quarterly periods
immediately following the issuance of such forecast. Such forecast shall be
revised and furnished to each Participant every three (3) months thereafter
until completion of Construction Work.
8.5.19 Furnish a Participant any information reasonably available pertaining to
the construction of the Transmission System or the Microwave System


-35-

--------------------------------------------------------------------------------




that will assist said Participant in responding to a request for such
information by any federal, state or local regulatory authority.
8.5.20 Use its best efforts in the performance of its responsibilities hereunder
to effect the completion of Construction Work in accordance with the
Construction Schedule set forth in Appendix C hereto.
8.5.21 Keep the Participants fully and promptly advised of significant
developments in connection with the progress, performance and completion of
Construction Work.
8.5.22 Prepare and distribute the Final Completion Reports to each Participant
as soon as practicable but not later than twenty-four (24) months after
completion of Construction Work performed by each Project Manager on the final
Component to be completed by such Project Manager unless such time is extended
by the Administrative Committee.
8.5.23 Provide the Administrative Committee with all necessary and required
records and information for its use in the performance of its responsibilites
under this Participation Agreement.
8.5.24 Construct the Transmission System and the Microwave System so as to
comply with the


-36-

--------------------------------------------------------------------------------




Project Agreements.


8.5.25 Conduct appropriate tests to verify that specified characteristics of
major equipment items have been achieved and, if necessary, make or cause to be
made final equipment modifications to meet the specified requirements thereof.
8.5.26 Provide for and enforce any and all warranties on equipment, facilities,
materials and services sold to or furnished for the Transmission System or the
Microwave System except that any equipment warranties which expire more than one
(1) year after the completion of Construction Work for the final Component to be
Constructed by the particular Project Manager shall be enforced by the Operating
Agent.
8.5.27 Conduct such environmental and economic studies of alternative routes as
the Administrative Committee directs or as the Project Manager in its discretion
deems necessary or appropriate in arriving at a recommendation to the
Administrative Committee of suitable routes for the Transmission System.
8.5.28 Secure or cause to be secured the necessary land and land rights for the
Transmission System and the Microwave System. Rights of way required for
construction, operation and maintenance


-37-

--------------------------------------------------------------------------------




of the Transmission System across patented lands shall be procured by the
Project Manager for itself as a Participant and as agent for all other
Participants. Such rights of way may be procured by purchase or by the exercise
of the power of eminent domain and may include (i) a fee interest in, or (ii) a
grant of easement across or (iii) a license to or lease of any parcel of such
lands as the Project Manager shall, in its sole discretion, deem advantageous to
the Participants. In the event the Project Manager deems it prudent so to do in
order to expedite acquisition, avoid exercise of the power of eminent domain, or
obtain an advantageous price, the Project Manager is authorized to acquire lands
not required for any segment of such rights of way either (i) for subsequent
resale (“excess lands”), if such excess lands are acquired from the grantor(s)
of a contiguous segment of such rights of way or (ii) for exchange (“exchange
lands”) for lands required for a segment of such rights of way. Title to all
segments of such rights of way, whether in fee or by easement, and any excess
and exchange lands shall be held in one or more land trusts which the Project
Manager shall establish with a corporate trustee duly authorized to engage in
such business in the State of Arizona for the benefit of the


-38-

--------------------------------------------------------------------------------




Participants whose respective beneficial interests in such trust(s) shall be the
same as their respective responsibilites for the sharing of costs pursuant to
Appendix B hereto. With respect to any specific portion of the Transmission
System the Project Manager shall at such times it deems advisable terminate the
trust(s) applicable thereto and direct the trustee to convey title to the rights
of way therefor to the Participants thereof. All excess lands shall continue to
be held in trust until disposed of by the Project Manager. Applications for
rights of way across federal and state lands shall be filed in the name of each
of the Participants.
8.5.29 Dispose of excess material and equipment after completion of Construction
Work and distribute proceeds from such disposal to the Participants in
proportion to their Cost Responsibility for the associated Component.
8.5.30 Furnish each member of the Engineering and Operating Committee upon their
request any studies, specifications, drawings and any documentation related to
the foregoing received from the architect, engineer, constructor, consultants,


-39-

--------------------------------------------------------------------------------




contractors or vendors involved in Construction Work.
8.6 Each Participant shall provide to the extent possible all assistance as may
be requested by the Project Manager in the performance of its obligations
hereunder and such Participant shall be reimbursed for its costs and expenses
incurred in providing such assistance under such terms and conditions as may be
agreed upon by such Participant and the Project Manager.
8.7 Each Participant shall, within sixty (60) days after the execution of the
Participation Agreement, submit to the Project Manager any special requirement
it may have regarding accounting, records or information in order that all
required records may be maintained in the same manner throughout the
construction and final completion of the Transmission System and the Microwave
System. The Project Manager(s) shall use their best efforts to accommodate said
special requirements.
8.8 The Project Manager shall have the full responsibility and authority for the
employment and organization of the personnel and staff required to complete the
Construction Work.


-40-

--------------------------------------------------------------------------------




8.9 The Project Manager shall construct the Transmission System with the
objective of having the respective Components available for energization, for
tests and for operation in accordance with Appendix C hereto, unless and until
Appendix C is revised by the Engineering and Operating Committee.
8.10 In the event the Project Manager desires to construct any Component with
its own forces, the Engineering and Operating Committee shall exercise the
option of approving the Project Manager’s cost reimbursable bid or approving the
use of the Project Manager’s forces at a fixed cost equivalent to the lowest
acceptable bid other than the Project Manager’s bid. Should the Engineering and
Operating Committee elect to approve the use of the Project Manager’s forces at
a fixed cost equivalent to the lowest acceptable bid other than the Project
Manager’s bid, the Project Manager at its sole discretion may withdraw its bid.
9.
OPERATING AGENT

9.1 Salt River Project shall be the operating Agent for the Microwave System
described in Appendix M hereto and for the following Components described in
Appendix A


-41-

--------------------------------------------------------------------------------




hereto.


9.1.1 Palo Verde-Westwing 500 kV line
9.1.2 Palo Verde-Kyrene 500 kV line
9.1.3 Existing and new Kyrene 230 kV Switchyard expansion/construction
(including any such 500 kV equipment or facilities which are required to
terminate the Palo Verde-Kyrene 500 kV line at Kyrene).
9.2 Arizona shall be the Operating Agent for the following Components described
in Appendix A hereto:
9.2.1 Westwing 500 kV Switchyard expansion
9.2.2 Westwing 230 kV Switchyard expansion
9.3 The Participants hereby appoint the Operating Agents as their agents, and
the Operating Agents shall undertake as their agents and as principals on their
own behalf to perform the Operating Work and Capital Improvements and to carry
out the duties and responsibilities provided hereunder:
9.4 The Operating Agent(s) shall:
9.4.1 Administer, enforce and perform the Operating Work and Capital
Improvements so as to comply with Project Agreements and


-42-

--------------------------------------------------------------------------------








in a manner consistent with generally accepted practices in the electric utility
industry recognizing that such practices may be affected by the design and
operational characteristics of the Transmission System, the rights and
obligations of the Participants under this Participation Agreement and other
special circumstances affecting the Operating Work and Capital Improvements.
9.4.2 Furnish from its own resources or contract for and obtain from any other
sources it may select, including any Participant, the services and studies
necessary for performance of Operating Work and Capital Improvements.
9.4.3 Execute, administer, perform and enforce contracts in the name of the
Operating Agent, acting as principal on its own behalf and as agent for all of
the other Participants, for Operating Work and Capital Improvements, including
without limitation any and all warranties on equipment, facilities, materials
and services furnished pursuant to any such contracts.


-43-

--------------------------------------------------------------------------------




9.4.4 Administer, perform and enforce all other contractual obligations and
arrangements, including all warranties applicable thereto, entered into by the
Project Manager and continuing beyond the period ending one year after the
completion of Construction Work for the final Component.
9.4.5 Furnish or recruit the necessary personnel and provide for such training
as may be required to qualify them to perform the Operating Work or Capital
Improvements and to meet all requirements established by law.
9.4.6 Comply with (i) any and all laws applicable to the performance of
Operating Work and Capital Improvements, including without limitation all
applicable laws, rules and regulations for protection of the environment and all
applicable provisions of any worker’s compensation laws; and (ii) the terms and
conditions of any contract, permit or license relating to the Transmission
System or the Microwave System.


-44-

--------------------------------------------------------------------------------




9.4.7 Except as otherwise provided in Appendix M hereto, purchase and procure,
through and from any source it may select, in the name of the Participants, with
undivided interests as tenants in common in accordance with this Participation
Agreement, the equipment, apparatus, machinery, tools, Materials and Supplies
and Spare Parts necessary for the performance of Operating Work and Capital
Improvements.
9.4.8 Expend the Operating Funds advanced to the Operating Agent in accordance
with the terms and conditions of this Participation Agreement.
9.4.9 Keep and maintain such records of monies received and expended,
obligations incurred, credits accrued, the conduct of Operating Work and making
Capital Improvements, and of contracts entered into in the performance of
Operating Work and Capital Improvements as may be necessary or useful in
carrying out Project Agreements or required to permit an audit of the Operating
Work and Capital Improvements, and make such records available for inspection by
the Auditing Committee.


-45-

--------------------------------------------------------------------------------




9.4.10 Not suffer any liens to remain in effect unsatisfied against the
Transmission System or the Microwave System (other than the liens permitted
under the Project Agreements, liens for taxes and assessments not yet
delinquent, liens for labor and material not yet perfected or undetermined
charges or liens incidental to the performance of the Operating Work); provided
that the Operating Agent shall not be required to pay or discharge any lien as
long as the Operating Agent in good faith shall be contesting the same which
contest shall operate during the pendency thereof to prevent the collection or
enforcement of such lien so contested.
9.4.11 Arrange for the placement and maintenance of Operating Insurance as
provided in Sections 22 and 23 hereof.
9.4.12 Assist any insurer in the investigation, adjustment and settlement of any
loss or claim covered by Operating Insurance.
9.4.13 Present and prosecute claims against insurers and indemnitors providing
Operating Insurance or indemnities in


-46-

--------------------------------------------------------------------------------




respect to any loss of or damage to any property of the Transmission System or
the Microwave System or liability of any Participant to third parties covered by
Operating Insurance or any indemnity agreement, and to the extent that any such
loss, damage or liability is not covered by Operating Insurance, present and
prosecute claims therefor against any parties who may be liable therefor. In the
event the cost of repair, replacement or correction of such loss or damage
arising out of a single incident or event exceeds $250,000, the Operating Agent
shall not make any settlement of any claims in respect thereof without the
consent and approval of the Administrative Committee.
9.4.14 Subject to the provisions of Section 24 hereof and except as hereinafter
provided in this Section 9.4.14, investigate, adjust, defend and settle third
party claims against any or all Participants arising out of or attributable to
Operating Work or Capital Improvements, or the past or future performance or
non-performance of the obligations and duties of any Participant,


-47-

--------------------------------------------------------------------------------




including the Operating Agent, under or pursuant to this Participation
Agreement, including but not limited to any claim resulting from death or injury
to persons or damage to property, when said claims are not covered by valid and
collectible Operating Insurance or other valid or collectible insurance carried
by any Participant, and whenever and to the extent reasonable present and
prosecute claims against any third party, including insurers, for any costs,
losses and damages incurred in connection with said claims. The approval of the
Administrative Committee shall be obtained by the Operating Agent before any
said claim or combination of said claims against any or all Participants arising
out of the same transaction or incident is settled for more than $250,000 unless
the entire amount of the settlement in excess of $250,000 is recoverable from an
insurer providing Operating Insurance.
9.4.15 Keep the Participants fully and promptly advised of material changes in
conditions or other material developments affecting the performance of Operating
Work


-48-

--------------------------------------------------------------------------------




or Capital Improvements and furnish the other Participants with copies of any
notices given or received pursuant to the Project Agreements.
9.4.16 Provide the Administrative, Engineering and Operating and Auditing
Committees with all written statistical and administrative reports, accounting
records, written budgets, information and other records relating to Operating
Work and Capital Improvements necessary or useful in the performance of their
respective responsibilities under this Participation Agreement.
9.4.17 Upon the request of any Participant, provide such Participant, in
reasonable quantity without direct charge therefor, a copy or copies of any
report, record, list, budget, manual, accounting or billing summary,
classification of accounts or other documents or revisions of any of the
aforesaid items, all as prepared in accordance with this Participation
Agreement.
9.4.18 Keep the Participants fully and promptly informed of any known default


-49-

--------------------------------------------------------------------------------




of the Project Agreements and submit to the Participants any recommendations for
amendments of the Project Agreements.
9.4.19 Prepare recommendations covering the matters which are to be reviewed and
acted upon by the Engineering and Operating Committee pursuant to Section 7.3.2
hereof.
9.4.20 Carry out and follow the practices and procedures and directions which
have been approved and issued by the Administrative Committee, the Engineering
and Operating Committee, or the Auditing Committee pursuant to the Project
Agreements, except as otherwise provided in Section 9.4.21 hereof.
9.4.21 In the event of an Operating Emergency take such action as the Operating
Agent in its sole discretion may deem prudent or necessary, notwithstanding any
practices and procedures and directions approved and issued by the
Administrative Committee or the Engineering and Operating Committee, to
terminate the Operating Emergency, to preserve and maintain the safety,
integrity and operability of the


-50-

--------------------------------------------------------------------------------




Transmission System, to maintain the maximum transfer capability of each
Component, to protect the health and safety of the public or to minimize any
adverse environmental effects and such other action as required by Section 11
hereof.
9.4.22 Coordinate scheduled outages of the Transmission System with the other
Participants.
9.5 The other Participants shall lend and be properly reimbursed for all
necessary and available assistance as may be requested by and rendered to the
Operating Agent in the performance of Operating Work or Capital Improvements.
10.
CURTAILMENT OF TRANSMISSION CAPACITY IN THE TRANSMISSION SYSTEM

10.1 The Operating Agent shall as soon as practicable notify the dispatchers of
each Participant of the occurrence of an Operating Emergency, and the amount of
any resulting curtailment which shall be determined by the Operating Agent in
accordance with criteria approved by the Engineering and Operating Committee.


-51-

--------------------------------------------------------------------------------




10.2 The Operating Agent shall notify the Participants of the maximum
transmission Capacity available to each of the Participants during periods of
curtailment.
11.
OPERATING EMERGENCY

11.1 In the event of an Operating Emergency:
11.1.1 The Operating Agent(s) shall take any and all steps reasonably necessary
and required to terminate the Operating Emergency, in accordance with generally
accepted practices in the electric utility industry.
11.1.2 The Operating Agent(s) shall make every effort to furnish temporary
alternate service through a Component of the Transmission System, and the
Participants shall make every effort to furnish temporary alternate service to
the other Participants over available parallel transmission systems. In the
event of any outage or curtailment of any such parallel transmission system of a
Participant, the Operating Agent(s) shall make every effort to furnish temporary
alternate service over the Transmission System. There will be no charge to any
Participant for such service


-52-

--------------------------------------------------------------------------------




provided pursuant to this Section 11.1 except for compensation to the
Participant(s) providing alternate service. The recipient(s) of said alternate
service shall provide compensation in Energy to the Participant(s) providing
such alternate service in an amount equal to the additional losses incurred by
the Participant(s) as a result of providing such alternate service.
11.2 As soon as practicable after the commencement of an Operating Emergency,
the Operating Agent shall advise the Participants of the occurrence of the
Operating Emergency, its nature and the steps taken or to be taken to terminate
the Operating Emergency, including a preliminary estimate of the expenditures
required to terminate the Operating Emergency.
11.3 The costs incurred and amounts expended and charged to maintenance expenses
by the Operating Agent for repair, restoration and reconstruction of the
Transmission System as a result of an Operating Emergency shall be allocated to
the Participants in proportion to their Cost Responsibility for the Component(s)
being repaired, restored or reconstructed and shall be billed to the appropriate
Participants


-53-

--------------------------------------------------------------------------------




in accordance with Section 15 hereof. Such costs incurred and amounts expended
by the Operating Agent for Capital Improvements shall be allocated to the
Participants in proportion to their Cost Responsibility in the Components to
which such Capital Improvements are made, and the Operating Agent shall bill the
appropriate Participants therefor.
11.4 Following the termination of the Operating Emergency, the Operating
Agent(s) shall submit to the Participants a report containing a summary of the
costs incurred and expenditures made in connection with the repair, restoration,
reconstruction or Capital Improvements and such other information as may be
required by the Engineering and Operating Committee.
11.5 Transmission losses pursuant to Section 11.1.2 shall be determined in
accordance with criteria approved by the Engineering and Operating Committee.
12.
SPARE PARTS

12.1 In accordance with policies prepared by the Operating Agent(s) and approved
by the Engineering and Operating Committee, each Project Manager shall purchase
all initial Spare Parts for the Components or microwave facilities and


-54-

--------------------------------------------------------------------------------




the Operating Agent(s) shall thereafter maintain a Spare Parts inventory for the
Transmission System and the Microwave System.
12.2 The Operating Agent(s) shall purchase all replacements of Spare Parts and
shall allocate the costs thereof to the Participants in proportion to their Cost
Responsibility for the Component for which the Spare Part is committed or in
proportion to their Cost Responsibility for the Microwave System if said Spare
Part is committed for the Microwave System.
13.
CONSTRUCTION COSTS

13.1 Construction Costs of the Transmission System and the Microwave System
shall include all payments made and obligations incurred by the Project Manager
for or in connection with Construction Work, including but not limited to those
costs specified in Appendix D attached hereto and in Section 13.4 hereof.
13.2 All Construction Costs for each Component shall be shared by the
Participants in proportion to their respective Cost Responsibility in such
Component and shall be advanced by them and disbursed and accounted for by the
Project Manager in accordance with Section 15 hereof.


-55-

--------------------------------------------------------------------------------




13.3 All Construction Costs for the Microwave System shall be shared by the
Participants in proportion to their respective Cost Responsibility in the
Microwave System and shall be advanced by them and disbursed and accounted for
by the Project Manager in accordance with Section 15 hereof.
13.4 Upon execution of this Participation Agreement, all costs incurred prior to
such execution by the Participants for Construction Work hereunder, minus any
payments made and/or incurred by any terminating Participant, shall be
reallocated among the continuing Participants hereunder in proportion to each
Participant’s Cost Responsibility in the respective Components where such
Construction Work is associated with the Transmission System, and in proportion
to the Participant’s Cost Responsibility in the Microwave System where such
Construction Work is associated with the Microwave System.
14.
OPERATION AND MAINTENANCE COSTS:

14.1 Operation and maintenance costs of the Transmission System and the
Microwave System shall include all payments made and obligations incurred by the
Operating Agent for or in connection with the performance of Operating


-56-

--------------------------------------------------------------------------------




Work, including (i) those costs of Operating Work specified in Appendix E
hereto, (ii) those costs specified in Section 16 hereof to the extent any tax or
payment in lieu thereof is levied against a Participant on behalf of all of the
Participants, and in Section 22.2 hereof (excluding workers’ compensation
expense for the Operating Agent’s employees), and (iii) those costs and expenses
described in Section 24.3 hereof.
14.2 The costs of Operating Work for each Component shall be shared by the
Participants in proportion to their respective Cost Responsibilities in the
Component(s), and the costs of Operating Work for the Microwave System shall be
shared by the Participants in proportion to their respective Cost Responsibility
in the Microwave System.
14.3 The costs of Operating Work shall be advanced by the Participants to the
Operating Agent(s) and disbursed and accounted for by the Operating Agent(s) in
accordance with Section 15 hereof.
15.
ADVANCEMENT OF FUNDS

15.1 Each Participant shall advance its share of Construction Funds and
Operating Funds


-57-

--------------------------------------------------------------------------------




prior to the date when funds are required by the Project Manager or Operating
Agent to pay for Construction Work, Operating Work and Capital Improvements so
that neither the Project Manager nor the Operating Agent in its capacity as such
will have to advance any funds on behalf of another Participant.
15.2 Each Participant shall pay monthly in advance, on or before a due date as
specified by the Project Manager, its share (equal to its Cost Responsibility in
the Components or, where applicable, equal to its Cost Responsibility in the
Microwave System) of all Construction Costs in accordance with the quarterly
forecasts, or revisions thereof, of estimated monthly expenditures for
Construction Work prepared by the Project Manager and furnished to each
Participant pursuant to Section 8.5.18 hereof. Construction Funds on hand which
are not required for working capital needs shall be invested to the maximum
extent feasible in direct obligations or obligations guaranteed by the federal
government or agencies of the federal government in a manner legal for all
Participants. Earnings and losses, if any, shall be allocated to the
Participants in proportion to the funds advanced


-58-

--------------------------------------------------------------------------------




by each Participant. Following completion of all Construction Work, the Project
Manager shall compute the total Construction Costs of the Transmission System
and the Microwave System and each Participant shall promptly settle any balance
of its share of such total Construction Costs in accordance therewith.
15.3 The sum of the advances by the Participants hereunder to the Project
Manager shall not exceed one hundred percent (100%) of the total Construction
Costs forecasted to be expended as of the date specified in the detailed monthly
forecast furnished to the Participants pursuant to Section 8.5.18 hereof plus or
minus any adjustments of previous estimates to actual costs.
15.4 The Project Manager(s) and the Operating Agent(s), with the approval of the
Auditing Committee, shall establish Account(s) for Construction Funds and
Operating Funds at a bank of their choice and notify the Participants in writing
of the establishment of the Account(s) not later than five (5) days following
its establishment.
15.5 Construction Funds and Operating Funds required to be advanced by the
Participants in


-59-

--------------------------------------------------------------------------------




accordance with this Participation Agreement shall be deposited in the
Account(s), and the Project Manager and Operating Agent shall, unless otherwise
agreed to by the Participants, make disbursements from the Account(s) only for
expenditures or obligations incurred in the performance of Construction Work,
Operating Work and Capital Improvements or for the investment of Construction
Funds pursuant to Section 15.2 hereof.
15.6 The Engineering and Operating Committee shall establish a minimum balance
for the Operating Funds so that the Operating Agent will have Operating Funds to
pay for expenditures or obligations incurred by the Operating Agent pursuant to
this Participation Agreement. Such minimum balance may be revised by the
Engineering and Operating Committee at any time. The original minimum balance
and any increase therein shall be allocated among the Participants on the basis
of their respective Cost Responsibilities for Components or, when applicable, on
the basis of their respective Cost Responsibilities for the Microwave System and
shall be due and payable within fifteen (15) business days following billing
notification of the establishment of the






-60-

--------------------------------------------------------------------------------





month shall be billed on an estimated basis on or before the first business day
of each such month and payment shall be due and payable by the fifteenth day of
such month, provided that adjustments for actual expenses incurred for such
month shall be reflected in the bill for the month which follows the date of
determination of such actual expenses.
15.7.2 Expenses described in Sections 11, 16 (to the extent that any tax or
payment in lieu thereof is levied against a Participant on behalf of all
Participants), 22, 23 (excluding worker’s compensation insurance) and 24 hereof
shall be billed not less than ten (10) business days prior to their due date and
shall be due and payable within seven (7) business days following receipt of the
invoice. If such expenditures or obligations do not have a specified due date,
they shall be billed within a reasonable time following the incurrence of such
expenditures or obligations and shall be due and payable within seven (7)
business days following receipt of the bill.


-62-

--------------------------------------------------------------------------------




15.8 The Operating Agent shall establish the Account for Operating Funds at
least thirty (30) days prior to incurring any cost for Operating Work on behalf
of the Participants pursuant to this Participation Agreement. The Operating
Agent shall notify the Participants in writing of the establishment of the
Account for Operating Funds no later than five (5) days following its
establishment.
15.9 Funds not advanced to the Project Manager or the Operating Agent on or
before the due date specified in Sections 15.2, 15.6 and 15.7 hereof shall be
payable with interest, if any, accrued as provided in Section 26.3 hereof.
15.10 If a Participant shall dispute any portion of any amount specified in a
monthly forecast, billing or a request for funds, the disputant shall make the
total payment specified in said forecast, billing or request for funds pursuant
to Section 26.4 hereof.
16.
TAXES

16.1 The Participants shall use their best efforts to have any taxing or other
authority levying any taxes or assessments, or payments in lieu thereof, or
making any valuations for the purpose of levying any taxes or assessments or




-63-

--------------------------------------------------------------------------------




payments in lieu thereof, on the Transmission System, or any beneficial interest
or rights therein, assess and levy such taxes or assessments or payments in lieu
thereof directly against the ownership or beneficial interest of each
Participant in the Transmission System.
16.2 All taxes or assessments or payments in lieu thereof levied against each
Participant’s ownership or beneficial interest in the Transmission System,
excepting those taxes or assessments or payments in lieu thereof levied against
an individual Participant on behalf of any or all of the other Participants,
shall be the sole responsibility of the Participant upon whose ownership or
beneficial interest said taxes ·or assessments or payments in lieu thereof are
levied.
16.3 If any property taxes or payments in lieu thereof or any other taxes or
assessments are levied or assessed in a manner other than as specified in
Section 16.1 hereof (except as otherwise provided in Section 16.5), it shall be
the responsibility of the Administrative Committee to establish equitable
practices and procedures for the apportionment among the Participants of such
taxes and assessments or


-64-

--------------------------------------------------------------------------------




payments in lieu thereof.


16.4 No Participant who is exempt from any taxes or payments in lieu thereof
assessed against any or all of the other Participants shall be obligated to make
any contribution toward such taxes to the extent of the exemption.
16.5 The Participants shall reimburse the Project Manager for all taxes or
assessments or payments in lieu thereof levied against the Microwave System.
Such reimbursement shall be shared by the Participants in proportion to their
respective Cost Responsibility for the Microwave System.
17.
NONPARTITIONMENT

17.1 Each Participant hereby waives any rights it may have to partition any
Component of the Transmission System or the Project Agreements, whether by
partitionment in kind or by sale and division of the proceeds, and further
agrees that it will not resort to any action in law or in equity to partition
such Component of the Transmission System or the Project Agreements. Each
Participant waives the benefits of all laws that may now or hereafter authorize
such partition for a term (i) which shall be coterminous with this Participation
Agreement, or


-65-

--------------------------------------------------------------------------------




(ii) which shall be for such lesser period as may be required under applicable
law.
18.
MORTGAGE AND TRANSFER OF INTEREST

18.1 Each Participant shall have the right at any time and from time to time to
mortgage, create or provide for a security interest in or convey in trust all or
a part of its ownership share in the Transmission System, together with an equal
interest in the Project Agreements to a trustee or trustees under deed of trust,
mortgage or indenture or to a secured party or parties under a security
agreement, as security for its present or future bonds or other obligations or
securities, and to any successors or assigns thereof, without the need for the
prior written consent of any other Participant and without such mortgagee,
trustee or secured party assuming or becoming in any respect obligated to
perform any of the obligations of the Participants.
18.2 Any mortgagee, trustee or secured party under present or future deeds of
trust, mortgages, indentures or security agreements of any of the Participants
and any successor or assignee thereof, and any receiver, referee or trustee in
bankruptcy or reorganization of any of the Participants, and any successor by
action of


-66-

--------------------------------------------------------------------------------




law or otherwise, and any purchaser, transferee or assignee of any thereof may,
without need for the prior written consent of any other Participant, succeed to
and acquire all the rights, titles and interest of such Participant in the
Transmission System, the Microwave System, and the Project Agreements, and may
take over possession of or foreclose upon said property, rights, titles and
interests of such Participant, and in such event shall assume and be obligated
fully to perform and discharge all of the obligations of such Participant
hereunder and under any other Project Agreement.
18.3 Without the prior written consent of any other Participant, each
Participant shall have the right to transfer or assign all or part of its
interest in the ownership of the Transmission System, together with an equal
interest in the Project Agreements, to any person, partnership, corporation or
governmental corporation or agency engaged in the generation, transmission or
distribution of Energy.
18.4 Except as otherwise provided in Sections 18.1, 18.2 and 35 hereof, any
successor to the rights, titles and interests of a Participant in the Microwave
System or in the


-67-

--------------------------------------------------------------------------------




Transmission System, together with an equal interest in the Project Agreements,
shall assume and agree fully to perform and discharge all of the obligations
hereunder of such Participant, and such successor shall notify each of the other
Participants in writing of such transfer, assignment or merger, and shall
furnish to each Participant evidence of such transfer, assignment or merger and
thereupon shall be considered to be a Participant in the Microwave System or in
the Transmission System, together with an equal interest in the Project
Agreements, and the transferring Participant shall thereupon, without the
consent of any other Participant, be released from all obligations under the
Project Agreements so assumed and agreed to by such successor. Provided,
however, that no assignment of any interest in the Transmission System shall
relieve the assigning Participant of any obligation hereunder until the assignor
shall have delivered to the other Participants the written assumption and
agreement of such successor to fully perform and discharge all of the
obligations hereunder of the assigning Participant.
18.5 Each Participant shall have the right, without the need for the prior
written consent of


-68-

--------------------------------------------------------------------------------




any other Participant, to assign its right, title and interest in the
Transmission System and the Project Agreements to any entity into which such
Participant may be merged or consolidated and which assumes the obligations of
such Participant hereunder, but such assignment shall not relieve the
Participant from said obligations.
18.6 Each Participant shall have the right at any time, and from time to time,
without the need for the prior written consent of any other Participant, to
assign and/or convey its right, title and interest in the Transmission System
and the Project Agreements to a trustee or trustees for the purpose of enabling
the Participant to finance its obligations hereunder, and such trustee or
trustees shall be entitled, without the prior written consent of any other
Participant, to mortgage or grant a security interest in the said assets to
accomplish such financing, provided that such transfers will not relieve the
Participant from any of its obligations hereunder.
19.
DESTRUCTION

19.1 Subject to Section 19.2, if any Components of the Transmission System or
any facilities of the Microwave System should be


-69-

--------------------------------------------------------------------------------




damaged or destroyed, the Participants shall, unless otherwise agreed, repair or
reconstruct such Components or facilities. The Participants shall share the
costs of such repair or reconstruction in proportion to their Cost
Responsibility for the Components so damaged or destroyed or in proportion to
their Cost Responsibility for the Microwave System, whichever is applicable.
19.2 If any Components of the Transmission System should be destroyed after the
retirement of Unit one, two or three of the Arizona Nuclear Power Project, the
Participants shall share the costs of such repairs or reconstruction in
proportion to their Cost Responsibility in the Component damaged or destroyed;
provided, however, that should all of the Participants not agree to restore or
reconstruct the damaged portion of the Transmission System, but some of the
Participants nevertheless desire to do so, then any Participant who does not
agree to restore or reconstruct shall sell its ownership interest in the
Component to the remaining Participants for a price equal in amount to its Cost
Responsibility of the salvage value thereof. The Participants agreeing to repair
or


-70-

--------------------------------------------------------------------------------




reconstruct such Component shall contribute to the costs of such repair or
reconstruction in proportion to the ratio of each Participant’s Cost
Responsibility in such Component to the total sum of the Cost Responsibilities
of all Participants agreeing to repair or reconstruct such Component.
20.
SEVERANCE OF IMPROVEMENTS

20.1 The Participants agree that all facilities, structures, improvements,
equipment and property of whatever kind and nature constructed, placed or
affixed on the rights-of-way, easements, patented and leased lands as part of or
as a Capital Improvement to the Transmission System or the Microwave System as
against all parties and persons whomsoever (including without limitation any
party acquiring any interest in the rights-of-way, easements, patented or leased
lands or any interest in or lien, claim or encumbrance against any of such
facilities, structures, improvements, equipment and property of whatever kind
and nature), shall be deemed to be and remain personal property of the
Participant(s), not affixed to the realty.
21.
CAPITAL IMPROVEMENTS

21.1 The Participants recognize that from


-71-

--------------------------------------------------------------------------------




time to time it may be necessary or desirable to make Capital Improvements or
that Capital Improvements may be required by laws and regulations applicable to
the Transmission System or the Microwave System.
21.2 If requested by a Participant, any such Capital Improvement shall be
described in a supplement to this Participation Agreement executed in recordable
form.
21.3 All Capital Improvements shall be included in the annual capital
expenditures budget. After such budget has been approved by the Engineering and
Operating Committee, each Participant shall be obligated for the costs incurred
for such Capital Improvements in proportion to its Cost Responsibility in the
Component to which the Capital Improvement is made or in proportion to its Cost
Responsibility for the Microwave System, where applicable.
21.4 At any time the Engineering and Operating Committee may authorize Capital
Improvements not included in the annual capital expenditures budget if any such
Capital Improvement is required to comply with any lawful order, rule or
regulation of a state, federal, or local regulatory agency or if the cost of any


-72-

--------------------------------------------------------------------------------




such Capital Improvement is less than $50,000. All other Capital Improvements
not included in the annual capital expenditures budget may only be authorized by
the Administrative Committee.
21.5 The Operating Agent shall submit to the Participants a forecast of cash
requirements for each authorized Capital Improvement. Such forecast shall set
forth such cash requirements (i) for each quarterly period commencing on the
first day of January, April, July and October in which costs for such Capital
Improvement shall become due, and (ii) for each month of the first two quarterly
periods immediately following the issuance of such forecast. Such forecast shall
be revised and furnished to each Participant every three (3) months thereafter
until completion of the Capital Improvement.
21.6 The Operating Agent shall be responsible for the design and construction of
all Capital Improvements unless otherwise agreed by the Administrative Commitee.
21.7 The costs of Capital Improvements shall include but not be limited to:
21.7.1 All costs, including time off allowance, incurred by the Operating Agent
(other than allowance for funds used during


-73-

--------------------------------------------------------------------------------




construction) which conform to the provisions of Electric Plant Instruction 3 of
the FERC System of Accounts entitled, “Components of Construction Cost.” These
costs shall not include any taxes shared by the Participants pursuant to Section
16 hereof. However, such charges shall include costs of any injuries or damages
arising out of and occurring during the course of construction of Capital
Improvements and the cost of any additional insurance which the Operating Agent
deems necessary to protect the interests of the Participants during the
effectuation of such Capital Improvements prior to the time the coverage
provided in Section 22 hereof becomes applicable thereto.
21.7.2 All other applicable overhead costs incurred by the Operating Agent which
conform to the provisions of Electric Plant Instruction 4 of the FERC System of
Accounts entitled “Overhead Construction Costs.”
21.7.3 If any Capital Improvements are made by the Operating Agent’s employees,
the labor loading charges shall be determined by multiplying the sum of the


-74-

--------------------------------------------------------------------------------




Operating Agent’s labor charges included in Section 21.7.1 hereof by the
“Payroll Tax Ratio,” the “Worker’s Compensation Ratio” and the “Benefits Ratio”
determined pursuant to Appendix F, H and G, respectively hereto. Estimated
ratios shall be used and year-end adjustments shall be made in a manner similar
to that described in Sections E.2 and E.3 of Appendix E hereto.
21.7.4 If any Capital Improvements are made by the Operating Agent’s employees,
the amount of the Operating Agent’s administrative and general expenses
allocable to such Capital Improvements shall be determined by multiplying the
sum of the Operating Agent’s labor charges included in Section 21.7.1 hereof by
a decimal fraction hereinafter referred to as the “Capital Improvements A&G
Ratio” as determined pursuant to Appendix J hereto. Estimated ratios shall be
used and year-end adjustments shall be made in a manner similar to that
described in Sections E.2 and E.3 of Appendix E hereto.
21.8 If any Capital Improvements are made by a contractor, the amount of the
Operating


-75-

--------------------------------------------------------------------------------




Agent’s administrative and general expenses allocable to such Capital
Improvements shall be determined by multiplying the total work order cost
thereof by one percent (1.00%). As used herein, “total work order cost” does not
include the costs of injuries and damages, claims, taxes, other than sales and
use taxes, and interest incurred by the Operating Agent or any other of the
Operating Agent’s noncontracted costs during the construction of Capital
Improvements; however, costs of administration of the injuries and damages
program are included.
21.9 Units of Property retired from service, whether considered original
construction or Capital Improvements, shall be disposed of by the Operating
Agent on the best available terms as soon as practicable, and the proceeds, if
any, received therefrom shall be credited or distributed to the Participants in
proportion to their Cost Responsibility in the Component of which the Units of
Property retired from service are a part.
22.
PROJECT INSURANCE

22.1 Unless otherwise specified by the Administrative Committee, during the
performance of Construction Work, the Project Manager shall,


-76-

--------------------------------------------------------------------------------




subject to the provisions hereof, procure and maintain in force, or cause to be
procured and maintained in force, so as to be effective not later than the date
on which the Project Manager shall first incur a risk of loss, damage or
liability, Construction Insurance for the following casualty, property, and
surety exposures.
22.1.1 Casualty Exposures
22.1.1.1 Comprehensive bodily injury, and property damage insurance, in an
amount not less than $10 million. Policy extensions shall include coverage for:
1.
Personal Injury

2.
Explosion, Collapse and Underground (X.C.U.)

3.
Broad Form Property Damage

4.
Employees as Additional Insureds

5.
Blanket Contractual Liability

6.
Owners and Contractors Protective Liability

7.
Products and/or Completed Operations

8.
Liability arising out of the ownership, maintenance or use of



-77-

--------------------------------------------------------------------------------




all vehicles, owned, non-owned, or hired.
22.1.1.2 The Project Manager shall evaluate the feasibility of obtaining (1)
Architects and Engineers Errors and Omissions Coverage for any outside
contractor, if applicable and (2) Incidental Malpractice and Errors and
Omissions Coverage if the contractor is one of the Participants, and shall
promptly make a recommendation regarding the necessity of such insurance
coverage to the Administrative Committee.
22.1.1.3 Aircraft Liability Coverage for aircraft, owned, non-owned or hired, in
an amount not less than $10 million, if applicable.
22.1.1.4 The standard form of worker’s compensation and employers’ liability
insurance, covering officers and employees of the Project Manager, and any
persons engaged in the performance of the Construction Work. The worker’s
compensation policy will include coverage for the states where


-78-

--------------------------------------------------------------------------------




the workers are hired, the state of principal operation of the contractor, and
Arizona. Such coverage will be in the form of an insurance policy or a qualified
self-insured program.
22.1.2 Property Exposures
22.1.2.1 The standard form of All Risk Builders Risk Insurance, including the
transportation hazard. Such insurance shall afford coverage from the time that
Construction Work is commenced or material and equipment are at risk to the
Participants, until such date as the coverages of such risk are provided by the
Project Insurance required to be obtained pursuant to Section 22.2 hereof.
22.1.2.2 The standard form of All Risk Contractors Equipment Floater Insurance
covering owned, non-owned and leased equipment used in connection with the
performance of Construction Work for such equipment at risk to the Participants.
22.1.3 Surety Exposures
The standard form of Employees


-79-

--------------------------------------------------------------------------------




Dishonesty Bond covering loss of property of the Transmission System or the
Microwave System or funds of the Participants due to the dishonest or fraudulent
acts committed by an officer or employee of the Project Manager and any
Participant or contractor who is engaged in the Construction Work.
22.2 Unless otherwise specified by the Administrative Committee, during the
performance of Operating Work or Capital Improvements, the Operating Agent shall
procure and maintain in force, or cause to be procured and maintained in force,
so as to be effective not later than the date on which the Operating Agent shall
first incur a risk of loss, damage or liability, Operating Insurance for the
following casualty, property, and surety exposures.
22.2.1 Casualty Exposures
22.2.1.1 Comprehensive bodily injury, and property damage insurance, in an
amount not less than $10 million. Policy extensions shall include coverage for:


-80-

--------------------------------------------------------------------------------




1.
Personal Injury

2.
Explosion, Collapse and Underground (X.C.U.)

3.
Broad Form Property Damage

4.
Employees as Additional Insureds

5.
Blanket Contractual Liability

6.
Owners and Contractors Protective Liability

7.
Products and/or Completed Operations

8.
Liability arising out of the ownership, maintenance or use of all vehicles,
owned, non-owned, or hired.

22.2.1.2 The Operating Agent shall evaluate the feasibility of obtaining (1)
Architects and Engineers Errors and Omissions Coverage for any outside
contractor, if applicable and (2) Incidental Malpractice and Errors and
Omissions Coverage if the contractor is one of the Participants, and shall
promptly make a recommendation regarding the necessity of such insurance
coverage to the Administrative Committee.


-81-

--------------------------------------------------------------------------------




22.2.1.3 Aircraft Liability Coverage for aircraft, owned, non-owned or hired in
an amount not less than $10 million, if applicable.
22.2.1.4 The standard form of worker’s compensation and employers’ liability
insurance, covering officers and employees of the Operating Agent, and any
persons engaged in the performance of Operating Work or Capital Improvements.
The worker’s compensation policy will include coverage for the states where the
workers are hired, the state of principal operation of the contractor, and
Arizona. Such coverage will be in the form of an insurance policy or a qualified
self-insured program.
22.2.2 Property Exposures
22.2.2.1 Property insurance providing coverage against fire, extended coverage,
vandalism and malicious mischief, electrical apparatus assumption as provided by
the standard Insurance Services Office property forms. Such insurance shall


-82-

--------------------------------------------------------------------------------




not be required on the transmission lines as defined in Section 4.40 (i) and
(ii). Except as otherwise authorized herein or directed by the Administrative
Committee, such insurance shall be maintained in an amount not less than 90% of
either the actual cash value or replacement cost, as the Administrative
Committee shall direct or in the absence of any such direction as the Project
Manager or the Operating Agent may in its sole discretion determine, of the
insurable property of the Transmission System or the Microwave System as
determined from time to time by independent qualified appraisers selected by the
Project Manager prior to completion of Construction Work, or the Operating Agent
thereafter.
22.2.2.2 In the event any Capital Improvements are undertaken, the Operating
Agent shall procure and maintain, or cause to be procured and maintained,
Construction Insurance providing coverage for risks described


-83-

--------------------------------------------------------------------------------




in Sections 22.1.1, 22.1.2 and 22.1.3 hereof in respect to the construction of
such Capital Improvements.
22.2.3 Surety Exposures
The standard form of Employees Dishonesty Bond covering loss of property of the
Transmission System or Microwave System or funds of the Participants due to the
dishonest or fraudulent acts committed by an officer or employee of the
Operating Agent and any Participant or contractor who is engaged in Operating
Work or making Capital Improvements.
23.
GENERAL PROVISIONS AFFECTING PROJECT INSURANCE

Except as otherwise directed by the Administrative Committee, the following
provisions shall apply to the Project Insurance obtained by the Project Manager
or Operating Agent in compliance with Section 22 hereof.
23.1 Except for Project Insurance described in Sections 22.1.1.4, 22.1.2.2,
22.1.3, 22.2.1.4 and 22.2.3 hereof, each Participant shall be named an
additional insured, individually and jointly with the other Participants, on all
policies of Project Insurance, and the policies


-84-

--------------------------------------------------------------------------------




of Project Insurance referred to in Sections 22.1.1 and 22.2.1 hereof shall
carry cross-liability endorsements.
23.2 Such insurance coverages as required under Section 22 hereof shall be
written with deductibles and limits as approved by the Administrative Committee.
The Administrative Committee may, at any time, increase the policy(ies) limits,
eliminate coverage(s) or require additional policies not previously specified,
and shall determine appropriate deductibles, retentions and other special terms
and conditions of Project Insurance.
23.3 Any deductibles shall be apportioned among the Participants on the basis
set forth in Section 24.3 hereof, except that deductibles under any worker’s
compensation insurance carried for officers and employees of the Project Manager
and Operating Agent shall be apportioned in the manner specified in Appendix E
hereto.
23.4 Project Insurance policies shall be primary insurance for all purposes and
shall be so endorsed. Any other insurance carried by a Participant individually
shall not participate with Project Insurance as to any loss or claim for which
valid and collectible Project Insurance


-85-

--------------------------------------------------------------------------------




shall apply. Such other insurance shall apply solely as to the individual
interest of the Participant carrying such other insurance; provided, however,
that each Participant shall accept any reasonably restrictive endorsement to its
separate insurance policies as may be required by an insurer as a condition
precedent to the issuance of a policy of Project Insurance.
23.5 At the direction of the Project Manager or Operating Agent, any party
furnishing services, materials, parts or equipment in connection with the
planning, design, engineering, construction, maintenance, operation or use of
property of the Transmission System or the Microwave System may be named as an
insured as its interest may appear in any of the Project Insurance policies, and
either the Project Manager or the Operating Agent may waive on behalf of each
Participant its right of recovery against any such party for insured loss for
damage to any property covered by Project Insurance as required in Sections 22
and 23 hereof, provided that no such waiver shall impair the right to recover
any sums otherwise payable to any Participant under the Project Insurance.


-86-

--------------------------------------------------------------------------------




23.6 The Project Manager and Operating Agent respectively shall furnish the
other Participants with a certified copy of each of the policy forms of Project
Insurance, together with a line sheet therefor (and any subsequent amendments)
naming the insurers and underwriters and the extent of their participation.
23.7 Each of the Project Insurance policies shall be endorsed so as to provide
that the Participants and additional named insureds pursuant to Section 23.5
hereof shall be given the same advance notice of cancellation or material change
as that required to be given to the Project Manager or Operating Agent.
23.8 In the event the Administrative Committee is unable to agree upon any
matters relating to Project Insurance not governed by Sections 22 and 23 hereof,
the Project Manager or Operating Agent, pending the resolution of such
disagreement, shall procure or cause to be procured, such policies of Project
Insurance as in its best judgment are necessary and required to protect the
Participants against the insurable risks more particularly set forth in Section
22 hereof. During any period of negotiations with an insurer, or other
negotiations which are


-87-

--------------------------------------------------------------------------------




pending at the expiration of the period of coverage of a Project Insurance
policy, or in the event a Project Insurance policy is cancelled, the Project
Manager and Operating Agent shall renew or bind policies as an emergency measure
or may procure policies of insurance which are identical to those which were
cancelled, or may, to the extent possible, secure replacement policies which
will provide substantially the same coverage as the policy expiring or
cancelled.
23.9 Each Participant shall have the right to have any mortgagee, trustee or
secured party named on all or any of the Project Insurance policies as loss
payee or additional insured as its interest may appear, by notice to the Project
Manager or Operating Agent given in writing not less than ninety (90) days prior
to the procurement or renewal of the Project insurance policy(ies), which such
notice shall specify the name or names of such mortgagee, trustee or secured
party and such additional information as may be necessary or required to permit
it to be included on the policy(ies) of Project Insurance.
23.10 Unless otherwise directed by the Administrative Committee, the Project
Manager and


-88-

--------------------------------------------------------------------------------




Operating Agent shall obtain Project Insurance from such insurers or
underwriters, including stock companies, mutuals and pools or groups of insurers
or underwriters, as either of them in its sole discretion may select, provided
that any policy which obligates any Participant to pay any assessment shall not
be obtained unless such Participant has agreed in writing to undertake such
obligation.
23.11 Any refunds of premiums or dividends received by the Project Manager or
Operating Agent on any Project Insurance shall be allocated among the
Participants in proportion to their Cost Responsibility in the affected
Component or, where applicable, in proportion to their Cost Responsibility for
the Microwave System, at the time of receipt thereof, provided that any reserve
premium refunds received under any policy with a retrospective rating plan shall
be allocated among the Participants at the time of payment of the reserve
premium in proportion to their Cost Responsibility in the Components or where
applicable, in proportion to their Cost Responsibility for the Microwave System
at such time.


-89-

--------------------------------------------------------------------------------




23.12 Nothing herein shall prohibit the Project Manager or Operating Agent from
combining the coverage required by this Participation Agreement with coverage
outside the scope of that required by this Participation Agreement. If the
Project Manager or Operating Agent does so combine coverages, the Administrative
Committee shall determine the portion of the total premium cost which is
allocable to Construction Insurance or Operating Insurance. If the
Administrative Committee is unable to determine such allocation, the Project
Manager or Operating Agent, as the case may be, may make an estimated allocation
and bill the Participants on the basis thereof, with adjustment to be made when
the dispute is resolved.
23.13 Except as provided in Section 23.9 hereof, if any Participant desires
changes in any policy of Project Insurance, such Participant shall request in
writing to the Project Manager or Operating Agent, as the case may be, to have
the desired changes made. Upon receipt of any such request the Project Manager
or Operating Agent shall promptly determine whether or not the desired change
can be made and the effect thereof upon the coverage afforded each other
Participant


-90-

--------------------------------------------------------------------------------




and upon insurance premiums. If the Project Manager or Operating Agent
determines that the desired changes (i) can be made, (ii) will not reduce the
coverage otherwise afforded to any Participant, and (iii) will not result in any
increase in premium expense or if an increase in premium expense will result and
the requesting Participant agrees in writing to pay such increase, then the
Project Manager or Operating Agent shall cause such desired changes to be made
at the earliest feasible time. If the Project Manager or Operating Agent
determines that the desired changes can be made but to do so (i) will result in
a reduction in coverage otherwise afforded to any Participant, or (ii) will
result in an increase in premium expense shared by the Participants, such
request shall be referred to the Adminstrative Committee for resolution.
24.
LIABILITY

24.1 Except for any judgment debt for damage resulting from Willful Action and
except to the extent any judgment debt is collectible from valid Project
Insurance, each Participant hereby extends to all other Participants, and their
respective directors, officers, agents and employees its covenant not to execute
on any


-91-

--------------------------------------------------------------------------------




judgment obtained against such other Participants for direct, indirect or
consequential loss, damage, cost, charge or expense, whether or not resulting
from the negligence of a Participant, its directors, officers, agents, employees
or any other person or entity whose negligence would be imputed to such
Participant, arising from physical damage to its property, which results from
the performance or non-performance of the obligations of a Participant under the
Project Agreements.
24.2 In the event any insurer providing Project Insurance refuses to pay any
judgment obtained by a Participant against another Participant, or any of its
directors, officers or employees, on account of liability referred to in Section
24.1 hereof, the Participant or any of its directors, officers or employees
against whom the judgment is obtained shall, at the request of the Participant
obtaining the judgment and in consideration for the covenant given in Section
24.1 hereof, execute such documents as may be necessary to effect an assignment
of its or their contractual rights against the non-paying insurer.


-92-

--------------------------------------------------------------------------------




24.3 Except for Work Liability resulting from Willful Action and except as
provided in Section 24.5 hereof, the costs and expenses of discharging all Work
Liability imposed upon one or more of the Participants, for which payment is not
made by Project Insurance, shall be allocated among the Participants in
proportion to their Cost Responsibility in the Components involved in the
operative facts which give rise to the Work Liability or in proportion to their
Cost Responsibility for the Microwave System if such operative facts are
associated with the Microwave System. However, if the proximate cause of such
liability cannot be determined or is not related to any particular Component,
then such costs and expenses shall be allocated among the Participants in
proportion to their composite Cost Responsibility in the Transmission System as
shown in Appendix B hereto.
24.4 Each Participant shall be responsible for the consequences of its own
Willful Action and shall indemnify and hold harmless the other Participants from
consequences thereof to the extent that such consequences are not covered by
valid and collectible Project Insurance.


-93-

--------------------------------------------------------------------------------




24.5 Except for liability resulting from Willful Action, any Participant whose
electric customer shall have a claim or bring an action against any other
Participant for any death, injury, loss or damage arising out of or in
connection with interruptions to or curtailment of electric service to such
customer caused by the operation or failure of operation of the Transmission
System or any portion thereof shall indemnify and hold harmless such other
Participant, its directors, officers and employees, from and against any
liability for such death, injury, loss or damage.
24.6 The provisions of this Section 24 shall not be construed so as to relieve
any insurer of its obligation to pay any insurance proceeds in accordance with
the terms and conditions of valid and collectible Project Insurance policies.
24.7 In the event that the parties to the ANPP Participation Agreement amend
Section 21 (LIABILITY) of that Agreement during the term hereof, then the
Participants to this Agreement agree to negotiate in good faith to consider
analogous language to replace or supplement the provisions of this Section 24.
Provided,


-94-

--------------------------------------------------------------------------------




however, that it is understood the Participants' respective levels of authority
and the monetary risks associated with Willful Action may differ between the
ANPP Participation Agreement and this Agreement.
25.
AUTHORIZATIONS AND APPROVALS

25.1 The Project Manager shall be responsible for obtaining all licenses,
permits and authorizations requisite to construct facilities of the Microwave
System and each Component of the Transmission System and any portions thereof
and, in coordination with the Operating Agent, for obtaining all licenses,
permits and authorizations requisite to operate and maintain such facility of
the Microwave System and such Component of the Transmission System prior to the
completion of Construction Work. The Project Manager is authorized to submit and
prosecute on behalf of each Participant any applications therefor, including the
preparation and submission of any supplementary or supporting documentation or
other evidence and appearing at any hearing. The Project Manager shall furnish
each Participant with copies of all documents submitted as much in advance of
the filing or submission date as may


-95-

--------------------------------------------------------------------------------




be reasonably possible without incurring a delay or risk of delay of the
completion of Construction Work of any Component of the Transmission System or
facility of the Microwave System and shall otherwise keep each Participant
informed of the status of all applications. Each Participant shall cooperate
with the Project Manager in the preparation, submission and execution of such
information, records, statements or other material required to obtain any such
licenses, permits or authorizations or any changes thereto.
25.2 The Operating Agent shall be responsible for obtaining and continuing in
effect all licenses, permits and authorizations requisite to operate and
maintain each Component of the Transmission System and facility of the Microwave
System, and to construct or install any Capital Improvements. The Operating
Agent is authorized on behalf of each Participant to submit and prosecute any
applications therefor, including the preparation and submission of any
supplementary or supporting documentation or other evidence and appearance at
any hearing. The Operating Agent shall furnish each Participant with copies of
all documents


-96-

--------------------------------------------------------------------------------




submitted and all licenses, permits and authorizations received and shall
otherwise keep each Participant informed of the status of all licenses, permits
and authorizations in effect and any pending or proposed applications therefor
or for changes thereto. Each Participant shall cooperate with the Operating
Agent in the preparation, submission and execution of such information, records,
statements or other material required to obtain and continue in effect any such
licenses, permits or authorizations and any changes thereto.
25.3 Except as provided in Sections 25.1 and 25.2 hereof, each Participant shall
be responsible for obtaining, at its own expense, its required authorizations
and approvals, if any, relating to its participation in the construction or
reconstruction and operation of the Transmission System and the Microwave System
and to its performance of the provisions of the Project Agreements, from
federal, state or local regulatory authorities having jurisdiction to issue such
authorizations and approvals, and each Participant shall keep the Project
Manager and Operating Agent informed of its applications therefor.


-97-

--------------------------------------------------------------------------------




26.
DEFAULTS AND COVENANTS REGARDING OTHER AGREEMENTS

26.1 Each Participant hereby agrees that it shall pay all monies and carry out
all other duties and obligations agreed to be paid and/or performed by it
pursuant to all of the terms and conditions set forth and contained in the
Project Agreements, and a default by any Participant in the covenants and
obligations to be kept and performed pursuant to the terms and conditions set
forth and contained in any of the Project Agreements shall be an act of default
under this Participation Agreement.
26.2 In the event of a default by any Participant in any of the terms and
conditions of the Project Agreements, then, within ten (10) days after written
notice has been given by any non-defaulting Participant to all other
Participants of the existence and nature of the default, the non-defaulting
Participants shall remedy such default either by advancing the necessary funds
and/or commencing to render the necessary performance, with each non-defaulting
Participant contributing to such remedy in the ratio of its Cost Responsibility
in the Components or where applicable, in the Microwave System, to the total of
the Cost Responsibilities


-98-

--------------------------------------------------------------------------------




in the Components, or, where applicable, in the Microwave System, of all
non-defaulting Participants.
26.3 In the event of a default by any Participant in any of the terms and
conditions of the Project Agreements and the giving of notice as provided in
Section 26.2 hereof, the defaulting Participant shall take all steps necessary
to cure such default as promptly and completely as possible and shall pay
promptly upon demand to each non-defaulting Participant the total amount of
money and/or the reasonable equivalent in money of non-monetary performance, if
any, paid and/or made by such non-defaulting Participant in order to cure any
default by the defaulting Participant, together with interest on such money
and/or the costs of non-monetary performance at the rate of ten percent (10%)
per annum, or the maximum rate of interest legally chargeable, whichever is the
lesser, from the date of the expenditure of such money and/or the date of
completion of such non-monetary performance by each such non-defaulting
Participant to the date of such reimbursement by the defaulting Participant, or
such greater amount as may be otherwise provided in the


-99-

--------------------------------------------------------------------------------




Project Agreements.
26.4 In the event that any Participant shall dispute the existence or nature of
a default asserted in a notice given pursuant to Section 26.2 hereof, then such
Participant shall pay the disputed payment or perform the disputed obligation
but may do so under protest. The protest shall be in writing, shall precede or
accompany the disputed payment or precede the performance of the disputed
obligation and shall specify the reasons upon which the protest is based. Copies
of such protest shall be mailed by such Participant to all other Participants.
Payments not made under protest shall be deemed to be correct, except to the
extent that periodic or annual audits may reveal over or under payments by
Participants, necessitating adjustments. In the event it is determined by
arbitration, pursuant to the provisions of this Participation Agreement or
otherwise, that a protesting Participant is entitled to a refund of all or any
portion of a disputed payment or payments or is entitled to the reasonable
equivalent in money of non-monetary performance of a disputed obligation
theretofore made, then, upon such determination, the non-protesting






-100-

--------------------------------------------------------------------------------




Participants shall pay such amount to the protesting Participant, together with
interest thereon at the rate of six percent (6%) per annum from the date of
payment or from the date of completion of performance of a disputed obligation
to the date of reimbursement. Reimbursement of the amount so paid shall be made
by the non-protesting Participants in the ratio of their respective Cost
Responsibilities in the Components or, where applicable, in the Microwave
System, to the total of the Cost Responsibilities in the Components, or, where
applicable, in the Microwave System, of all non-protesting Participants.
26.5 Unless otherwise determined by a board of arbitrators, in the event a
default by any Participant in the payment or performance of any obligation under
the Project Agreements shall continue for a period of six (6) months or more
without having been cured by the defaulting Participant or without such
Participant having commenced or continued action in good faith to cure such
default, or in the event the question of whether an act of default exists
becomes the subject of an arbitration pursuant to Section 27 hereof, and such
act continues for a period of


-101-

--------------------------------------------------------------------------------




six (6) months following a final determination by a board of arbitrators or
otherwise that an act of default exists and the defaulting Participant has
failed to cure such default or to commence such action during said six (6) month
period, then, at any time thereafter and while said default is continuing, all
of the non-defaulting Participants, by written notice to all Participants, may
suspend the right of the defaulting Participant (i) to be represented on and
participate in the actions of all committees, and (ii) to use all or any part of
its proportionate share of rights in the Transmission System in which event:
26.5.1 During the period that such suspension is in effect, the non-defaulting
Participants (i) shall bear all of the operation and maintenance costs,
insurance costs and other expenses, otherwise payable by the defaulting
Participant under the Project Agreements, and (ii) shall be entitled to schedule
and receive for their respective accounts the transmission rights of the
defaulting Participant for all Components in the ratio of their respective Cost
Responsibilities in the Components to


-102-

--------------------------------------------------------------------------------




the total of the Cost Responsibilities in the Components of all non-defaulting
Participants.
26.5.2 A defaulting Participant shall be liable to the non-defaulting
Participants for all costs incurred by such non-defaulting Participants pursuant
to Section 26.5.1 hereof plus interest as provided in Section 26.3 hereof. The
proceeds paid by any defaulting Participant to remedy any such default shall be
distributed to the non-defaulting Participants in proportion to the cost
actually paid by the non-defaulting Participants to remedy the default involved
herein.
26.5.3 The suspension of any defaulting Participant shall be terminated and its
full rights hereunder restored when all of its defaults have been cured and all
costs incurred by non-defaulting Participants pursuant to Section 26.5.1 plus
interest as provided in Section 26.3 hereof have been paid by the defaulting
Participant or other arrangements suitable to all non-defaulting Participants
have been made.
26.6 In addition to the remedies provided


-103-

--------------------------------------------------------------------------------




in Section 26.5 hereof the non-defaulting Participants may, in submitting a
dispute to arbitration in accordance with the provisions of Section 27 hereof,
request that the board of arbitrators determine what additional remedies may be
reasonably necessary or required under the circumstances which gave rise to the
dispute. The board of arbitrators may determine what remedies are necessary or
required in the premises, including but not limited to the conditions under
which the Transmission System may be operated economically and efficiently
during periods when the defaulting Participant's right to receive its
proportionate share of the transmission rights is suspended.
26.7 The rights and remedies of the Participants set forth in this Participation
Agreement shall be in addition to the rights and remedies of the Participants
set forth in any other of the Project Agreements.
27.
ARBITRATION

27.1 If a dispute between any of the Participants should arise under the Project
Agreements, any Participant(s) may call for submission of the dispute to
arbitration which shall be binding upon all of the other


-104-

--------------------------------------------------------------------------------




Participants.


27.2 The Participant(s) calling for arbitration shall give written notice to all
other Participants, setting forth in such notice in adequate detail the nature
of the dispute including the specific issues to be resolved by arbitration, the
amount or amounts, if any, involved in such dispute, and the remedy sought by
such arbitration proceedings and, within twenty (20) days from receipt of such
notice, any other Participant(s) involved may, by written response to the first
Participant(s) and all other Participants, submit its or their own statement of
the matter at issue and set forth in adequate detail additional related matters
or issues to be arbitrated. Thereafter, the Participant(s) first submitting its
or their notice of the matter at issue shall have ten (10) days in which to
submit a written rebuttal statement, copies of which shall be given to all other
Participants.
27.3 Within forty (40) days following delivery of the written notice by a
Participant calling for arbitration pursuant to Section 27.2 hereof, the
Participants, acting through their representatives on the Administrative
Committee,


-105-

--------------------------------------------------------------------------------




shall meet for the purpose of selecting arbitrators. Each Participant or group
of Participants representing one side of the dispute shall designate an
arbitrator. The arbitrators so selected shall meet within twenty (20) days
following their selection and shall select additional arbitrators, the number of
which shall be one (1) less than the total number of arbitrators selected by the
Participants. If the arbitrators selected by the Participants, as herein
provided, shall fail to select such additional arbitrator(s) within said twenty
(20) day period, then the arbitrators shall request from the American
Arbitration Association (or a similar organization if the American Arbitration
Association should not at the time exist) a list of arbitrators who are
qualified and eligible to serve as hereinafter provided. The arbitrators
selected by the Participants shall take turns striking names from the list of
arbitrators furnished by the American Arbitration Associaiton, and the last
name(s) remaining on said list shall be the additional arbitrator(s). All
arbitrators shall be persons skilled and experienced in the field which gives
rise to the dispute, and no person shall be eligible for


-106-

--------------------------------------------------------------------------------




appointment as an arbitrator who is an officer or employee of any of the parties
to the dispute or is otherwise interested in the matter to be arbitrated.
27.4 Except as otherwise provided in this Section 27, the arbitration shall be
governed by the rules and practice of the American Arbitration Association (or
the rules and practice of a similar organization if the American Arbitration
Association should not at that time exist) from time to time in force, except
that if such rules and practice, as modified herein, shall conflict with state
or federal law, as the case may be, then in force which are specifically
applicable to such arbitration proceedings, such law shall govern.
27.5 Included in the issues which may be submitted to arbitration pursuant to
this Section 27 is the issue of whether the right to arbitrate a particular
dispute is permitted under the Project Agreements.
27.6 The arbitrators shall hear evidence submitted by the respective
Participants and may call for additional information, which additional
information shall be furnished by the Participant(s) having such information.
The


-107-

--------------------------------------------------------------------------------




decision of a majority of the arbitrators shall be binding upon all the
Participants.
27.7 The award of the arbitrators shall contain findings with respect to the
issues involved in the dispute and relative to the materiality of the default,
the period of time within which the defaulting party must remedy the default or
commence remedial action, and the remedies which may be exercised by the non
defaulting Participants in the event the default is not remedied within such
period of time.
27.8 This agreement to arbitrate shall be specifically enforceable, and the
award and findings of the arbitrators shall be final and binding upon the
Participants to the extent permitted by applicable law. Any award may be filed
with the clerk of any court having jurisdiction over the Participants, or any of
them, against whom the award is rendered and, upon such filing, such award, to
the extent permitted by the laws of the jurisdiction in which said award is
filed, shall be specifically enforceable or shall form the basis of a
declaratory judment or other similar relief.
27.9 The fees and expenses of the arbitrators shall be shared by the
Participants


-108-

--------------------------------------------------------------------------------




equally, unless the decision of the arbitrators shall specify some other
apportionment of such fees and expenses. All other expenses and costs of the
arbitration shall be borne by the Participant incurring the same.
27.10 In the event that any Participant shall attempt to carry out the
provisions herein set forth in regard to arbitration, and such Participant shall
not be able to obtain a valid and enforceable arbitration decree, such
Participant shall be entitled to seek legal remedies in the courts having
jurisdiction in the premises, and the provisions of the Project Agreements
referring to decisions of a board of arbitration, to the extent allowable by
law, shall be then deemed applicable to final decisions of such courts.
28.
ACTIONS PENDING RESOLUTION OF DISPUTES

28.1 If a dispute should arise which is not resolved by the Administrative
Committee or the higher authorities within the Participants' organizations,
then, pending the resolution of the dispute by arbitration or judicial
proceedings, the Project Manager or Operating Agent shall proceed with
Construction Work, Operating Work or Capital Improvements in a


-109-

--------------------------------------------------------------------------------




manner consistent with the Project Agreements and generally accepted practice in
the electric utility industry, and the Participants shall advance the funds
required to perform such Construction Work, Operating Work or Capital
Improvements in accordance with the applicable provisions of the Project
Agreements. The resolution of any dispute involving the failure of the
Administrative Committee to reach agreement upon matters involving future
expenditures shall have prospective application from the date of final
determination, and the amounts advanced by the Participants pursuant to this
Section 28 during the pendency of such dispute shall not be subject to refund
except upon a final determination that the expenditures were not made in a
manner consistent with the Project Agreements and generally accepted practice in
the electric utility industry.
29.
REMOVAL OF PROJECT MANAGER OR OPERATING AGENT

29.1 The Project Manager and Operating Agent shall serve during the term of and
pursuant to this Participation Agreement unless either one resigns by giving
written notice to the Participants at least one (1) year in advance of the date
of resignation or until receipt by


-110-

--------------------------------------------------------------------------------




either one of notice of its removal following a determination that it is in
default of this Participation Agreement as provided in Section 29.2.2 hereof.
Upon the effective date of such resignation or removal, the Participants shall
designate a new Project Manager or Operating Agent by written agreement.
29.2 The following provisions shall apply solely in regard to violations or
allegations of violations of this Participation Agreement by the Project Manager
or the Operating Agent of a Component or Components of the Transmission System
on the basis of which removal of either one is sought:
29.2.1 In the event any Participant shall be of the opinion that an action taken
or not taken by the Project Manager or Operating Agent consititutes a violation
of this Participation Agreement, it may give written notice thereof to the
Project Manager or the Operating Agent as the case may be and the other
Participants, together with a statement of the reasons for its opinion.
Thereupon, the Project Manager or the Operating Agent may prepare a statement of
the reasons justifying its action or


-111-

--------------------------------------------------------------------------------




failure to take action. If agreement in settling the dispute is not reached
between the Project Manager or the Operating Agent and the Participant which
gave such notice, then the matter shall be submitted to arbitration in the
manner provided in Section 27 hereof. During the continuance of the arbitration
proceedings, the Project Manager or the Operating Agent may continue such action
taken or not taken in the manner it deems most advisable and consistent with
this Participation Agreement.
29.2.2 If it is determined by arbitration that the Project Manager or the
Operating Agent is violating this Participation Agreement, then it shall act
with due diligence to end such violation and shall, within six (6) months or
within such lesser time following the determination as may be prescribed in the
determination, take action or commence action in good faith to terminate such
violation. In the event that the Project Manager or the Operating Agent has
failed either to correct, or to commence action to correct, the violation within
such allowed period (which itself may be a


-112-

--------------------------------------------------------------------------------




subject of dispute for determination as above provided) it shall be deemed to be
in default under this Participation Agreement and shall be subject to removal
upon receipt of notice, executed by all the other Participants, in accordance
with Section 29.1 hereof.
29.2.3 The provisions of Section 26 hereof shall not apply to disputes as to
whether or not an action or non-action of the Project Manager or the Operating
Agent, in its capacity as such, is a violation or a default under this
Participation Agreement.
30.
RELATIONSHIP OF PARTICIPANTS

30.1 The covenants, obligations and liabilities of the Participants are intended
to be several and not joint or collective and nothing herein contained shall
ever be construed to create an association, joint venture, trust or partnership,
or to impose a trust or partnership covenant, obligation or liability on or with
regard to any one or more of the Participants. Each Participant shall be
individually responsible for its own covenants, obligations and liabilities as
herein provided. No Participant or group of Participants shall be


-113-

--------------------------------------------------------------------------------




under the control of or shall be deemed to control any other Participant or the
Participants as a group. No Participant shall be the agent of or have a right or
power to bind any other Participant without its express written consent, except
as expressly provided in this Participation Agreement or other Project
Agreements.
30.2 The Participants hereby elect to be excluded from the application of
Subchapter “K” of Chapter 1 of Subtitle “A” of the Internal Revenue Code of
1954, or such portion or portions thereof as may be permitted or authorized by
the Secretary of the Treasury or his delegate insofar as such Subchapter, or any
portion or portions thereof, may be applicable to the Participants under the
Project Agreements.
31.
FEES

31.1 Except for Construction Work performed by the Project Manager on a fixed
cost basis as provided for in Section 8.10 hereof, the Project Manager or
Operating Agent shall not receive any fee or profit for performance of its
obligations pursuant to this Participation Agreement.
32.
ENVIRONMENTAL PROTECTION

32.1 The Participants will design,


-114-

--------------------------------------------------------------------------------




construct, operate and maintain the Transmission System in a manner consistent
with the Participants’ objective of complying fully with applicable federal,
state and local laws, orders, regulations, rules and standards relating to
environmental protection.
33.
UNCONTROLLABLE FORCES

33.1 No Participant shall be considered to be in default in the performance of
any of its obligations under the Project Agreements (other than obligations of
said Participant to pay costs and expenses) when a failure of performance shall
be due to an uncontrollable force. The term “uncontrollable force” shall mean
any cause beyond the control of the Participant affected, including but not
restricted to failure of or threat of failure of facilities, flood, earthquake,
tornado, volcanic eruption, storm, fire, lightning, epidemic, war, riot, civil
disturbance or disobedience, labor dispute, labor or material shortage,
sabotage, restraint by court order or public authority and action or non-action
by or failure to obtain the necessary authorizations or approvals from any
governmental agency or authority, which by exercise of due diligence such
Participant could not reasonably


-115-

--------------------------------------------------------------------------------




have been expected to avoid, and which by exercise of due diligence, it shall be
unable to overcome. Nothing contained herein shall be construed so as to require
a Participant to settle any strike or labor dispute in which it may be involved.
Any Participant rendered unable to fulfill any of its obligations under the
Project Agreements by reason of an uncontrollable force shall give prompt
written notice of such fact to the other Participants and shall exercise due
diligence to remove such inability with all reasonable dispatch. The term
“Participant” as used in this Section 33 shall include the Project Manager and
Operating Agent in their capacities as such.
34.
GOVERNING LAW

34.1 This Agreement shall be governed by and construed and enforceable in
accordance with the laws of the State of Arizona.
35.
BINDING OBLIGATIONS

35.1 All of the respective covenants and obligations of each of the Participants
set forth and contained in the Project Agreements shall bind and shall be and
become the respective covenants and obligations of:


-116-

--------------------------------------------------------------------------------




35.1.1 Each such Participant;
35.1.2 All mortgagees, trustees, and secured parties under all present and
future mortgages, indentures and deeds of trust, and security agreements which
are or may become a lien upon any of the interests of such Participant in the
Transmission System or the Microwave System; provided however, that such
covenants and obligations shall become binding upon such parties only at the
time of taking possession;
35.1.3 All receivers, assignees for the benefit of creditors, bankruptcy
trustees and referees of such Participant;
35.1.4 All other persons, firms, partnerships or corporations claiming through
or under any of the foregoing; and
35.1.5 Any successors or assigns of any of those mentioned in Sections 35.1.1
through 35.1.4 hereof,
and shall be covenants and obligations running with such Participant’s
respective rights, titles and interests in the Transmission System or the
Microwave System and in, to and under the Project Agreements, and shall be for
the benefit of the respective rights, titles and interests of the


-117-

--------------------------------------------------------------------------------




Participants and their respective successors and assigns, in and to the
Transmission System or the Microwave System. It is the specific intention of
this provision that all such covenants and obligations shall be binding upon any
party which acquires any of the rights, titles and interests of any such
Participant in the Transmission System or the Microwave System or in, to and
under the Project Agreements and that all of the above-described persons and
groups shall be obligated to use such Participant’s rights, titles and interests
in the Transmission System or the Microwave System and/or in, to or under the
Project Agreements for the purpose of discharging its covenants and obligations
under the Project Agreements; except that in the case of partial assignment, the
assignee shall only be required to share in the cost of fulfilling the covenants
and obligations of the assigning Participant in, to and under the Project
Agreements to an extent proportionate or attributable to such assignment.


-118-

--------------------------------------------------------------------------------




36.
NONDEDICATION OF FACILITIES

36.1 The Participants do not intend to dedicate and nothing in this
Participation Agreement or the Project Agreements shall be construed as
constituting a dedication by any Participant of its properties or facilities, or
any part thereof, to any other Participant or to the customers of any
Participant.
37.
GENERAL PROVISIONS GOVERNING PROJECT AGREEMENTS

37.1 The Participants agree to negotiate in good faith and to proceed with
diligence to obtain all of the Project Agreements among the Participants and
between the Participants and other entities.
37.2 It is acknowledged by the Participants that one or more of the Project
Agreements may contain provisions which are in conflict with or contrary to the
terms of this Participation Agreement, and any such provision in a Project
Agreement executed subsequent to the execution of this Participation Agreement
and agreed to by the Participants shall be deemed to supersede, amend or modify
any conflicting or contrary provision herein. The mutual agreement of the
Participants to supersede, amend or modify the terms hereof shall constitute the
legal consideration to


-119-

--------------------------------------------------------------------------------




support such change in the legal rights and obligations of the Participants.
37.3 Each Participant agrees, upon request by the other Participants, to make,
execute and deliver any and all documents reasonably required to implement this
Participation Agreement and the Project Agreements.
37.4 Each term, covenant and condition of this Participation Agreement and the
Project Agreements is deemed to be an independent term, covenant and condition,
and the obligation of any Participant to perform any or all of the terms,
covenants and conditions to be kept and performed by it is not dependent on the
performance by the other Participants of any or all of the terms, covenants and
conditions to be kept and performed by them.
37.5 In the event that any of the terms, covenants or conditions of this
Participation Agreement or any of the Project Agreements, or the application of
any such term, covenant or condition, shall be held invalid as to any person or
circumstance by any court having jurisdiction in the premises, all other terms,
covenants or conditions of such agreements and their application shall not be
affected thereby, but


-120-

--------------------------------------------------------------------------------




shall remain in force and effect.
37.6 The Project Agreements shall be subject to filing with, and to such changes
or modifications as may from time to time be directed by, competent regulatory
authority, if any, in the exercise of its jurisdiction.
37.7 Except as otherwise specifically provided in this Participation Agreement
or the Project Agreements, the Participants do not intend to create rights in or
to grant remedies to any third party as a beneficiary of this Participation
Agreement or the Project Agreements or of any duty, covenant, obligation or
undertaking established therein.
37.8 Any waiver at any time by any Participant of its rights with respect to a
default or any other matter arising in connection with this Participation
Agreement or a Project Agreement shall not be deemed a waiver with respect to
any subsequent default or matter.
38.
TERM AND TERMINATION

38.1 This Participation Agreement, when it has been duly executed by all of the
Participants, shall have an effective date of October 24, 1978 and shall have a
term of fifty (50) years from its effective date or forty (40)


-121-

--------------------------------------------------------------------------------




years from the completion of Construction Work on the last Component constructed
hereunder, whichever is later.
38.2 In any event this Participation Agreement shall continue in force and
effect until (i) the expiration of the term set forth in Section 38.1 hereof, or
(ii) all property comprising the Transmission System has been disposed of and
all termination costs have been paid and audited.
39.
ASSIGNMENT OF INTERESTS

39.1 Any Participant who acquires in its name an interest in any real or
personal property or contract which is part of the Transmission System shall
transfer and assign an undivided interest therein to the other Participants so
that the ownership and rights of the Participants in such property or contract
shall be as provided for in this Participation Agreement and the Project
Agreements.
40.
EQUAL OPPORTUNITY

40.1 During the term of this Participation Agreement, the Project Manager and
the Operating Agent (hereinafter in this Section 40 referred to collectively as
the “Contractor”) agree as follows:


-122-

--------------------------------------------------------------------------------




40.1.1 The Contractor shall not discriminate against any employee or applicant
for employment because of race, color, religion, sex or national origin. The
Contractor shall take affirmative action to ensure that applicants are employed
and that employees are treated during employment without regard to their race,
color, religion, sex or national origin. Such action shall include, but not be
limited to, the following: employment, upgrading, demotion or transfer;
recruitment or recruitment advertising; layoff or termination; rates of pay or
other forms of compensation; and selection for training, including
apprenticeship. The Contractor agrees to post in conspiciuous places, available
to employees and applicants for employment, notices to be provided by the
contracting officer setting forth the provisions of this non-discrimation
clause.
40.1.2 The Contractor shall send to each labor union or representative of
workers with which it has a collective bargaining agreement or other contract or
understanding, a notice to be provided


-123-

--------------------------------------------------------------------------------




advising the said labor union or workers’ representative of the Contractor’s
commitments under this Section 40, and shall post copies of the notice in
conspicuous places available to employees and applicants for employment.
40.1.3 The Contractor shall comply with all provisions of Executive Order 11246
of September 24, 1965, as amended by Executive Order 11375 of October 13, 1967,
and the rules, regulations and relevant orders of the Secretary of Labor.
40.1.4 The Contractor shall furnish all information and reports required by
Executive Order 11246 as amended by rules, regulations and orders of the
Secretary of Labor, or pursuant thereto, and will permit access to its books,
records and accounts by the administering agency and the Secretary of Labor for
purposes of investigation to ascertain compliance with such rules, regulations
and orders.
40.1.5 In the event of the Contractor’s non-compliance with the
nondiscrimination clauses of this Participation Agreement or with any of the


-124-

--------------------------------------------------------------------------------




said rules, regulations or orders, this Participation Agreement may be
cancelled, terminated or suspended in whole or in part and the Contractor may be
declared ineligible for further government contracts or federally assisted
construction contracts in accordance with procedures authorized in said
Executive Order 11246 as amended and such other sanctions may be imposed and
remedies invoked as provided in the said Executive Order as amended or by rule,
regulation or order of the Secretary of Labor, or as otherwise provided by law.
40.1.6 The Contractor shall include the provisions of Sections 40.1.1 through
40.1.7 hereof in every subcontract or purchase order unless exempted by rules,
regulations or orders of the Secretary of Labor issued pursuant to Section 204
of said Executive Order 11246 as amended so that such provisions will be binding
upon each subcontractor or vendor. The Contractor shall take such action with
respect to any subcontract or purchase order as the administering agency may
direct as a means of enforcing such provisions, including




-125-

--------------------------------------------------------------------------------






sanctions for non-compliance; provided, however, that in the event the
Contractor becomes involved in, or is threatened with, litigation with a
subcontractor or vendor as a result of such direction by the administering
agency, the Contractor may request the United States to enter into such
litigation to protect the interests of the United States.
40.1.7 The Contractor shall, in all solicitations or advertisements for
employees placed by or on behalf of the Contractor, state that all qualified
applicants will receive consideration for employment without regard to race,
color, religion, sex or national origin.
40.2 The Participants recognize there are a number of Indian Reservations in the
area in which the Contractor operates. Pursuant to provisions of Title 42
U.S.C.A. 2000-e-2(i), the Contractor now has several agreements and contemplates
it may have additional agreements with Indian Tribes providing for preference to
qualified Indians for employment on the Reservation of such Indians. The
Participants agree that the Contractor’s act of giving




-126-

--------------------------------------------------------------------------------






preference to qualified Indians for employment on the Reservation of said
Indians is not to be deemed inconsistent with the purposes or provisions of
Section 40.1 hereof.
41.
NOTICES

41.1 Except as set forth in Section 41.2 hereof, any notice, demand or request
provided for in this Participation Agreement or any other Project Agreement
shall be in writing and shall be deemed properly served, given or made if
delivered in person or sent by registered or certified mail, postage prepaid, to
the persons specified below:


 
Arizona Public Service Company
c/o Secretary
P. O. Box 21666
Phoenix, Arizona 85036


Salt River Project Agricultural
Improvement and Power District
c/o Secretary
P. O. Box 1980
Phoenix, Arizona 85001


Public Service Co. of New Mexico
c/o Secretary
Alvarado Square
Albuquerque, New Mexico 87158


El Paso Electric Company
c/o Secretary
P. O. Box 982
El Paso, Texas 79960





-127-

--------------------------------------------------------------------------------






41.2    Communications of a routine nature, including requests for funds and
related matters, shall be given in such a manner as the Administrative Committee
shall arrange.
41.3    Any Participant may, at any time, by written notice to all other
Participants, designate different or additional persons or different addresses
for the giving of notices hereunder.
42.
EXECUTION

IN WITNESS WHEREOF, the Participants have caused this Participation Agreement to
be executed as of the 20th day of August, 1981.
 
 
exhibit1002anpppartic_image1.gif [exhibit1002anpppartic_image1.gif]
ARIZONA PUBLIC SERVICE COMPANY
 
By
exhibit1002anpppartic_image2.jpg [exhibit1002anpppartic_image2.jpg]
DGS
 
 
 
SALT RIVER PROJECT AGRICULTURAL
 
IMPROVEMENT AND POWER DISTRICT
 
 
 
By
exhibit1002anpppartic_image3.jpg [exhibit1002anpppartic_image3.jpg]
 
Vice President
 
 
ATTEST AND COUNTERSIGN:
exhibit1002anpppartic_image4.gif [exhibit1002anpppartic_image4.gif]
 
exhibit1002anpppartic_image5.jpg [exhibit1002anpppartic_image5.jpg]
Secretary





-128-

--------------------------------------------------------------------------------






 
 
PUBLIC SERVICE COMPANY OF NEW MEXICO
 
By
exhibit1002anpppartic_image6.jpg [exhibit1002anpppartic_image6.jpg]
Vice President
 
 
 
ATTEST:
 
 
 
 
 
exhibit1002anpppartic_image7.jpg [exhibit1002anpppartic_image7.jpg]
 
 
Asst. Secretary
 
 
 
 
 
 
 
EL PASO ELECTRIC COMPANY
 
 
 
 
 
By
exhibit1002anpppartic_image8.jpg [exhibit1002anpppartic_image8.jpg]
 
 
Vice-President
 
 
 
ATTEST:  exhibit1002anpppartic_image9.gif [exhibit1002anpppartic_image9.gif]
 
 
 
 
 
 
Secretary
 





-129-

--------------------------------------------------------------------------------






STATE OF ARIZONA
)
 
) ss.
COUNTY OF MARICOPA
)

On this the 10th day of August, 1981, before me, the undersigned Notary Public,
personally appeared JOHN R. LASSEN and PAUL D. RICE who acknowledged themselves
to be the VICE PRESIDENT and SECRETARY of the SALT RIVER PROJECT AGRICULTURAL
IMPROVEMENT AND POWER DISTRICT, an agricultural improvement district organized
and existing under the laws of the State of Arizona, and that they, as such
officers, being authorized so to do, executed the foregoing instrument for the
purposes therein contained by signing the name of the company by themselves as
such VICE PRESIDENT and SECRETARY.
IN WITNESS WHEREOF, I hereunto set my hand and official seal.
 
 
 
 
 
exhibit1002anppparti_image10.jpg [exhibit1002anppparti_image10.jpg]
 
 
Notary Public
My Commission Expires:
 
 
My Commission Expires May 3, 1983
 
exhibit1002anppparti_image11.gif [exhibit1002anppparti_image11.gif]
 
 
 
 
 
 
 
 
 
 



-130-

--------------------------------------------------------------------------------






STATE OF ARIZONA
)
 
) ss.
COUNTY OF MARICOPA
)

On this the 13, day of August, 1981, before me, the undersigned Notary Public,
personally appeared Thomas G. Woods, Jr. who acknowledged himself to be the
Executive Vice Pres. of ARIZONA PUBLIC SERVICE COMPANY, an Arizona corporation,
and that he, as such officer, being authorized so to do, executed the foregoing
instrument for the purposes therein contained by signing the name of the company
by himself as such Executive Vice Pres.
IN WITNESS WHEREOF, I hereunto set my hand and official seal.
 
 
 
 
 
exhibit1002anppparti_image12.jpg [exhibit1002anppparti_image12.jpg]
 
 
Notary Public
My Commission Expires:
 
 
September 12, 1981
 
 



-131-

--------------------------------------------------------------------------------






STATE OF NEW MEXICO
)
 
)        ss.
COUNTY OF BERNALILLO
)

On this the 20th day of August, 1981, before me, the undersigned Notary Public
personally appeared C. D. Bedford and B. P. Lopez who acknowledged themselves to
be the Vice Pres. and Asst. Secr. of PUBLIC SERVICE COMPANY OF NEW MEXICO, a New
Mexico corporation, and that they as such officers, being authorized so to do,
executed the foregoing instrument for the purposes therein contained by signing
the name of the Company by themselves, as such Vice Pres. and Asst. Secr..
IN WITNESS WHEREOF, I hereunto set my hand and official seal.
 
 
 
 
 
exhibit1002anppparti_image13.jpg [exhibit1002anppparti_image13.jpg]
 
 
Notary Public
My Commission Expires:
 
 
 
 
exhibit1002anppparti_image14.gif [exhibit1002anppparti_image14.gif]
 
 
 
 
 
 
 
 



-132-

--------------------------------------------------------------------------------






STATE OF ARIZONA
)
 
)        ss.
COUNTY OF MARICOPA
)

On this the 20th day of Aug, 1981, before me, the undersigned Notary Public
personally appeared Donald G. Isbell who acknowledged himself to be the
Vice-President of EL PASO ELECTRIC COMPANY, a Texas corporation, and that he, as
such officer, being authorized so to do, executed the foregoing instrument for
the purposes, therein contained by signing the name of the company by himself as
such Vice-President.
IN WITNESS WHEREOF, I hereunto set my hand and official seal.
 
 
 
 
 
exhibit1002anppparti_image15.jpg [exhibit1002anppparti_image15.jpg]
 
 
Notary Public
My Commission Expires:
 
 
10/25/81
 
 





-133-

--------------------------------------------------------------------------------





APPENDIX A


DESCRIPTION OFANPP VALLEY TRANSMISSION SYSTEM


Description of ANPP Valley Transmission System
ANPP Valley Transmission System shall consist of the following Components:
A.1     Palo Verde-Westwing 500 kV Line
The Palo Verde-Westwing 500 kV line shall consist of approximately 45 miles of
500 kV line with associated shunt compensation.
A.2
Palo Verde-Kyrene 500 kV Line

The Palo Verde-Kyrene 500 kV line shall consist of approximately 75 miles of 500
kV line with associated shunt compensation.
A.3
Westwing 500 kV Switchyard Expansion

The Westwing 500 kV Switchyard, owned by the Navajo Southern Transmission System
Participants and operated by Arizona, to be expanded to provide termination for
the Palo Verde-Westwing 500 kV line.
A.3.1 Facilities associated with the Westwing 500 kV Switchyard expansion shall
be one-and-one-half (1-1/2) 500 kV power circuit breakers, appurtenant
facilities and appropriate share of Common Facilities.
A.4
Westwing 230 kV Switchyard Expansion

The Westwing 230 kV Switchyard, owned by the Navajo Southern Transmission System
Participants and operated by


A-1

--------------------------------------------------------------------------------






Arizona, to be expanded to provide interconnection with the Westwing 500 kV
Switchyard.
A.4.1 Facilities associated with the Westwing 230 kV Switchyard expansion shall
be one (1) 500/230 kV transformer (to serve as interconnection between the
Westwing 500 kV and Westwing 230 kV Switchyards), one-and-one-half (1-1/2) 230
kV power circuit breakers, one-and-one-half (1-1/2) 500 kV power circuit
breakers, appurtenant facilities and Common Facilities.
A.5
Kyrene 230 kV Switchyard Expansion and new 230 kV Switchyard

The existing/new Kyrene 230 kV Switchyard, owned and operated by the Salt River
Project, to be expanded/constructed to provide for termination of the Palo
Verde-Kyrene 500 kV line.
A.5.1 Facilities associated with the expansion of the existing Kyrene 230 kV
Switchyard shall be two (2) 230 kV power circuit breakers, one (1) 500/230 kV
transformer, appurtenant facilities and Common Facilities.
A.5.2 Facilities associated with the construction of the new Kyrene 230 kV
Switchyard shall be one (1) 230 kV power circuit breaker, one (1) 500/230 kV
transformer, appurtenant facilities and Common Facilities.


A-2

--------------------------------------------------------------------------------




exhibit1002anppparti_image16.jpg [exhibit1002anppparti_image16.jpg]




A-3

--------------------------------------------------------------------------------





APPENDIX B


PARTICIPANTS RESPONSIBILITY FOR COSTS (% OF COSTS)


I.       PARTICIPANTS COST RESPONSIBILITY (% OF COSTS) FOR COMPONENTS OF
TRANSMISSION SYSTEM


 
Components
 
Arizona
 
Salt River Project
 
El Paso
 
PNM
 
A.
Palo Verde-Westwing 500 kV Line   
 
 
34.6
 
 
34.6
 
 
18.7
 
 
12.1
 
B.
Palo Verde-Kyrene 500 kV Line   
 
 
34.6
 
 
34.6
 
 
18.7
 
 
12.1
 
C.
Westwing 500 kV Switchyard Expansion   
 
 
34.6
 
 
34.6
 
 
18.7
 
 
12.1
 
D.
Kyrene 230 kV Switchyard Expansion   
 
 
34.6
 
 
34.6
 
 
18.7
 
 
12.1
 
E.
Westwing 230 kV Switchyard Expansion   
 
 
43.95
 
 
43.95
 
 
-0-
 
 
12.1
 
F.
Westwing 500 kV and 230 kV Switchyards (composite)    
 
 
41.31
 
 
41.31
 
 
5.28
 
 
12.10
 



B-1

--------------------------------------------------------------------------------






II.    PARTICIPANTS COMPOSITE COST RESPONSIBILITY (% OF COST) FOR THE
TRANSMISSION SYSTEM


Arizona   
 
36.555
Salt River Project   
 
36.555
El Paso   
 
14.790
PNM   
 
12.100



These percentages are based on estimated construction costs and shall be
recalculated annually by the Project Manager or Operating Agent and shall be
submitted to the Engineering and Operating Committee for review.


III.
PARTICIPANTS COST RESPONSIBILITY FOR THE PORTION OF THE MICROWAVE SYSTEM
DESCRIBED IN APPENDIX M



 
 
Arizona
 
Salt River Project
 
El Paso
 
PNM
Microwave System   
 
34.6
 
34.6
 
18.7
 
12.1







B-2

--------------------------------------------------------------------------------





APPENDIX C


CONSTRUCTION SCHEDULE


Milestone
Date
 
 
Palo Verde-Westwing 500 kV Transmission Line
 
Start Preliminary Engineering
Jan. 1, 1976
Start Line Construction
Jan. 1, 1979
Complete Line Construction
Nov. 1, 1979
 
 
Palo Verde-Kyrene 500 kV Transmission Line
 
Start Preliminary Engineering
Nov. 1, 1976
Start Line Construction
Apr. 1, 1981
Complete Line Construction
Aug. 1, 1982
 
 
Westwing 500 kV Switchyard Expansion
 
Start Preliminary Engineering
Nov. 1, 1977
Start Switchyard Construction
Apr. 1, 1979
Complete Switchyard Construction
Aug. 15, 1981
 
 
Westwing 230 kV Switchyard Expansion
 
Start Preliminary Engineering
Nov. 1, 1981
Start Switchyard Construction
Jan. 1, 1984
 
 
Kyrene 230 kV Switchyard Expansion
 
Start Preliminary Engineering
Jun. 1, 1978
Start Switchyard Construction
Jul. 1, 1981
Complete Switchyard Construction
Aug. 1, 1982







C-1

--------------------------------------------------------------------------------





APPENDIX D


CONSTRUCTION COSTS


D.1 Construction Costs shall consist of payments made and obligations incurred
(other than obligations for interest during construction) for the account of
Construction Work and shall consist of, but not be limited to, the following:
D.1.1 All costs of labor, services and studies performed in connection with
Construction Work if authorized and approved by the Project Manager.
D.1.2 Payroll and other expenses of the Project Manager’s employees while
performing Construction Work, including applicable allocated labor loading
charges, such as departmental overhead, time-off allowances, payroll taxes,
worker’s compensation expenses, retirement and death benefits and other employee
benefits.
D.1.3 All components of Construction Costs, including overhead costs associated
with construction (including properly allocated departmental overheads and the
allowance for the Project Manager’s administrative and general expenses
described in Section D.4 hereof), costs of temporary facilities, land and land
rights, structures and improvements, and equipment for the Transmission System
or the Microwave System, as set forth in the Electric Plant Instructions of the
FERC System of Accounts.


D.1.4 All costs, including those of outside


D-1

--------------------------------------------------------------------------------




consultants and attorneys, incurred by the Project Manager or other Participants
with respect to land rights and the acquisition thereof and to the preparation
of agreements relating to Construction Work with entities other than the
Participants. All Participants anticipating such costs shall submit an estimate
thereof to the Project Manager for authorization and approval. Any Participant
incurring such costs after such authorization and approval shall bill the
Project Manager therefor.
D.1.5 Applicable costs of materials, supplies, tools, machinery, equipment,
apparatus and construction power in connection with Construction Work, including
rental charges.
D.1.6 All costs of Construction Insurance, except the cost of the bond required
by Section 22.1.3 of this Agreement, all costs arising out of Work Liability
except any loss, damage or liability resulting from Willful Action, which are
not satisfied under the coverages of Construction Insurance, and the expenses
incurred in settlement of injury and damage claims, including the costs of labor
and related supplies and expenses incurred in injury and damage activities (all
as referred to in FERC Account 925), because of any claim arising out of Work
Liability, the past or future performance or non-performance of the obligations
and duties of any


D-2

--------------------------------------------------------------------------------




Participant (including the Project Manager) or the past or future performance or
non-performance of Construction Work, including but not limited to, any claim
resulting from death or injury to persons or damage to property.
D.1.7 All federal, state or local taxes of any character imposed upon
Construction Work, except any tax assessed directly against an individual
Participant, unless such tax was assessed to such individual Participant on
behalf of any or all of the Participants.
D.1.8 Expenses of other Participants incurred in the performance of Construction
Work, if authorized and approved by the Project Manager, and the expenses of the
Operating Agent incurred during the engineering design period, the construction
period and the testing period, excluding any training expenses not properly
chargeable to Construction Costs.
D.1.9 All costs of relocating existing facilities necessitated by Construction
Work.
D.1.10 All costs of enforcing or attempting to enforce the provisions of
Construction Insurance policies, payment and performance bonds, contracts
executed as Project Manager and warranties extended to facilities which form the
Components or facilities of the Microwave System.
D.2 In cases where the allocation of a cost item is made between Construction
Work and other work, such allocation


D-3

--------------------------------------------------------------------------------




shall be made on a fair and equitable basis as determined by the Engineering and
Operating Committee.
D.3 The Project Manager shall use the FERC System of Accounts to account for
Construction Costs in the Final Completion Report and any supplement thereto.
D.4 The allowance for the Project Manager’s administrative and general expenses
to cover the costs of services rendered by it in the performance of Construction
Work shall be allocated monthly at the rate of one percent (1%) of Construction
Costs incurred during the preceding month, excluding from such Construction
Costs.:
D.4.1 Any allowance for administrative and general expenses provided for in this
Section D.4.
D.4.2 Expenses incurred pursuant to Section 24.3 of this Agreement.
D.4.3 Expenses described in Section D.1.8 hereof.
D.5 At the start of each calendar year, an estimated Payroll Tax Ratio, Benefits
Ratio and Worker’s Compensation Ratio shall be used, and such ratios shall be
determined in accordance with the methods set forth in Appendices F, G and H
hereto, respectively. Such ratios shall be based on the Project Manager’s
system-wide expenses for the preceding calendar year; provided, that by
agreement of the Auditing Committee, such ratios may be adjusted to more nearly
reflect the expenses of the current year because of legislation, labor contract
negotiations or other factors not reflected in the


D-4

--------------------------------------------------------------------------------




prior year’s costs.
D.6 As soon as practicable after the end of each calendar year, the actual
Payroll Tax Ratio, Benefits Ratio and Worker’s Compensation Ratio for such year
shall be determined in accordance with the methods set forth in Appendices F, G
and H hereto, respectively, by using said year’s actual system-wide expenses of
the Project Manager. Using said actual ratios, the portions of the Project
Manager’s payroll tax expenses, employee worker’s compensation expenses, and
employee pensions and benefit expenses for which the Participants are obligated
hereunder for costs of Construction Work shall be determined for such year. To
the extent that such expenses are more than or less than those already paid by
the Participants during said year, the Project Manager shall bill or reimburse
the Participants for the amount of such difference.
D.7 If any Participant believes that the application of or the method used in
determining the Payroll Tax Ratio, Benefits Ratio or Worker’s Compensation Ratio
results in an unreasonable burden on said Participant, that Participant may
request that such application or method be submitted to the Auditing Committee
for review; provided that such review shall not be requested prior to December
1, 1981, and thereafter at intervals of not less than two (2) years each. After
any such request, subject to the time limitations set forth above, the Auditing
Committee shall review such application or method and


D-5

--------------------------------------------------------------------------------




shall endeavor to agree upon whether or not an unreasonable burden does actually
exist. If after such review, the Auditing Committee determines that such
application or method does result in an unreasonable burden on one or more of
the Participants, the Auditing Committee shall determine and recommend a
modified application or method to the Administrative Committee so that such
unreasonable burden would be eliminated if such modified application or method
is adopted by the Administrative Committee.
D.8 The Administrative Committee shall review the recommendations submitted by
the Auditing Committee, and if, as a result of such review, the Administrative
Committee agrees that such unreasonable burden does exist and that said modified
application or method eliminates such unreasonable burden, then the
Administrative Committee shall adopt said modified application or method. If the
Auditing Committee has not submitted a recommendation and the Administrative
Committee agrees that such unreasonable burden does exist, the Administrative
Committee shall endeavor to agree on a modified application or method. If the
Administrative Committee is unable to agree on any matter brought before it
under this Section D.8, then any Participant may call for arbitration of such
matter pursuant to Section 27 of the Transmission System Participation
Agreement.
D.9 Any modified method adopted by the Administrative Committee or determined
through arbitration shall be


D-6

--------------------------------------------------------------------------------




retroactive to the first day of the month in which the unreasonable burden began
except that the retroactive period can be no more than two (2) years from the
date of the requested review. Said modified method shall stay in effect until a
new modified method is approved, but in no event less than two (2) years from
the date of such adoption or determination.






D-7

--------------------------------------------------------------------------------





APPENDIX E


EXPENSES OF OPERATING WORK


E.1 The costs of Operating Work shall include the following expenses to the
extent that they are chargeable to the Transmission System or the Microwave
System in accordance with Accounting Practice:
E.1.1 The operation expenses chargeable to FERC Account 556 and FERC Accounts
560 through 567, inclusive.
E.1.2 The maintenance expenses chargeable to FERC Accounts 568 through 573,
inclusive.
E.1.3 Overhead expenses included in Sections E.1.1 and E.1.2 hereto incurred by
the Operating Agent. Such overhead expenses shall be determined in accordance
with Appendix L hereto.
E.1.4 Applicable labor loading charges for the Operating Agent’s direct labor
charged to operation and maintenance acounts, and applicable labor loading
charges on the portion of labor included in overhead expenses loaded on such
direct labor charges. Such labor loading charges shall include but not be
limited to the Operating Agent’s normal time-off allowances, employee payroll
taxes chargeable to FERC Account 408, employee benefits chargeable to FERC
Account 926 and worker’s compensation chargeable to FERC Account 925.
E. 1.4.1 Payroll tax expenses incurred by the


E-1

--------------------------------------------------------------------------------




Operating Agent, which are allocable to operation and maintenance accounts,
pursuant to this Section E.1.4, shall be determined annually in accordance with
the procedure and example shown on Appendix F hereto.
E.1.4.2 Employee pensions and benefits expenses incurred by the Operating Agent,
which are allocable to operation and maintenance accounts, pursuant to this
Section E.1.4, shall be determined annually in accordance with the procedure and
example shown on Appendix G hereto.
E.1.4.3 That portion of employee worker’s compensation expenses, including
deductibles, and the related administrative expenses incurred by the Operating
Agent which are allocable to operation and maintenance accounts, pursuant to
this Section E.1.4, shall be determined annually in accordance with the
procedure and example shown on Appendix H hereto.
E.1.5 That portion of the Operating Agent’s administrative and general expenses
which are allocable to operation and maintenance of the Transmission System or
the Microwave System shall be determined annually in accordance with the example
shown in Appendix I hereto.
E.1.6 All costs incurred by the Operating Agent which are chargeable to FERC
Accounts 408 (excluding pay-


E-2

--------------------------------------------------------------------------------




roll and ad valorem taxes or contribution in lieu of taxes), 924 and 925
(excluding worker’s compensation expenses).
E.2 At the start of each calendar year, an estimated Payroll Tax Ratio, Benefits
Ratio, Worker’s Compensation Ratio, Operation and Maintenance A&G Ratio, Capital
Improvements A&G Ratio and O&M Ratio and Construction Ratio shall be used, and
such ratios shall be determined in accordance with the methods set forth in
Appendices F, G, H, I, J and K hereto, respectively. Such ratios shall be based
on the Operating Agent’s system-wide expenses for the preceding calendar year;
provided that, by agreement of the Auditing Committee, such ratios may be
adjusted to more nearly reflect the expenses of the current year because of
legislation, labor contract negotiations or other factors not reflected in the
prior year’s costs.
E.3 As soon as practicable after the end of each calendar year, the actual
Payroll Tax Ratio, Benefits Ratio, Worker’s Compensation Ratio, Operation and
Maintenance A&G Ratio, Capital Improvements A&G Ratio and O&M Ratio and
Construction Ratio for such year shall be determined in accordance with the
methods set forth in Appendices F, G, H, I, J and K hereto, respectively, by
using said year’s actual system-wide expenses of the Operating Agent. Using said
actual ratios, the portions of the Operating Agent’s payroll tax expenses,
employee worker’s compensation expenses,


E-3

--------------------------------------------------------------------------------




employee pensions and benefit expenses, and administrative and general expenses
for which the Participants are obligated hereunder for costs of Operating Work
shall be determined for such year. To the extent that such expenses are more
than or less than those already paid by the Participants during said year, the
Operating Agent shall bill, credit or reimburse the Participants for the amount
of such difference.
E.4 The Operating Agent’s administrative and general expenses, for operation and
maintenance performed by a contractor, allocable to such operation and
maintenance shall be determined by multiplying the total contract invoice cost
thereof by 0.01.
E.5 If any Participant believes that the application of or the method used in
determining the Payroll Tax Ratio, Benefits Ratio, Worker’s Compensation Ratio,
Operation and Maintenance A&G Ratio, Capital Improvements A&G Ratio, or O&M
Ratio and Construction Ratio results in an unreasonable burden on said
Participant, that Participant may request that such application or method be
submitted to the Auditing Committee for review; provided that such review shall
not be requested prior to December 1, 1981, and thereafter at intervals of not
less than two (2) years each. After any such request, subject to the time
limitations set forth above, the Auditing Committee shall review such
application or method and shall endeavor to agree upon whether or not an
unreasonable burden does actually exist. If, after such review, the Auditing




E-4

--------------------------------------------------------------------------------




Committee determines that such application or method does result in an
unreasonable burden on one or more of the Participants, the Auditing Committee
shall determine and recommend a modified application or method to the
Administrative Committee so that such unreasonable burden would be eliminated if
such modified application or method is adopted by the Administrative Committee.
E.6 The Administrative Committee shall review the recommendations submitted by
the Auditing Committee, and if, as a result of such review, the Administrative
Committee agrees that such unreasonable burden does exist and that said modified
application or method eliminates such unreasonable burden, then the
Administrative Committee shall adopt said modified application or method. If the
Auditing Committee has not submitted a recommendation and the Administrative
Committee agrees that such unreasonable burden does exist, the Administrative
Committee shall endeavor to agree on a modified application or method. If the
Administrative Committee is unable to agree on any matter brought before it
under this Section E.6, then any Participant may call for arbitration of such
matter pursuant to Section 27 of this Agreement.
E.7 Any modified method adopted by the Administrative Committee or determined
through arbitration shall be retroactive to the first day of the month in which
the unreasonable burden began except that the retroactive period can be no more
than two (2) years from the date of the requested review.


E-5

--------------------------------------------------------------------------------




Said modified method shall stay in effect until a new modified method is
approved, but in no event less than two (2) years from the date of such adoption
or determination.




E-6

--------------------------------------------------------------------------------





APPENDIX F


PAYROLL TAX RATIO


The Payroll Tax Ratio set forth below shall be applied to the labor expense
portion of the Transmission System or the Microwave System operation and
maintenance expenses, to the Project Manager’s direct labor charges incurred in
effecting Construction Work, to the Operating Agent’s direct labor charges
incurred in effecting Capital Improvements, to the labor expenses included in
the Project Manager’s or Operating Agent’s supervisory accounts and to the
Operating Agent’s administrative and general expense accounts. Estimated and
actual Payroll Tax Ratios shall be determined, adjusted and used in the manner
set forth as follows:
Payroll Tax Ratio =
T
 
P

Where:


T = The Project Manager’s or Operating Agent’s payroll tax expenses
P = The Project Manager’s or Operating Agent’s total labor distributed including
accruals
The following example sets forth the method to be employed by the Project
Manager and Operating Agent to determine the Payroll Tax Ratio:


F-1

--------------------------------------------------------------------------------




EXAMPLE COMPUTATION


OF PAYROLL TAX RATIO


(SRP 1976 Expenses)


Total Payroll Taxes   
 
$
2,148,441


 
 
 
 
 
 
Total labor charged to operation and maintenance, construction and miscellaneous
general ledger accounts   
 
$
44,788,141


 
 
 
 
 
 
Payroll Tax Ratio:
 
 
 
 
 
 
 
 
 
$2,148,441 ÷ $44,788,141 =   
 
 
4.797
%
 

(APS’s 1976 Expenses)
Total Payroll Taxes   
 
$
3,516,515


 
 
 
 
 
 
Total labor charged to operation and maintenance, construction and miscellaneous
general ledger accounts   
 
$
67,239,996


 
 
 
 
 
 
Payroll Tax Ratio:
 
 
 
 
 
 
 
 
 
$3,516,515 ÷ $67,239,996 =   
 
 
5.230
%
 

The Payroll Tax Ratio shall be determined annually on the basis of the Operating
Agent’s or Project Manager’s preceding year’s expenses as set forth herein
unless otherwise agreed to by the Administrative Committee. The Payroll Tax
Ratio will be adjusted to actual costs at year-end and the adjusted ratio used
in preparation of a revised billing to the Participants.




F-2

--------------------------------------------------------------------------------





APPENDIX G


BENEFITS RATIO


The Benefits Ratio set forth below shall be applied to the labor expense portion
of the Transmission System or the Microwave System operation and maintenance
expenses, to the Project Manager’s direct labor charges incurred in effecting
Construction Work, to the Operating Agent’s direct labor charges incurred in
effecting Capital Improvements, to the labor expenses included in the Project
Manager’s or Operating Agent’s supervisory accounts and to the Operating Agent’s
administrative and general expense accounts. Estimated and actual Benefits
Ratios shall be determined, adjusted and used in the manner set forth as
follows:
Benefits Ratio =
B
 
L

Where:


B =
The Project Manager’s or Operating Agent’s total system employee pensions and
benefits (as defined in FERC Account 926), including payroll taxes and worker’s
compensation expense on labor charged to employee pensions and benefits

L =
The Project Manager’s or Operating Agent’s total labor distributed including
accruals less labor charged to employee pensions and benefits

The following example sets forth the method to be em-


G-1

--------------------------------------------------------------------------------




ployed by the Project Manager or Operating Agent to determine the Benefits
Ratio:


EXAMPLE COMPUTATION


OF BENEFITS RATIO


(SRP’s 1976 Expenses)


 
 
Labor
 
Total
 
Pensions and Benefits
 
 
 
 
 
 
 
Employees Pensions and Benefits “as Defined in Account 926”    
 
$
346,396
 
$
6,230,602


 
Payroll Tax Ratio @ 4.797% of labor (See Example in Appendix F)    
 
 
 
 
 
16,617


 
Worker’s Compensation Ratio @ 3.313% of labor (See Example in Appendix H)    
 
 
 
 
 
11,476


 
 
 
 
 
 
$
6,258,695


 
 
 
 
 
 
 
 
 
Labor Base
 
 
 
 
 
 
 
Labor charged to operation and maintenance, construction and miscellaneous
general ledger accounts   
 
 
 
 
$
44,788,141


 
Less total labor charged to Pensions and Benefits   
 
 
 
 
 
(346,396)


 
Total applicable labor   
 
 
 
 
$
44,441,745


 
Benefits Ratio:
 
 
 
 
 
 
 
$6,258,695 ÷ $44,441,745 =
 
 
 
 
 
14.083
%
 





G-2

--------------------------------------------------------------------------------




(APS’s 1976 Expenses)


 
 
Labor
 
Total
 
Pensions and Benefits
 
 
 
 
 
 
 
Employees Pensions and Benefits   
 
$
637,215
 
$
11,339,311


 
Payroll Tax Ratio @ 5.230% of labor (See Example in Appendix F)    
 
 
 
 
 
33,326


 
Workmen’s Compensation Ratio @ 1.213% of labor (See example in Appendix H)    
 
 
 
 
 
7,729


 
Total Pensions and Benefits   
 
 
 
 
$
11,380,366


 
 
 
 
 
 
 
 
 
Labor Base
 
 
 
 
 
 
 
Labor charged to operation and maintenance, construction and miscellaneous
general ledger accounts   
 
 
 
 
$
67,239,996


 
Less Total Labor charged to Pensions and Benefits   
 
 
 
 
 
(637,215)


 
Total applicable labor   
 
 
 
 
$
66,602,781


 
Benefits Ratio:
 
 
 
 
 
 
 
$11,380,366 ÷ $66,602,781 =   
 
 
 
 
 
17.087
%
 

The Benefits Ratio shall be determined annually on the basis of the Operating
Agent’s or Project Manager’s preceding year’s expenses as set forth herein
unless otherwise agreed to by the Administrative Committee. The Benefits Ratio
will be adjusted to actual costs at year-end and the adjusted ratio used in
preparation of a revised billing to the Participants.




G-3

--------------------------------------------------------------------------------





APPENDIX H


WORKER’S COMPENSATION RATIO


The Worker’s Compensation Ratio set forth below shall be applied to the labor
expense portion of the Transmission System or the Microwave System operation and
maintenance expenses, to the Project Manager’s direct labor charges incurred in
effecting Construction Work, to the Operating Agent’s direct labor charges
incurred in effecting Capital Improvements, to the labor expenses included in
the Project Manager’s or Operating Agent’s supervisory accounts and to the
Operating Agent’s administrative and general expense accounts.
Worker’s Compensation Ratio =
I
 
P

Where:


I      =
The Project Manager’s or Operating Agent’s total system compensation insurance
premiums and accruals for self-insurance charges to FERC Account 925

P     =
The Project Manager’s or Operating Agent’s total labor paid and accrued.



H-1

--------------------------------------------------------------------------------




WORKER’S COMPENSATION RATIO


EXAMPLE COMPUTATION


(SRP’s 1976 Expenses)


 
 
Total
 
Worker’s compensation premiums, payments and accruals as defined in FERC Account
925   
 
$
1,483,737
 
 
 
 
 
 
Labor Base
 
 
 
 
Total labor in operations and maintenance, construction and miscellaneous
general ledger accounts   
 
$
44,788,141
 
Total applicable labor   
 
$
44,788,141
 
Worker’s Compensation Ratio:
 
 
 
 
$1,483,737 ÷ $44,788,141 =   
 
 
3.313
%

(APS’s 1976 Expenses)
Workmen’s Compensation premiums, payments and accruals as defined in FERC
Account 925   
 
$
812,975


 
 
 
 
 
 
Labor Base
 
 
 
 
Total labor in operations and maintenance, construction and miscellaneous
general ledger accounts   
 
$
67,239,996


 
Less labor charged to Compensation Account   
 
 
(236,566)


 
Total applicable labor   
 
$
67,003,430


 
Workmen’s Compensation Ratio:
 
 
 
 
$812,976 ÷ $67,003,430 =   
 
 
1.213
%
 



H-2

--------------------------------------------------------------------------------




The Worker’s Compensation Ratio shall be determined annually on the basis of the
Operating Agent’s or Project Manager’s preceding year’s expenses as set forth
herein unless otherwise agreed to by the Administrative Committee. The Worker’s
Compensation Ratio will be adjusted to actual costs at year-end and the adjusted
ratio used in preparation of a revised billing to the Participants.




H-3

--------------------------------------------------------------------------------





APPENDIX I


OPERATION AND MAINTENANCE A&G RATIO


The Operation and Maintenance A&G Ratio to be applied to the labor expenses
portion of the Transmission System and Microwave System operation and
maintenance expenses and to the labor included in the Operating Agent’s
supervisory accounts shall be the percentage computed by dividing (i) an amount
equal to (A) the sum of (a) the total amounts charged to FERC Accounts 920 and
921 multiplied by the O&M Ratio computed in accordance with Appendix K hereto,
(b) the total amounts charged to FERC Accounts 923 and 932, (c) the product of
the portion of labor charges included within “(a)” and “(b)” above multiplied by
the Payroll Tax Ratio computed in accordance with Appendix F hereto, (d) the
product of the labor charges included within “(a)” and “(b)” above multiplied by
the Benefits Ratio computed in accordance with Appendix G hereto, and (e) the
product of the labor charges included within “(a)” and “(b)” above multiplied by
the Worker’s Compensation Ratio computed in accordance with Appendix H hereto,
less (B) that portion of the administrative and general expense allocable to
contract operations and maintenance for the Transmission System or Microwave
System by (ii) the total labor charged to the Operating Agent’s system
operations and maintenance less the labor charged to administrative and general
expenses. The following example sets forth the method to be employed by the
Operating Agent to determine the Operation and Maintenance A&G


I-1

--------------------------------------------------------------------------------




Ratio:


EXAMPLE COMPUTATION

(SRP’s 1976 Expenses)


 
 
Labor
 
Total
 
 
 
 
 
 
 
 
 
Administrative and General Salaries charged to FERC Account 920   
 
$
4,132,053
 
$
4, 132,053
 
 
 
 
 
 
 
 
 
Office Supplies and Expenses charged to FERC Account 921   
 
 
 
 
 
1, 739,720
 
 
 
 
 
 
 
 
 
Total   
 
$
4,132,053
 
$
5,871,773
 
 
 
 
 
 
 
 
 
Total charges multiplied by O&M Ratio @ 73.89% (See example in Appendix K)    
 
$
3,053,174
 
$
4,338,653
 
FERC Account 923   
 
 
 
 
 
726,863
 
FERC Account 932   
 
 
106,920
 
 
200,010
 
 
 
 
 
 
 
 
 
Subtotal   
 
 
3,160,094
 
 
5,265,526
 
 
 
 
 
 
 
 
 
Payroll Tax Ratio @ 4.797% (See Example in Appendix F) on labor charges shown
above   
 
 
 
 
 
151,590
 
 
 
 
 
 
 
 
 
Benefits Ratio @ 14.083% (See Example in Appendix G) on labor charges shown
above   
 
 
 
 
 
445,036
 
 
 
 
 
 
 
 
 
Worker’s Compensation Ratio @ 3.313% (See Example in Appendix H) on labor
charges shown above   
 
 
 
 
 
105,694
 
 
 
 
 
 
 
 
 
Less that portion of A and G allocable to contract operation and
maintenance for the Transmission system or the Microwave System   
 
 
 
 
 
-0-
 
 
 
 
 
 
 
 
 
Total administrative and general expense allocable to operations and
maintenance   
 
 
 
 
$
5,966,846
 
 
 
 
 
 
 
 
 
Labor Base
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Labor charged to system operations and maintenance   
 
 
 
 
$
34,514,121
 





I-2

--------------------------------------------------------------------------------






Less labor charged to administrative and general expense   
 
 
 
 
 
(5,441 ,613)


 
 
 
 
 
 
 
Labor Base   
 
 
 
 
$
29,072,508


Operation and Maintenance A&G Ratio for 1976:
 
 
 
 
 
 
 
 
 
 
 
 
 
$5,966,846 ÷ $29,072,508 =   
 
 
 
 
 
20.52
%
 
 
 
 
 
 
 
(APS’s 1976 Expenses)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Labor
 
Total
Administrative and General Salaries charged to FERC Account 920   
 
$
4,679,099
 
$
4,679,099


 
 
 
 
 
 
 
Office Supplies and Expenses charged to FERC Account 921   
 
 
 
 
 
1,471,566


 
 
 
 
 
 
 
Total   
 
$
4,679,099
 
$
6,150,665


 
 
 
 
 
 
 
Total charges multiplied by O&M Ratio @ 61.275% (See example in Appendix K)    
 
 
2,867,118
 
$
3,768,820


 
 
 
 
 
 
 
FERC Account 923   
 
 
 
 
 
535,020


FERC Account 932   
 
 
412,893
 
 
794,431


 
 
 
 
 
 
 
Subtotal   
 
 
3,280,011
 
 
5,098,271


 
 
 
 
 
 
 
Payroll Tax Ratio @ 5.230% (See example in Appendix F) on labor charges   
 
 
 
 
 
171,545


 
 
 
 
 
 
 
Benefits Ratio @ 17.087% See example in Appendix G) on labor charges   
 
 
 
 
 
560,455


 
 
 
 
 
 
 
Workmen’s Compensation Ratio @1.213% (see example in Appendix H) on labor
charges   
 
 
 
 
 
39,787


 
 
 
 
 
 
 
Less that portion of A and G allocable to contract operation and maintenance for
the Transmission system or the Microwave System   
 
 
 
 
 
-0-







I-3

--------------------------------------------------------------------------------






Total administrative and general expense allocable to operations and
maintenance   
 
$
5,870,058


 
 
 
 
Labor Base
 
 
 
 
 
 
 
Labor charged to system operations and maintenance   
 
$
28,822,343


Less labor charged to administrative and general expense (excluding maintenance
labor costs of the Microwave System)    
 
 
(4,689,518)


 
 
 
 
Labor Base   
 
$
24,132,825


 
 
 
 
Operation and Maintenance A&G Ratio for 1976:
 
 
 
 
 
 
 
$5,870,058 ÷ $24,132,825 =   
 
 
24.32
%

The Operation and Maintenance A&G Ratio shall be determined annually on the
basis of the Operating Agent’s preceding year’s expenses as set forth herein
unless otherwise agreed to by the Administrative Committee. The Operation and
Maintenance A&G Ratio will be adjusted to actual costs at year-end and the
adjusted ratio used in preparation of a revised billing to the Participants.


I-4

--------------------------------------------------------------------------------





APPENDIX J


CAPITAL IMPROVEMENTS A&G RATIO


The Capital Improvements A&G Ratio to be applied to the Operating Agent’s direct
labor charges incurred in effecting Capital Improvements and to the labor
included in the Operating Agent’s supervisory accounts shall be the percentage
computed by dividing (i) the amount equal to (A) the sum of (a) the total
amounts charged to FERC Accounts 920 and 921 multiplied by the Construction
Ratio computed in accordance with Appendix K hereto, (b) the product of the
portion of labor charges included in (a) above multiplied by the sum of the
Payroll Tax Ratio, the Benefits Ratio and the Worker’s Compensation Ratio less
(B) the portion of the administrative and general expenses allocable to contract
construction for the Transmission System by (ii) the total labor in construction
accounts (exclusive of A&G labor costs).
The following example sets forth the method to be employed by the Operating
Agent to determine the Capital Improvements A&G Ratio:


J-1

--------------------------------------------------------------------------------




CAPITAL IMPROVEMENTS A&G RATIO

EXAMPLE COMPUTATION

(SRP’s 1976 Expenses)


 
 
Labor
 
Total
 
 
 
 
 
 
 
Administrative and General Salaries charged to FERC Account 920   
 
$
4,132,053
 
$
4,132,053


 
 
 
 
 
 
 
Office Supplies and Expenses charged to FERC Account 921   
 
 
 
 
 
1,739,720


 
 
 
 
 
 
 
Total   
 
$
4,132,053
 
$
5,871,773


 
 
 
 
 
 
 
Total charges multiplied by Construction Ratio @ 26.04% (See Example in Appendix
K)    
 
$
1,075,987
 
$
1,529,010


 
 
 
 
 
 
 
Payroll Tax Ratio @ 4.797% (See Example in Appendix F) on labor charges shown
above   
 
 
 
 
 
51,615


 
 
 
 
 
 
 
Benefits Ratio @ 14.083% (See Example in Appendix G) on labor charges shown
above   
 
 
 
 
 
151,531


 
 
 
 
 
 
 
Workmen’s Compensation Ratio @ 3.313% (See Example in Appendix H) on labor
charges shown above   
 
 
 
 
 
35,647


 
 
 
 
 
 
 
Less that portion allocable to contract construction for the Transmission
System   
 
 
 
 
 
-0-


 
 
 
 
 
 
 
Total administrative and general expense allocable to construction   
 
 
 
 
$
1,767,803


 
 
 
 
 
 
 
Total A&G expense plus pensions and benefits allocable to construction   
 
 
 
 
$
1,767,803


 
 
 
 
 
 
 
Construction labor base (exclusive of A&G labor costs)    
 
 
 
 
$
10,247,237


 
 
 
 
 
 
 
Capital Improvements A&G Ratio for 1976: $1,767,803 ÷ $10,247,237 =   
 
 
 
 
 
17.25
%





J-2

--------------------------------------------------------------------------------




(APS’s 1976 Expenses)


Administrative and General Salaries charged to FERC Account 920   
 
$
4,679,099
 
$
4,679,099


 
 
 
 
 
 
 
 
 
Office Supplies and Expenses charged to FERC Account 921   
 
 
 
 
 
1,471,566


 
 
 
 
 
 
 
 
 
Total   
 
$
4,679,099
 
$
6,150,665


 
 
 
 
 
 
 
 
 
Total charges multiplied by Construction Ratio @ 30.504% (See example in
Appendix K)    
 
$
1,427,312
 
$
1,876,199


 
 
 
 
 
 
 
 
 
Payroll Tax Ratio @ 5.230% (See example in Appendix F)    
 
 
 
 
 
74,648


 
 
 
 
 
 
 
 
 
Benefits Ratio @ 17.087% (See example in Appendix G)    
 
 
 
 
 
2,433,885


 
 
 
 
 
 
 
 
 
Workmen’s Compensation Ratio @ 1.213% (See example in Appendix H)    
 
 
 
 
 
17,313


 
 
 
 
 
 
 
 
 
Less that portion allocable to contract construction for the Transmission
System   
 
 
 
 
 
-0-


 
 
 
 
 
 
 
 
 
Total administrative and general expense allocable to construction   
 
 
 
 
$
2,212,045


 
 
 
 
 
 
 
 
 
Construction labor base   
 
 
 
 
$
11,855,088


 
 
 
 
 
 
 
 
 
Capital Improvements A&G Ratio for 1976: $2,212,045 ÷ $11,855,088 =   
 
 
 
 
 
18.66
%
 

The Capital Improvements A&G Ratio shall be determined annually on the basis of
the Operating Agent’s preceding year’s expenses as set forth herein unless
otherwise agreed to by the Administrative Committee. The Capital Improvements
A&G Ratio will be adjusted to actual costs at year-end and the adjusted ratio
used in preparation of a revised billing to the Participants.




J-3

--------------------------------------------------------------------------------





APPENDIX K


O&M RATIO AND CONSTRUCTION RATIO


The O&M Ratio shall be applied to the amounts chargeable to FERC Accounts 920
and 921 for the purpose of determining one component in the computation of the
Operations and Maintenance A&G Ratio as provided in Appendix I hereto.
O&M Ratio =
O
 
L

Where:


O     =
The Operating Agent’s total labor charged to operation and maintenance accounts,
less labor chargeable to FERC Accounts 920 through 932

L      =
The Operating Agent’s total labor distributed, including accruals, less labor
charged to FERC Accounts 920 through 932

The Construction Ratio set forth below shall be applied to the amounts
chargeable to FERC Accounts 920 and 921 for the purpose of determining one
component in the computation of the Capital Improvements A&G Ratio as provided
in Appendix J hereto.
Construction Ratio =
C
 
L

Where:
C      =
The Operating Agent’s total labor in construction accounts



K-1

--------------------------------------------------------------------------------






L =
The Operating Agent’s total labor distributed, including accruals, less labor
chargeable to FERC Accounts 920 through 932

The following example sets forth the method to be employed by the Operating
Agent to determine the O&M Ratio and the Construction Ratio:
O&M RATIO AND CONSTRUCTION RATIO
EXAMPLE COMPUTATION
(SRP’s 1976 Expenses)
Total Labor in Operation and Maintenance Accounts   
 
 
 
 
$
34,514,121


Less: Labor charged to A&G Accounts 920 through 932, inclusive
 
 
 
 
 
(5,441,613)


Net Labor in O&M Accounts
 
 
 
 
$
29,072,508


Total Labor charged to General Ledger Accounts
 
 
 
 
 
26,783


Total Labor in Construction Accounts
 
 
 
 
 
10,247,237


 
Total Labor Base   
 
 
 
 
$
39,346,528


Ratio of Net O&M Labor to Total Labor   
 
$
29,072,508
 
=
73.89
%
 
 
 
$
39,346,528
 
 
 
 
 
 
 
 
 
 
 
Ratio of Construction Labor to Total Labor   
 
$
10,247,237
 
=
26.04
%
 
 
 
$
39,346,528
 
 
 

Note: All labor figures include loading for allowed time (sick, vacation and
holiday).


K-2

--------------------------------------------------------------------------------




(APS’s 1976 Expenses)
 
 
 
 
 
 
 
Total Labor in Operation and Maintenance Accounts   
 
 
 
 
$
28,822,343


 
 
 
 
 
 
 
Less: Labor charged to A&G Accounts 920 through 932, inclusive   
 
 
 
 
 
(5,008,456)


Net Labor in O&M Accounts   
 
 
 
 
 
23,813,887


Total Labor charged to General Ledger Accounts   
 
 
 
 
 
3,194,802


Total Labor in Construction Accounts   
 
 
 
 
 
11,855,088


Total Labor Base   
 
 
 
 
$
38,863,777


Ratio of Net O&M Labor to Total Labor   
 
$
23,813,887
 
=
61.275
%
 
 
$
38,863,777
 
 
 
Ratio of Construction Labor to Total Labor   
 
$
11,855,088
 
=
30.504
%
 
 
$
38,863,777
 
 
 

Note: All labor figures include loading for allowed time (sick, vacation and
holiday).




K-3

--------------------------------------------------------------------------------





APPENDIX L


ALLOCATION OF OVERHEAD EXPENSES


L.1    Arizona Allocation of Overhead Expenses
Departmental overhead expenses, including but not limited to payroll, office
supplies and travel (other than administrative and general expenses described in
Appendices I and J hereto) incurred by Arizona in one or more levels of
supervision of employees directly engaged in Operating Work which are allocable
to the Transmission System shall be comprised of, but not limited to, the
following:
L.1.1 A portion of the overhead expenses of Arizona’s System Electric Equipment
Department. Such portion shall be determined by multiplying the total department
maintenance overhead expenses of Arizona’s System Electric Equipment Department
as defined in FERC Account 568 by a ratio, the numerator of which is the total
maintenance payroll charged to the Transmission System by Arizona’s System
Electric Equipment personnel and the denominator of which is the total
department direct payroll expenses.
L.1.2 A portion of the overhead expenses of Arizona’s System Overhead Lines
Department. Such portion shall be determined by multiplying the total department
maintenance overhead expenses of Arizona’s System Overhead Lines Department as
defined in FERC Account 568


L-1

--------------------------------------------------------------------------------




by a ratio, the numerator of which is the total maintenance payroll charged to
the Transmission System by Arizona’s System Overhead Lines Department and the
denominator of which is the total department direct payroll expenses.
L.1.3 A portion of the overhead expenses of Arizona’s System Electric Operations
Department. Such portion shall be determined by multiplying the total department
overhead expenses of Arizona’s System Electric Operations Department as defined
in FERC Account 560 by a ratio, the numerator of which is the total payroll
charged to the Transmission System by Arizona’s System Electric Operations
Department personnal and the denominator of which is the total department direct
payroll expenses.
L.1.4 The departmental overhead expense allocations provided in Sections L.1.1,
L.1.2 and L.1.3 of this Appendix L shall be allocated to the same components of
the Transmission System as the direct payroll charges upon which the overhead
expenses are allocated.
L.1.5 Arizona’s company organizational titles referred to in this Appendix L are
subject to change during the term of this Agreement.
L.2    Salt River Project Allocation of Overhead Expenses
The departmental overhead expenses incurred by the Salt River Project which will
be allocated to the accounts


L-2

--------------------------------------------------------------------------------






described in Sections E.1.1 and E.1.2 of Appendix E hereto shall consist of and
be applied as described in Sections L.2.1 and L.2.2 hereto:
L.2.1 Departmental overhead expenses include the salaries and expenses of
employees at various levels of supervision for system operation and maintenance,
and system protection and communication not charged directly to the accounts
described in Sections E.1.1 and E.1.2 of Appendix E hereto, and not included in
A&G expenses, but which are allocable to operation and maintenance expenses.
L.2.2 These departmental overhead costs shall be applicable to the total payroll
supervised by the functional areas described in Section L.2.1 hereof. The
Transmission System’s share of such costs shall be the Salt River Project’s
total payroll charged to the Transmission System or the Microwave System
multiplied by a ratio, the numerator of which is the total applicable overhead
described in Section L.2.1 hereof and the denominator of which is Salt River
Project’s total payroll supervised by the functional areas described in Section
L.2.1 hereof.




L-3

--------------------------------------------------------------------------------





APPENDIX M


PALO VERDE-WESTWING-KYRENE


MICROWAVE SYSTEM


M.1    MICROWAVE FUNCTION
The Microwave System as described hereinafter is required to provide the
necessary relaying, control and communications required to operate the Palo
Verde-Westwing 500 kV Line, the Palo Verde-Kyrene 500 kV Line and ANPP High
Voltage Switchyard.
M.2    MICROWAVE RF SYSTEM DESCRIPTION
The Microwave System is shown on Exhibit M-2 of this Appendix M. New stations
will be located at Westwing, ANPP High Voltage Switchyard, and White Tanks
Mountain. There will be new microwave links from White Tanks to Westwing and
White Tanks to the ANPP High Voltage Switchyard. There will also be new
microwave links from White Tanks to Mount Ord and White Tanks to Pinnacle Peak.
Mount Ord and Pinnacle Peak are existing Salt River Project microwave stations.
These new microwave links will tie Westwing and the ANPP High Voltage Switchyard
into an existing Salt River Project microwave loop, which presently includes
stations at Mount Ord, Pinnacle Peak, Mesa, Santan, PDO (Salt River Project
Dispatch Center), and Kyrene. An existing Salt River Project microwave link from
Mesa to Mount Ord will be reused to replace a low capacity microwave link
between Mesa and PDO.


M-1

--------------------------------------------------------------------------------






M.3    MICROWAVE MULTIPLEX SYSTEM DESCRIPTION
CCITT Supergroup 2 on the Salt River Project microwave loop will be totally
dedicated to ANPP Transmission System communication. Supergroup 2 will also be
used for ANPP Transmission System communication on the microwave links from
White Tanks to Westwing, and from White Tanks to the ANPP High Voltage
Switchyard. When requirements expand beyond Supergroup 2, Supergroup 3 will next
be used, exclusively, on the microwave links from White Tanks to Westwing and
from White Tanks to the ANPP High Voltage Switchyard. Additional complete
channel groups will be exclusively dedicated elsewhere in the Salt River Project
microwave loop, as required and as solely determined by Salt River Project.
Supergroup 5 of the ANPP High Voltage Switchyard-White Tanks-Westwing microwave
system is reserved for the exclusive future, personal use of the Participants.
Channels in Supergroup 5 will be allocated and reserved in proportion to each
Participant’s respective Cost Responsibility for the Microwave System as shown
in Appendix B hereto. Initial installation costs for future allocated Supergroup
5 channels shall be borne by the Participant for which said allocated channels
are reserved. Exchanges or use of another Participant’s allocated future
channels in Supergroup 5 only requires mutual agreement between the involved
Participants.
The costs of any future Salt River Project use of the ANPP High Voltage
Switchyard-White Tanks-Westwing microwave


M-2

--------------------------------------------------------------------------------






system, for activity not related to Transmission System communications, except
for the personal channels reserved for Salt River Project in Supergroup 5, will
be borne by Salt River Project and will be determined by the ratio of any such
Salt River Project channels to total channels, including Transmission System
channels, on these microwave links.
M.4    MAJOR MICROWAVE SYSTEM ELEMENTS
Elements of the Microwave System will include, but not be limited to the
following:
RF Microwave Equipment
Baseband Treatment Equipment, Amplifiers, Pads and Associated Equipment
Auxiliary Power Units, Fuel Tanks, Battery Chargers, and Associated Equipment
Buildings and Associated Wiring, Lighting, and Air Conditioning Equipment
Tower Structures, Antennas, Waveguide Coaxial Cable, and Associated Equipment
Site Property, including Acquisition, Grading, Access Roads, Power Lines,
Fencing, and other required improvements
Multiplex Voice Channel Equipment, Group and Supergroup Translating Equipment,
and Common Equipment required for Multiplex Synchronization and other purposes


Tone Channels applied directly to the baseband
Special equipment to interface data or control with voice channel Equipment
Generic Test Equipment
Mobile Radio Units, Repeater Stations, and Control Facilities for radio
operation and interface with Microwave Multiplex


M-3

--------------------------------------------------------------------------------






Other Communication cable or media necessary to interconnect the microwave
stations and the facilities with which communication is required to protect and
control the ANPP High Voltage Switchyard, ANPP-Westwing, and ANPP-Kyrene 500 kV
transmission lines.
Any other equipment, labor and material required to implement the Microwave
System.


M-4

--------------------------------------------------------------------------------




EXHIBIT M-1


MAJOR SUBSYSTEMS BY LOCATION


WHITE TANKS
RF Microwave Equipment
Baseband Treatment
Auxiliary Power
Buildings
Tower Structures and Antennas
Site Property
Multiplex
Tone Channels
Generic Test Equipment
Base and Mobile Radio Units
MOUNT ORD
RF Microwave Equipment (White Tanks)
Tower Structure Modification/Mounting and Antenna
Baseband Treatment
PINNACLE PEAK
RF Microwave Equipment (White Tanks)
Tower Structure Modification/Mounting and Antenna
Baseband Treatment
WESTWING
RF Microwave Equipment
Tower Structure Modification/Mounting and Antenna
Multiplex
Tone Channels


M-5

--------------------------------------------------------------------------------






Generic Test Equipment
Building
Auxiliary Power
PALO VERDE


RF Microwave Equipment
Multiplex
Tone Channels
Generic Test Equipment
Tower Structures and Antenna
PDO


RF Microwave Equipment (Mesa)
Baseband Treatment
Multiplex
Generic Test Equipment
Tone Channels
Tower Modification/Mounting and Antenna
MESA
RF Microwave Equipment (PDO)
Tower Modification/Mounting and Antenna
KYRENE
Multiplex Equipment
Baseband Treatment
Tone Channels
Generic Test Equipment
NOTE:
This list is general, not restrictive, and all items are subject to final
engineering changes.



M-6

--------------------------------------------------------------------------------




EXHIBIT M-2


exhibit1002anppparti_image17.jpg [exhibit1002anppparti_image17.jpg]








M-7

--------------------------------------------------------------------------------







exhibit1002anppparti_image18.jpg [exhibit1002anppparti_image18.jpg]


TELEPHONE 273-5900


BOX 1980 PHOENIX. ARIZONA 85001


May 25, 1982


Mr. Jack E. Davis
Arizona Public Service Company
Post Office Box 21666
Phoenix, Arizona 85036


Dear Jack:


SUBJECT:
AMENDMENT NO. 1 TO THE ANPP VALLEY TRANSMISSION SYSTEM PARTICIPATION AGREEMENT



Attached for signature by APS’ authorized representative are four execution
copies of the subject Amendment No. 1. Upon execution, please forward all four
execution copies to Jeff Sterba.


By copy of this cover letter, I request Jeff forward the execution copies to
John Whitacre, after exectuion by PNM’s authorized representative.


In turn, I request John forward all execution copies to Martin B. Ochotorena,
after execution by El Paso’s authorized representative.


After execution by SRP’s authorized representative, we will send each
Participant a conformed copy of Amendment No. 1.


Should you have any questions, please contact me.


 
Sincerely,
 
 
 
exhibit1002anppparti_image19.jpg [exhibit1002anppparti_image19.jpg]
 
John F. Sullivan
 
Manager, System Planning



MBO/dns


Attachments


cc:     Jeff Sterba (PNM)    w/o attachments
John Whitacre (El Paso)        







--------------------------------------------------------------------------------





AMENDMENT NO. 1


TO THE


ANPP VALLEY TRANSMISSION SYSTEM PARTICIPATION AGREEMENT


EXECUTION COPY


MAY 24, 1982







--------------------------------------------------------------------------------





AMENDMENT NO. 1


TO THE


ANPP VALLEY TRANSMISSION SYSTEM


PARTICIPATION AGREEMENT


1.
PARTIES: The Parties to this Amendment No. 1 are: ARIZONA PUBLIC SERVICE
COMPANY, a corporation organized and existing under and by virture of the laws
of the State of Arizona, hereinafter referred to as “Arizona”, SALT RIVER
PROJECT AGRICULTURAL IMPROVEMENT AND POWER DISTRICT, an agricultural improvement
district organized and existing under and by virture of the laws of the State of
Arizona, hereinafter referred to as “Salt River Project”, PUBLIC SERVICE COMPANY
OF NEW MEXICO, a corporation organized and existing under and by virture of the
laws of the State of New Mexico, hereinafter referred to as “PNM”, and EL PASO
ELECTRIC COMPANY, a corporation organized and existing under and by virtue of
the laws of the State of Texas, hereinafter referred to as “El Paso”, all
hereinafter referred to singularly as Participant or collectively as
Participants.

2.
EFFECTIVE DATE: This Amendment No. 1 shall become effective when executed by all
Participants.

3.
RECITALS:

3.1
Arizona, Salt River Project, PNM and El Paso are parties to the ANPP Valley
Transmission System Participation Agreement dated July 6, 1981,



-1-

--------------------------------------------------------------------------------




(hereinafter referred to as “Participation Agreement”).
3.2
The Participants recognize that it is in their mutual interest to participate in
the ownership, construction, operation and maintenance of a second Palo
Verde-Westwing 500kV transmission line, and appurtenant facilities, to insure
the delivery of certain planned Capacity and Energy from the Arizona Nuclear
Power Project (“ANPP”) to the Participants’ designated points of delivery
described in Section 6.6 of the Participation Agreement.

3.3
Arizona and Salt River Project anticipate the joint development of a new 500kV
Switchyard hereinafter referred to as the Estrella 500kV Switchyard.

3.4
The Participants desire to amend the Participation Agreement to (i) provide for
the interconnection of the Palo Verde-Kyrene 500kV line into the Estrella 500kV
Switchyard and (ii) provide for the development of a second Palo Verde-Westwing
500kV transmission line.

4.    AGREEMENT: The Participants agree that the Participation Agreement be and
is hereby amended as follows:
4.1    Section 2.2 shall be deleted in its entirety and a new Section 2.2 shall
be added as follows:
2.2    The Participants recognize that it is in their mutual interest to
participate in the


-2-

--------------------------------------------------------------------------------




ownership, construction, maintenance and operation of the Transmission System
described in this Participation Agreement to insure that the Transmission System
is capable of delivering certain planned Capacity and Energy from the Arizona
Nuclear Power Project to the Participants’ designated points of delivery
described in Section 6.6 hereof.
4.2
Section 4.33 shall be deleted in its entirety.

4.3
Sections 4.34 through 4.44 shall be renumbered as Sections 4.33 through 4.43
respectively.

4.4
Section 4.40 shall be deleted in its entirety and a new Section 4.40 shall be
added as follows:

4.40
Transmission System: The following transmission facilities including associated
land and land rights, as described in Appendix A hereto, to be constructed and
operated by the Participants: (i) the First Palo Verde- Westwing 500kV Line,
(ii) the Second Palo Verde Westwing 500kV Line, (iii) the Palo Verde-Kyrene
500kV Line, (iv) the Westwing 500kV Switchyard expansion and the Westwing 230kV
Switchyard expansion, and (v) the Kyrene existing and new 230kV Switchyard
expansion/construction (including such 500kV equipment or facilities which are
required to



-3-

--------------------------------------------------------------------------------




terminate the Palo Verde-Kyrene 500kV Line at Kyrene).
4.5
Section 6.1 shall be deleted in its entirety, however Sections 6.1.1 through
6.1.4 shall remain unchanged and a new Section 6.1 shall be added as follows:

6.1
It is agreed the Participants have designed the Transmission System in
conjunction with the existing Arizona-New Mexico-West Texas transmission systems
functioning as a part of the interconnected transmission system of the Western
United States to be adequate under single contingency conditions to deliver
power and associated energy from: (i) resources existing as of the effective
date of this Participation Agreement; and (ii) the below named generating units
to the Participants Load Centers:

4.6
Section 6.6.1 shall be deleted in its entirety and a new Section 6.6.1 shall be
added as follows:

6.6.1
Arizona: The Palo Verde 500kV Switchyard, Kyrene new and existing 230kV
Switchyards, Westwing 500kV Switchyard, Westwing 230kV Switchyard, and Estrella
500kV Switchyard.

4.7
Section 6.6.2 shall be deleted in its entirety and a new Section 6.6.2 shall be
added as follows:

6.6.2
Salt River Project: The Palo Verde 500kV



-4-

--------------------------------------------------------------------------------






Switchyard, Westwing 500kV Switchyard, Westwing 230KV Switchyard, Kyrene new and
existing 230kV Switchyards, and Estrella 500kV Switchyard.
4.8
A new Section 6.10 shall be added as follows:

6.10
Arizona and Salt River Project shall jointly have the exclusive right, at their
own expense, to interconnect the Palo Verde-Kyrene 500kV line into the Estrella
500kV Switchyard. However, such interconnection shall not directly or indirectly
increase the cost chargeable to any other Participant or materially interfere
with or impair the rights of any other Participant to utilize its entitlement as
provided in this Section 6.

4.9
A new Section 6.11 shall be added as follows:

6.11
El Paso and PNM shall have the option to participate with Arizona and Salt River
Project in the Estrella 500kV Switchyard interconnection as discussed in Section
6.10 hereof.

4.10
Section 8.2 shall be deleted in its entirety and a new Section 8.2 shall be
added as follows:

8.2
Salt River Project shall be the Project Manager for the Microwave System
described in Appendix M hereto and for the following components described in
Appendix A hereto:



-5-

--------------------------------------------------------------------------------






8.2.1
The First Palo Verde-Westwing 500kV Line

8.2.2
The Second Palo Verde-Westwing 500kV Line

8.2.3
The Palo Verde-Kyrene 500kV Line

8.2.4
The existing and new Kyrene 230kV Switchyard expansion/construction (including
any such 500kV equipment or facilities which are required to terminate the Palo
Verde-Kyrene 500kV Line at Kyrene).

4.11
Section 9.1 shall be deleted in its entirety and a new Section 9.1 shall be
added as follows:

9.1
Salt River Project shall be the Operating Agent for the Microwave System
described in Appendix M hereto and for the following components described in
Appendix A hereto:

9.1.1
The First Palo Verde-Westwing 500kV Line

9.1.2
The Second Palo Verde-Westwing 500kV Line

9.1.3
The Palo Verde-Kyrene 500kV Line

9.1.4
The existing and new Kyrene 230kV Switchyard expansion/construction (including
any such 500kV equipment or facilities which are required to terminate the Palo
Verde-Kyrene 500kV Line at Kyrene).



-6-

--------------------------------------------------------------------------------






4.12
Section 22.2.2.1 shall be deleted in its entirety and a new Section 22.2.2.1
shall be added as follows:

22.2.2.1
Property insurance providing coverage against fire, extended coverage, vandalism
and malicious mischief, electrical apparatus assumption as provided by the
standard Insurance Services Office property forms. Such insurance shall not be
required on the transmission lines as defined in Section 4.40 (i), (ii) and
(iii). Except as otherwise authorized herein or directed by the Administrative
Committee, such insurance shall be maintained in an amount not less than 90% of
either the actual cash value or replacement cost, as the Administrative
Committee shall direct or in the absence of any such direction as the Project
Manager or the Operating Agent may in its sole discretion determine, of the
insurable property of the Transmission System or the Microwave System as
determined from time-to-time by independent qualified appraisers selected by the
Project Manager prior to completion of Construction Work, or the Operating Agent
thereafter.



-7-

--------------------------------------------------------------------------------




4.13
Appendix A shall be deleted in its entirety and a new Appendix A shall be added
as follows:



-8-

--------------------------------------------------------------------------------






4.14
Appendix B shall be deleted in its entirety and a new Appendix B shall be added
as follows:



-9-

--------------------------------------------------------------------------------




4.15    Appendix C shall be deleted in its entirety and new Appendix C shall be
added as follows:




-10-

--------------------------------------------------------------------------------





APPENDIX A


DESCRIPTION OF ANPP VALLEY TRANSMISSION SYSTEM


The ANPP Valley Transmission System shall consist of the following Components:
A.1
The First Palo Verde-Westwing 500kV Line

The First Palo Verde-Westwing 500kV Line shall consist of approximately 45 miles
of 500kV line with associated shunt compensation.
A.2
The Second Palo Verde-Westwing 500kV Line

The Second Palo Verde-Westwing 500kV line shall consist of approximately 45
miles of 500kV line with associated shunt compensation.
A.3
The Palo Verde-Kyrene 500kV line

The Palo Verde-Kyrene 500kV line shall consist of approximately 75 miles of
500kV line with associated shunt compensation.
A.4
Westwing 500kV line Switchyard Expansion

The Westwing 500kV Switchyard, owned by the Navajo Southern Transmission System
Participants and operated by Arizona, to be expanded to provide termination for
the First Palo Verde-Westwing 500kV line and the Second Palo Verde-Westwing
500kV line.
A.4.1
Facilities associated with the Westwing 500kV Switchyard expansion shall be
three-and-one-half (3 1/2) 500kV power circuit breakers, appurtenant facilities
and appropriate share of Common



A-1

--------------------------------------------------------------------------------




Facilities.
A.5
Westwing 230kV Switchyard Expansion

The Westwing 230kV Switchyard, owned by the Navajo Southern Transmission System
Participants and operated by Arizona, to be expanded to provide interconnection
with the Westwing 500kV Switchyard.
A.5.1
Facilities associated with the Westwing 230kV Switchyard expansion shall be one
(1) 500/230kV transformer (to serve as interconnection between the Westwing
500kV and Westwing 230kV Switchyards), one-and-one-half (1 1/2) 230kV power
circuit breakers, one-and-one half (1 1/2) 500kV power circuit breakers, 230kV
shunt reactor, appurtenant facilities and Common Facilities.

A.6
Kyrene 230kV Switchyard Expansion and new 230kV Switchyard

The existing and new Kyrene 230kV Switchyard, owned and operated by Salt River
Project, to be expanded and constructed, as the case may be, to provide
termination of the Palo Verde-Kyrene 500kV Line.
A.6.1
Facilities associated with the expansion of the existing Kyrene 230kV Switchyard
shall be two (2) 230kV power circuit breakers, one (1) 500/230kV transformer,
appurtenant facilities and Common Facilities.

A.6.2
Facilities associated with the construction of the new Kyrene 230kV Switchyard
shall be one (1) 230kV



A-2

--------------------------------------------------------------------------------




power circuit breaker, one (1) 500/230kV transformer, appurtenant facilities and
Common Facilities.


A-3

--------------------------------------------------------------------------------




exhibit1002anppparti_image20.gif [exhibit1002anppparti_image20.gif]






A-4

--------------------------------------------------------------------------------





APPENDIX B


PARTICIPANTS RESPONSIBILITY FOR COSTS (% OF COSTS)


I.
PARTICIPANTS COST RESPONSIBILITY (% OF COSTS) FOR COMPONENTS OF THE TRANSMISSION
SYSTEM

COMPONENTS
 
ARIZONA
 
SALT RIVER
PROJECT
 
EL PASO
 
PNM
A.
The First Palo Verde-Westwing 500kV line   
 
34.6
 
34.6
 
18.7
 
 
12.1
B.
The Second Palo Verde-Westwing 500kV line   
 
34.6
 
34.6
 
18.7
 
 
12.1
C.
The Palo Verde-Kyrene 500kV line   
 
34.6
 
34.6
 
18.7
 
 
12.1
D.
Westwing 500kV Switchyard Expansion   
 
34.6
 
34.6
 
18.7
 
 
12.1
E.
Kyrene 230kV Switchyard Expansion   
 
34.6
 
34.6
 
18.7
 
 
12.1
F.
Westwing 230kV Switchyard Expansion   
 
43.95
 
43.95
 
-0-
 
 
12.10
G.
Westwing 500kV and 230kV Switchyards (composite)    
 
41.19
 
41.19
 
5.52
 
 
12.10

II.
PARTICIPANTS COMPOSITE COST RESPONSIBILITY (% OF COST) FOR THE TRANSMISSION
SYSTEM

Arizona   
35.805
Salt River Project   
35.805
El Paso   
16.290
PNM   
12.100

These percentages are based on estimated construction costs and shall be
recalculated annually by the Project Manager or Operating Agent and shall be
submitted to the Engineering and Operating Committee for review.


B-1

--------------------------------------------------------------------------------




III.
PARTICIPANTS COST RESPONSIBILITY FOR THE PORTION OF THE MICROWAVE SYSTEM
DESCRIBED IN APPENDIX M

MICROWAVE
 
ARIZONA
 
SALT RIVER
PROJECT
 
EL PASO
 
PNM
SYSTEM
 
 
 
 
 
 
 
 
 
 
34.6
 
34.6
 
18.7
 
12.1





B-2

--------------------------------------------------------------------------------





APPENDIX C


CONSTRUCTION SCHEDULE


Milestone
 
Date
 
 
 
First Palo Verde-Westwing 500kV Transmission Line
 
 
Start Preliminary Engineering
 
January 1, 1976
Start Line Construction
 
January 1, 1979
Complete Line Construction
 
November 1, 1979
 
 
 
Second Palo Verde-Westwing 500kV Transmission Line
 
 
Start Preliminary Engineering
 
June 6, 1982
Start Line Construction
 
April 1, 1985
Complete Line Construction
 
January 1, 1986
 
 
 
Palo Verde-Kyrene 500kV Transmission Line
 
 
Start Preliminary Engineering
 
November 1, 1976
Start Line Construction
 
April 6, 1981
Complete Line Construction
 
November 1, 1982
 
 
 
Westwing 500kV Switchyard Expansion
 
 
Start Preliminary Engineering
 
November 1, 1977
Start Switchyard Construction
 
April 1, 1979
Complete Switchyard Construction
 
 
(First Palo Verde-Westwing 500kV Line Termination)
 
November 1, 1979
(Second Palo Verde-Westwing 500kV Line Termination)
 
January 1, 1986



C-1

--------------------------------------------------------------------------------






Westwing 230kV Switchyard Expansion
 
 
Start Preliminary Engineering
 
November 1, 1981
Complete Switchyard Construction
 
January 1, 1986
 
 
 
Kyrene 230kV Switchyard Expansion
 
 
Start Preliminary Engineering
 
June 1, 1978
Start Switchyard Construction
 
June 29, 1981
Complete Switchyard Construction
 
November 1, 1992





C-2

--------------------------------------------------------------------------------






AMENDMENT NO. 2


TO THE


ANPP VALLEY TRANSMISSION SYSTEM PARTICIPATION


AGREEMENT


EXECUTION COPY











--------------------------------------------------------------------------------






AMENDMENT NO. 2
TO THE
ANPP VALLEY TRANSMISSION SYSTEM PARTICIPATION
AGREEMENT


1.
PARTIES: The Parties to this Amendment No. 2 to the ANPP Valley Transmission
System Participation Agreement (Amendment No. 2) are: ARIZONA PUBLIC SERVICE
COMPANY, a corporation organized and existing under and by virtue of the laws of
the State of Arizona, hereinafter referred to as “Arizona”, SALT RIVER PROJECT
AGRICULTURAL IMPROVEMENT AND POWER DISTRICT, an agricultural improvement
district organized and existing under and by virtue of the laws of the State of
Arizona, hereinafter referred to as “Salt River Project”, PUBLIC SERVICE COMPANY
OF NEW MEXICO, a corporation organized and existing under and by virtue of the
laws of the State of New Mexico, hereinafter referred to as “PNM”, and EL PASO
ELECTRIC COMPANY, a corporation organized and existing under and by virtue of
the laws of the State of Texas, hereinafter referred to as “E1 Paso”; all
hereinafter referred to singularly as Participant or collectively as
Participants.

2.
EFFECTIVE DATE: This Amendment No. 2 shall become effective when executed by all
Participants.



- 1 -

--------------------------------------------------------------------------------





3.    RECITALS:


3.1
Arizona, Salt River Project, PNM and E1 Paso are parties to the ANPP Valley
Transmission System Participation Agreement dated July 6, 1981, as amended by
Amendment No. 1, dated August 4, 1982, hereinafter referred to as “Participation
Agreement”.

3.2
The Participants desire to amend the liability provisions contained in the
Participation Agreement to conform to the liability provisions as contained in
Amendment No. 9, dated June 12, 1984, to the Arizona Nuclear Power Project
Participation Agreement dated August 23, 1973.

4.    AGREEMENT: The Participants agree that the Participation Agreement be and
is hereby amended as follows:
4.1
Section 4.42 shall be deleted in its entirety and a new Section 4.42 shall be
added as follows:

“4.42
Willful Action:

4.42.1
Action taken or not taken by a Participant (including the Operating Agent), at
the direction of its directors, members of its governing bodies, officers or
employees having management or



- 2 -

--------------------------------------------------------------------------------





administrative responsibility affecting its performance under any of the Project
Agreements, which action is knowingly or intentionally taken or not taken with
conscious indifference to the consequences thereof or with intent that injury or
damage would result or would probably result therefrom.
4.42.2
Action taken or not taken by a Participant (including the Operating Agent), at
the direction of its directors, members of its governing bodies, officers or
employees having management or administrative responsibility affecting its
performance under any of the Project Agreements, which action has been
determined by final arbitration award or final judgment or judicial decree to be
a material default under any of the Project Agreements and which action occurs
or continues beyond the time specified in such arbitration award





- 3 -

--------------------------------------------------------------------------------





or judgment or judicial decree for curing such default or, if no time to cure is
specified therein, occurs or continues beyond a reasonable time to cure such
default.
4.42.3
Action taken or not taken by a Participant (including the Operating Agent), at
the direction of its directors, members of its governing bodies, officers or
employees having management or administrative responsibility affecting its
performance under any of the Project Agreements, which action is knowingly or
intentionally taken or not taken with the knowledge that such action taken or
not taken is a material default under any of the Project Agreements.

4.42.4
The phrase ‘employees having management or administrative responsibility’ as
used in this Section 4.42 means employees of a





- 4 -

--------------------------------------------------------------------------------





Participant who are responsible for one or more of the executive functions of
planning, organizing, coordinating, directing, controlling, and supervising such
Participant’s performance under any of the Project Agreements; provided however,
that with respect to employees of the Operating Agent acting in its capacity as
such and not in its capacity as a Participant, such phrase shall refer only to
(i) the senior employee of the Operating Agent who is responsible for system
operations and (ii) anyone in the organizational structure of the Operating
Agent between such senior employee and an officer.
4.42.5
Willful Action does not include any act or failure to act which is merely
involuntary, accidental or negligent.”

4.2
Section 24 shall be deleted in its entirety and a new Section 24 shall be added
as follows:





- 5 -

--------------------------------------------------------------------------------





“24.
LIABILITY; COVENANT NOT TO EXECUTE

24.1
Except for any judgment debt for damage resulting from Willful Action and except
to the extent any judgment debt is collectible from valid Project Insurance, and
subject to the provisions of Sections 24.2, 24.4, 24.5 and 24.6 hereof, each
Participant hereby extends to all other Participants, their directors, members
of their governing bodies, officers and employees its covenant not to execute,
levy or otherwise enforce a judgment obtained against any of them, including
recording or effecting a judgment lien, for any direct, indirect or
consequential loss, damage, claim, cost, charge or expense, whether or not
resulting from the negligence of such Participant, its directors, members of its
governing bodies, officers, employees, or any person or entity whose negligence
would be imputed to such Participant from (i) Construction Work, Operating Work,
the design and construction of Capital





- 6 -

--------------------------------------------------------------------------------





Improvements, or the use of or ownership of the Transmission System or the
Microwave System or (ii) the performance or nonperformance of the obligations of
a Participant under the Project Agreements, other than the obligation to pay any
monies which have become due.
24.2
In the event any insurer providing Project Insurance refuses to pay any judgment
obtained by a Participant against another Participant, its directors, members of
its governing bodies, officers or employees, on account of liability referred to
in Section 24.1 hereof, the Participant, its directors, members of its governing
bodies, officers or employees against whom the judgment is obtained shall, at
the request of the prevailing Participant and in consideration of the covenant
given in Section 24.1 hereof, execute such documents as may be necessary to
effect an assignment of its contractual rights against the nonpaying insurer and
thereby give the prevailing





- 7 -

--------------------------------------------------------------------------------





Participant the opportunity to enforce its judgment directly against such
insurer. In no event when a judgment debt is collectible from valid Project
Insurance shall the Participant obtaining the judgment execute, levy or
otherwise enforce the judgment (including recording or effecting a judgment
lien) against the Participant, its directors, members of its governing bodies,
officers or employees, against whom the judgment was obtained.
24.3
Except as provided in Sections 24.4, 24.5 and 24.6 hereof, the costs and
expenses of discharging all Work Liability or liability resulting from the
design or construction of Capital Improvements imposed upon one or more of the
Participants for which payment is not made by Project Insurance shall be
allocated among the Participants in proportion to their Cost Responsibility in
the Components involved in the operative facts which give rise to the Work
Liability or in proportion to their





- 8 -

--------------------------------------------------------------------------------





Cost Responsibility for the Microwave System if such operative facts are
associated with the Microwave System. However, if the proximate cause of such
liability cannot be determined or is not related to any particular Component,
then such costs and expenses shall be allocated among the Participants in
proportion to their composite Cost Responsibility in the Transmission System as
shown in Appendix B hereto.
24.4
Each Participant shall be responsible for any damage, loss, claim, cost, charge
or expense that is not covered by Project Insurance and results from its own
Willful Action as defined in Section 4.42.2 hereof and shall indemnify and hold
harmless the other Participants, their directors, members of their governing
bodies, officers and employees from any such damage, loss, claim, cost, charge
or expense.

24.5
Except as provided in Section 24.4 hereof, the aggregate liability of any
Participant to all other Participants





- 9 -

--------------------------------------------------------------------------------





for Willful Action not covered by Project Insurance shall be determined as
follows:
24.5.1
All such liability for damages, losses, claims, costs, charges or expenses of
such Participant shall not exceed $1,000,000 per occurrence. Each Participant
extends to each other Participant, its directors, members of its governing
bodies, officers and employees its covenant not to execute, levy or otherwise
enforce a judgment obtained against any of them for any such aggregate liability
in excess of $1,000,000 per occurrence.

24.5.2
A claim based on Willful Action must be perfected by filing suit in a court of
competent jurisdiction within three years after the Willful Action occurs. All
claims made thereafter relating to the same Willful







- 10 -

--------------------------------------------------------------------------------





Action shall be barred by this Section 24.5.2. The award to each nonwillfully
acting Participant from each Participant determined to have committed Willful
Action shall be determined as follows: (i) Each Participant who successfully
files suit for remuneration shall receive the lesser of (a) its final judgment
awarded (or settlement made) or (b) its pro-rata Cost Responsibility share (in
the Component(s) involved in the operative facts which gave rise to the Willful
Action) of the $1,000,000 maximum recovery established in Section 24.5.1 hereof;
(ii) when all pending suits are resolved, those Participants who were awarded
judgments or reached settlements but whose claims were not fully satisfied
pursuant to Section




- 11 -

--------------------------------------------------------------------------------





24.5.2(i) shall be entitled to participate in any remaining portion of the
$1,000,000 maximum recovery limit, based upon the ratio of the unsatisfied
portion of such Participant’s judgment or settlement to the total unsatisfied
portion of all such judgments or settlements. Such participation shall be
limited to the Participant’s unsatisfied judgments or settlements.
24.6
Except for liability resulting from Willful Action (which, subject to the
provisions of Section 24.5 hereof, shall be the responsibility of the willfully
acting Participant), any Participant whose electric customer shall have a claim
or bring an action against any other Participant for any death, injury, loss or
damage arising out of or in connection with electric service to such customer
and caused by the operation or failure of operation of the Transmission System
or Microwave System





- 12 -

--------------------------------------------------------------------------------





or any portion thereof, shall indemnify and hold harmless such other
Participant, its directors, members of its governing bodies, officers and
employees from and against any liability for such death, injury, loss or damage.
24.7
The provisions of this Section 24 shall not be construed so as to relieve any
insurer of its obligation to pay any insurance proceeds in accordance with the
terms and conditions of valid and collectible Project Insurance policies.

24.8
The Participants agree that the aggregate liability limit of $1,000,000
referenced in Sections 24.5.1 and 24.5.2 hereof may be determined in the future
to be inappropriate and shall make a good faith effort to evaluate, and if
appropriate, revise said limit at the request of any Participant.”

4.3
Section 41.1 shall be deleted in its entirety and a new Section 41.1 shall be
added as follows:

“41.1 Except as set forth in Section 41.2 hereof, any notice, demand or request
provided for in this Participation Agreement or any other Project


- 13 -

--------------------------------------------------------------------------------





Agreement shall be in writing and shall be deemed properly served, given or made
if delivered in person or sent by registered or certified mail, postage prepaid,
to the persons specified below.


Arizona Public Service Company
c/o Secretary
P. O. Box 53999
Phoenix, Arizona 85072-3999


Salt River Project Agricultural Improvement and Power District
c/o Secretary
P. O. Box 52025
Phoenix, Arizona 85072-2025


Public Service Co. of New Mexico
c/o Secretary
Alvarado Square
Albuquerque, New Mexico 37158


E1 Paso Electric Company
c/o Secretary
P. O. Box 982
E1 Paso, Texas 79960”


5.
FULL FORCE AND EFFECT: Except as provided herein, the Participation Agreement,
as amended by this Amendment No. 2, shall remain in full force and effect.

6.
EXECUTION BY COUNTERPARTS: This Amendment No. 2 may be executed in any number of
counterparts, and upon execution by all Participants, each executed counterpart
shall have the same force and effect as an original instrument and as if all
Participants had signed the same instrument. Any signature page of this
Amendment No. 2 may be detached from any counterpart of





- 14 -

--------------------------------------------------------------------------------






this Amendment No. 2 without impairing the legal effect of any signature
thereon, and may be attached to another counterpart of this Amendment No. 2
identical in form hereto but having attached to it one or more signature pages.
7.
SIGNATURE CLAUSE: The signatories hereto represent that they have been
appropriately authorized to enter into this Amendment No. 2 to the ANPP Valley
Transmission System Participation Agreement on behalf of the Participants for
whom they sign. This Amendment No. 2 is hereby executed as of the 9th day of
May, 1987.

 
 
 
 
 
exhibit1002anppparti_image21.gif [exhibit1002anppparti_image21.gif]
 
ARIZONA PUBLIC SERVICE COMPANY
 
 
 
 
By
exhibit1002anppparti_image22.jpg [exhibit1002anppparti_image22.jpg]
 
 
 
 
ATTEST AND COUNTERSIGN
 
SALT RIVER PROJECT
AGRICULTURAL
IMPROVEMENT AND POWER DISTRICT
 
 
 
By
 
 
By
 
 
 
 
 
 
 
 
 
PUBLIC SERVICE COMPANY OF
NEW MEXICO
 
 
 
 
 
 
 
 
By
 
 
 
 
 
 
 
 
EL PASO ELECTRIC COMPANY
 
 
 
 
 
 
 
 
By
 
 
 
 
 
 







- 15 -

--------------------------------------------------------------------------------






this Amendment No. 2 without impairing the legal effect of any signature
thereon, and may be attached to another counterpart of this Amendment No. 2
identical in form hereto but having attached to it one or more signature pages.
7.
SIGNATURE CLAUSE: The signatories hereto represent that they have been
appropriately authorized to enter into this Amendment No. 2 to the ANPP Valley
Transmission System Participation Agreement on behalf of the Participants for
whom they sign. This Amendment No. 2 is hereby executed as of the 9th day of
May, 1987.

 
 
 
 
 
 
 
ARIZONA PUBLIC SERVICE COMPANY
 
 
 
 
By
 
 
 
 
 
ATTEST AND COUNTERSIGN
 
SALT RIVER PROJECT
AGRICULTURAL
IMPROVEMENT AND POWER DISTRICT
By
exhibit1002anppparti_image23.jpg [exhibit1002anppparti_image23.jpg]
 
By
exhibit1002anppparti_image24.jpg [exhibit1002anppparti_image24.jpg]
 
SECRETARY
 
 
PRESIDENT
 
[ILLEGIBLE]
 
 
 
 
[ILLEGIBLE]
 
 
 
BY
exhibit1002anppparti_image25.jpg [exhibit1002anppparti_image25.jpg]
 
PUBLIC SERVICE COMPANY OF
NEW MEXICO
 
 
 
DATE
5/12/87
 
By
 
 
 
 
 
 
 
 
EL PASO ELECTRIC COMPANY
 
 
 
 
 
 
 
 
By
 
 
 
 
 
 







- 15 -

--------------------------------------------------------------------------------






this Amendment No. 2 without impairing the legal effect of any signature
thereon, and may be attached to another counterpart of this Amendment No. 2
identical in form hereto but having attached to it one or more signature pages.
7.
SIGNATURE CLAUSE: The signatories hereto represent that they have been
appropriately authorized to enter into this Amendment No. 2 to the ANPP Valley
Transmission System Participation Agreement on behalf of the Participants for
whom they sign. This Amendment No. 2 is hereby executed as of the 9th day of
May, 1987.

 
 
 
 
 
 
 
ARIZONA PUBLIC SERVICE COMPANY
 
 
 
 
By
 
 
 
 
 
ATTEST AND COUNTERSIGN
 
SALT RIVER PROJECT
AGRICULTURAL
IMPROVEMENT AND POWER DISTRICT
 
 
 
By
 
 
By
 
 
 
 
 
 
 
 
 
PUBLIC SERVICE COMPANY OF
NEW MEXICO
 
 
 
 
exhibit1002anppparti_image26.jpg [exhibit1002anppparti_image26.jpg]
 
 
 
By
 
 
 
 
 
 
 
 
EL PASO ELECTRIC COMPANY
 
 
 
 
 
 
 
 
By
 
 
 
 
 
 







- 15 -

--------------------------------------------------------------------------------






this Amendment No. 2 without impairing the legal effect of any signature
thereon, and may be attached to another counterpart of this Amendment No. 2
identical in form hereto but having attached to it one or more signature pages.
7.
SIGNATURE CLAUSE: The signatories hereto represent that they have been
appropriately authorized to enter into this Amendment No. 2 to the ANPP Valley
Transmission System Participation Agreement on behalf of the Participants for
whom they sign. This Amendment No. 2 is hereby executed as of the 9th day of
May, 1987.

 
 
 
 
 
 
 
ARIZONA PUBLIC SERVICE COMPANY
 
 
 
 
By
 
 
 
 
 
ATTEST AND COUNTERSIGN
 
SALT RIVER PROJECT
AGRICULTURAL
IMPROVEMENT AND POWER DISTRICT
 
 
 
By
 
 
By
 
 
 
 
 
 
 
 
 
PUBLIC SERVICE COMPANY OF
NEW MEXICO
 
 
 
 
 
 
 
 
By
 
 
 
 
 
 
 
 
EL PASO ELECTRIC COMPANY
 
 
 
 
 
 
 
 
By
exhibit1002anppparti_image27.jpg [exhibit1002anppparti_image27.jpg]
 
 
 
 
Vice President





- 15 -

--------------------------------------------------------------------------------








STATE OF ARIZONA
)
 
)    ss.
County of Maricopa
)

On this the 15th day of May, 1987, before me, the undersigned Notary Public,
personally appeared JOHN R. LASSEN and PAUL D. RICE, who acknowledged themselves
to be the PRESIDENT, and SECRETARY of the SALT RIVER PROJECT AGRICULTURAL
IMPROVEMENT AND POWER DISTRICT, an agricultural improvement district organized
and existing under the laws of the State of Arizona, and that they, as such
officers, being authorized so to do, executed the foregoing instrument for the
purpose therein contained by signing the name of the company by themselves as
such PRESIDENT and SECRETARY.
IN WITNESS WHEREOF, I hereunto set my hand and official seal.
 
 
 
 
 
exhibit1002anppparti_image28.jpg [exhibit1002anppparti_image28.jpg]
 
 
Notary Public
 
 
 
My Commission Expires:
 
 
exhibit1002anppparti_image29.jpg [exhibit1002anppparti_image29.jpg]
 
 



- 17 -

--------------------------------------------------------------------------------







STATE OF NEW MEXICO
)
 
)    ss.
County of Bernalillo
)



On this the 9th day of May, 1987, before me, the undersigned Notary Public,
personally appeared Jeffry E. Sterba, who acknowledged himself to be the Vice
President of PUBLIC SERVICE COMPANY OF NEW MEXICO, a New Mexico corporation, and
that he as such officer, being authorized so to do, executed the foregoing
instrument for the purposes therein contained by signing the name of the Company
by himself, as such Vice President.


IN WITNESS WHEREOF, I hereunto set my hand and official seal.
 
 
 
 
 
exhibit1002anppparti_image30.jpg [exhibit1002anppparti_image30.jpg]
 
 
Notary Public
 
 
 
My Commission Expires:
 
 
April 5, 1989
 
 





- 18 -

--------------------------------------------------------------------------------







STATE OF TEXAS
)
 
)    ss.
County of El Paso
)



On this the 6th day of May, 1987, before me, the undersigned Notary Public,
personally appeared James P. Maloney, who acknowledged himself to be the Vice
President of EL PASO ELECTRIC COMPANY, a Texas corporation, and that he as such
officer, being authorized so to do, executed the foregoing instrument for the
purposes therein contained by signing the name of the company by himself as such
Vice President.


IN WITNESS WHEREOF, I hereunto set my hand and official seal.
 
 
 
 
 
exhibit1002anppparti_image31.jpg [exhibit1002anppparti_image31.jpg]
 
 
Notary Public
 
 
 
My Commission Expires:
 
 
January 17, 1989
 
 





- 19 -

--------------------------------------------------------------------------------








STATE OF ARIZONA
)
 
)    ss.
County of Maricopa
)

On this the 27th day of May, 1987, before me, the undersigned Notary Public,
personally appeared Russell D. Hulse, who acknowledged himself to be the Vice
President of ARIZONA PUBLIC SERVICE COMPANY, an Arizona corporation, and that
he, as such officer, being authorized so to do, executed the foregoing
instrument for the purposes therein contained by signing the name of the company
by himself as such Vice President.
IN WITNESS WHEREOF, I hereunto set my hand and official seal.
 
 
 
 
 
exhibit1002anppparti_image32.jpg [exhibit1002anppparti_image32.jpg]
 
 
Notary Public
 
 
 
My Commission Expires:
 
 
My Commission Expires April [ILLEGIBLE]
 
 





- 16 -